Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 18 January 2001.
Announcements by the President
Ladies and gentlemen, on 26 January, ETA claimed another victim in a bomb attack in San Sebastian, which cost the life of Ramon Díez García, an army cook, and injured two other people. I should like to offer the European Parliament' s sincere condolences to the family of the victim and to send our wishes for the prompt recovery of those injured in this attack.
Unfortunately, all we can do is to reaffirm our feeling of revulsion and absolute condemnation of this indiscriminate violence.
At the same time, let me welcome to the visitors' gallery Mr Luis de Grandes and Mr Jesús Caldera, respectively the heads of the Popular Party and the Spanish Socialist Workers Party delegations of the Spanish parliament. They have come to present to the European institutions the agreement for freedom and against terrorism signed by their political parties on 8 December 2000, to which many trade unions, employers' associations and Basque peace associations, among others, were signatories.
Your stance is all the more courageous, gentlemen, since ETA recently declared that all the present and future signatories to this agreement will be targeted by their actions. Please be assured that you can count on the European Parliament' s solidarity.
Ladies and gentlemen, I invite you to observe a minute' s silence.
(The House rose and observed a minute' s silence)
Ladies and gentlemen, I have a statement to make.
The President of the Court of First Instance of the European Communities issued an order on 26 January in which he set aside the decision of the European Parliament of 23 October 2000 recognising the French Government' s notification announcing the ending of Jean-Marie Le Pen's mandate.
The order states that Mr Le Pen should rejoin Parliament and, of course, it is my responsibility to apply this court decision immediately.
Furthermore, I have asked the Committee on Legal Affairs and the Internal Market for an opinion on what action the European Parliament should take in respect of this matter. I have already noticed one new element: the President of the Court of First Instance has conferred upon the European Parliament discretionary powers in relation to a decree ending the mandate of the European Parliament. If this decision were to be confirmed, the Le Pen case would be a further step to establishing the powers of the European institutions over national governments
Madam President, when, at your instigation, I left the Chamber of the European Parliament in Strasbourg, I paraphrased General MacArthur' s famous saying, when forced out of the Philippines by the enemy, "I will come back" .
Like him, having returned, I can today say, "I am back!"
The Court of Justice has indeed reinstated me as a legitimate Member of the European Parliament, acknowledging the sound basis of my defence. Indeed, the House must be aware that, on the pretext of a trivial incident occurring during the election campaign, the Socialist-Communist Government elected several days later has, for three years, flouting all legal principles, conducted a veritable witch hunt against me with a view to ridding themselves of a political adversary in Parliament, even though I had the mandate of millions of voters. It is, I believe, this fumus persecutionis, in combination with the violations of the law and of parliamentary immunity, primarily, which led the Court to make its ruling. I am certain that all democrats will rejoice at this principled and just decision.
I wrote to you yesterday, Madam President, because the largest democratic country in the world, India, is going through a particularly tragic experience, and I think it would be appropriate for Parliament to show its intention of standing by the Indian authorities and people at this time, and I would ask you, with your approval, to observe a minute' s silence.
Thank you, Mr Dupuis.
I did of course send a message to this effect to the Indian authorities immediately. Thank you for your suggestion, which, I believe, is the same as the suggestion Mrs Gill wished to make. I will readily invite you to observe a minute' s silence in honour of the victims of this horrendous disaster.
(The House rose and observed a minute' s silence)
Madam President, thank you very much for that message of condolence, which is what I wanted to talk about concerning India.
Madam President, I rise concerning Rules 7(1), 7(2) and 8(4) of our Rules of Procedure to ask whether you or your services have received a communication from the British Government informing you that the Conservative Party has asked to change one of three names on its list, which would remove the name of someone elected in the East Midlands region in the European elections last June.
The change would be to remove the name of Mr William Newton Dunn and replace it with Mr Javed Arain, the fourth-ranked Conservative, who is here with us today in the public gallery.
You will no doubt know that the system of proportional representation was used for the first time in the UK in the last European elections and the people who voted in these elections voted for a party whose views they agreed with, not for an individual. Perhaps if no communication has been forthcoming you could contact the British Government to ask for their official, legal position.
Finally, under Rule 7(3), I ask that the committee responsible, mentioned in this rule, look into the credentials of Mr Newton Dunn to see whether he has, in fact, proceeded in accordance with the Act of 20 September 1976, as detailed in our Rules of Procedure.
Madam President, Rule 2 of our Rules of Procedure says that we all sit here as individuals, not as agents of political parties and we do not take orders from outside.
(Applause from the centre and left) The essence of democracy is that individuals have guaranteed rights against the state. The Conservatives, I am sorry to say, are now wishing to introduce a new doctrine that political parties have power over individuals. That is the beginning of totalitarianism and that is why I left them.
(Applause from the centre and left)
Madam President, Mr Newton Dunn is perfectly correct when he draws attention to Rule 2, but what he forgets is that the elections in 1999 took place under proportional representation. No elector voted for Mr Newton Dunn, or indeed for me or for Mr Heaton-Harris. They voted for a party list and Mr Newton Dunn represented himself as fully in support of the Conservative Party, its leader and its European policy. He has now completely abrogated that position and he is therefore denying the democratic rights of the voters of the East Midlands, over 40% of whom voted Conservative.
I call on Mr Newton Dunn to resign.
Although this British debate is very diverting, Mr Helmer, we do have an extremely important Commission communication on economic and social cohesion.
Madam President, I shall be very brief, but I too wish to speak on the subject of Portugal. This was an enormous tragedy and the most serious aspect is the fact that six people were killed. In addition to these deaths, which we can do nothing about, it has unfortunately already been predicted that there will be huge material damages and it will therefore be necessary to obtain the solidarity of the European Union. As Mrs Figueiredo stated, we hope this House will support us in Strasbourg.
Madam President, it is the case that, although the United Kingdom electoral system is a list system, the names of those on the list appear in the order in which electors are invited to vote for them. Therefore, it is the case that we are here as individuals as well as representing a political position. That is very important and it should be known that the United Kingdom Conservative Party was among those parties that voted for the provision that names should be on the ballot, not off the ballot.
I should like to draw your and Parliament' s attention to a man-made disaster with which we shall be confronted in the course of the next few days. Last week, I and two of my colleagues, Feleknas Uca and Konstantinos Alyssandrakis, were on a visit to Istanbul where we met former prisoners, their families and their lawyers, together with human rights campaigners in Turkey. A large number of prisoners in Turkish jails are on hunger strike, with some of them prepared to die because of the Turkish Government' s policy towards prisoners. I should like to call upon you, Madam President, to make contact with the Turkish authorities and press for a new dialogue to be embarked upon between the Turkish Government, on the one hand, and prisoners' organisations and the human rights organisations, on the other. Otherwise, we shall see a succession of fatalities next week, for the hunger strike has been going on for months.
Thank you, Mrs Frahm. I have certainly taken note of your comment.
Madam President, for reasons of a topical nature, I am in a position to give this issue my wholehearted support. The day before yesterday, I had the opportunity to speak to Turkey' s Minister of Justice, and I made him aware of the urgent nature of the situation. I would therefore ask you to take action accordingly.
Madam President, I wish to add my voice to those of the speakers who raised the issue of the tragedy that took place in Portugal last weekend. In order to gain some insight into what happened, we need only bear the following in mind: last winter was the driest of the century and last December and January were the wettest in living memory. These factors meant that all of the country' s actions to control the floods failed. Furthermore, everything happened so quickly that unexpected deaths and floods occurred as a result. We therefore need to make a much greater effort than might be considered necessary, because the situation has been truly exceptional.
Madam President, I too would like to express an opinion on the issue raised by Mrs Frahm. I was a member of the delegation, as she rightly said, and like the rest of the delegation, I too was highly embarrassed in front of the parents of the political prisoners because, although they did indeed beg us to help their children, we were unable to respond. I am surprised that, despite repeated appeals, by both my fellow Member Mr Korakas and me, still no representations have been made to the Turkish authorities. I should like to ask you to make such representations as quickly as possible, before we start to mourn even more victims than we are mourning already from the attack on the prisons by the Turkish authorities in December 2000.
Madam President, ladies and gentlemen, in the last few days, various parts of Portugal, especially in the north and the centre of the country, have suffered from terrible weather conditions, with torrential rain that has led to the loss of human life, the destruction of homes, families being displaced, damage to buildings, enormous harm to farming, fisheries, industry and trade, the destruction of communication lines and the closure of harbours and ports. Not all of the damage has, of course, been fully assessed yet, but the total cost may reach billions of escudos. This will require the mobilisation of Community special assistance grants in order to deal with the economic and social problems caused by this devastation. Therefore, in addition to sending our heartfelt condolences to the families of the victims and expressing our sympathy for the people who have lost their homes and their possessions, in which, I am sure, all Members of this Parliament join, we ask you, Madam President to make representations to the Commission, urging it to provide, in conjunction with the Portuguese Government and the local authorities, emergency aid for the most badly affected communities so that economic activity may be restored. I would also ask the Conference of Presidents to include this matter in the topical and urgent debate in Parliament' s next part-session.
Madam President, as a Basque MEP, I would like to express my rejection and condemnation of the terrorism and violence of ETA. I would also like to express my condolences to the family of Ramón García and to all the families of victims of terrorism and violence. On behalf of the Basque Nationalist Party, I would also like to say that our overwhelming priority is the ethical principles of human rights and, above all, the right to life.
You have presented us with the anti-terrorist agreement drafted by Spain' s Popular Party and the Spanish Socialist Workers Party. I must tell you that this agreement does not offer anything new and that it contains only repressive measures, police measures and impositions. It does not offer any valid proposal to resolve the political conflict in the Basque Country.
It is now ten years since the Basque parliament approved the right to self-determination but, nevertheless, the Spanish Government has deliberately ignored this free democratic decision adopted in the Basque Country. In the Basque Country we need less fascism from ETA and less centralism and imposition from the state; we need more dialogue, more democracy and more respect for the democratic decisions of the Basque parliament.
Madam President, two days ago, after the announcement concerning the pardons for 14 torturers and the medal awarded to the former head of the political police of San Sebastian, Amnesty International concluded and I quote: "The award of pardons and honours for torturers sends out a clear message. The violation of human rights will not be effectively punished in Spain."
This is not the first time that pardons or honours for torturers have been granted or awarded by the Spanish authorities. In its June 1999 report, Amnesty International stated its belief that there is a climate of impunity in Spain. Article 6 of the Treaty of Amsterdam . . .
(The President cut the speaker off)
Madam President, referring to this document that he mentioned, Mr Ortuondo talks to us about centralism. I do not know if he is referring to the centralism of Spain in relation to the Basque Country. I am sure he is not, because, as he knows, the Basque region has the highest degree of self-government of any European region. However, I would like to ask him whether that document also talks about the statements by the leader of his party when he said to ETA: "Do not kill the cooks, kill the powers that be" . By "the powers that be" he is referring to the Popular Party. I am sure, Mr Ortuondo, that in this respect "the powers that be" means the Popular Party, and the Socialist Party, and that the whole of this Parliament embodies that power. The whole of this Parliament is therefore in a position to consider itself a victim of ETA.
Madam President, Parliament knows, because we have said it many times and today we have explained it to some of you, that in presenting and defending an agreement in favour of freedoms and against terrorism in the Basque Country, we are defending and presenting an agreement which goes beyond the merely political field, since it is an agreement in defence of freedoms, in defence of life, in defence of pluralism. There may be people who do not support this agreement; there may be people who criticise it; there has even been one organisation - the terrorist organisation ETA, of course - which has threatened to kill the signatories, and those people who might sign it later, for defending it.
Well, ladies and gentlemen, despite all of this, we will always continue to defend freedoms. We will always continue to defend the right of any citizen of the Basque Country, whether they are in favour of autonomy or of independence, to be able to move around our country without escorts. I want no more and no less than Mr Gorostiaga does: I want to move around my country with my children, like they do, without having to take escorts.
Madam President, I wish to speak briefly, following the latest speeches by the representatives of the Basque Nationalist Party and Euskal Herritarrok, to express my solidarity and agreement with the statement you have made, Madam President, on behalf of the European Parliament, in defence of democracy and peace in Spain.
Our main problem in Spain is terrorism, and fascist positions such as those of Euskal Herritarrok are a threat to peace in Spain and in Europe. The fact that there are internal problems in Spain resulting from the political differences between the central government and the Basque parliament does not prevent us here in the European Parliament from standing for peace and democracy and against fascism.
Economic and social cohesion
The next item is the Commission communication on economic and social cohesion.
I give the floor to Commissioner Barnier.
Madam President, ladies and gentlemen, before coming to the main subject of my address on behalf of the Commission this morning, I should, with your permission, like to raise one point very briefly.
Madam President, I should like to respond to the concerns expressed earlier by Mrs Figueiredo, and by the Secretary of State, Mrs Torres Marques and the Minister, Mr Cunha, following the very serious natural disasters which have stricken the northern region of Portugal. As I am the Commissioner responsible for dealing with these issues, I wish to inform them that we shall take advantage of every possibility of reallocating appropriations, just as we have done in other circumstances in the event of natural disasters elsewhere in Europe, in order to stand by the Portuguese authorities in meeting the exceptional costs of reconstruction, repairs or indeed preventative measures necessitated by these disasters.
Madam President, ladies and gentlemen, this morning, the greater part of the discussion in the European Commission was taken up with approving the report, the Second Report on Economic and Social Cohesion in the Union, which it was my honour to present, with the agreement of my fellow Commissioners, Mrs Diamantopoulou and Mr Fischler.
I presented this report pursuant to Article 159 of the Treaty, with which you are familiar, just as Monica Wulf-Mathies did in 1996. It was as a result of this 1996 report that the first information became available, which was used in drawing up Agenda 2000. A detailed summary of the report is available in three languages at the entrance to the Chamber. The first part of the report which I am presenting gives, for the first time, a snapshot of the European Union in terms of cohesion for the 27 countries of the Union post-enlargement.
The second part of the report analyses the impact of other Community policies on the Union' s objectives. It assesses the results achieved by the Structural Funds and the Cohesion Funds. Finally, in the synthesis section, the report outlines a number of potential avenues or recommendations for the future. Let me repeat, we have already made a summary available to each of you. The complete report, ladies and gentlemen, will be available as of this evening on the Internet, along with all the appended maps and statistics pertaining thereto.
There are two points I would like to make in my opening remarks, before listening to your views. What are the issues at stake in cohesion within the enlarged Union and how can we address these issues?
The first issue I shall raise is that of a global environment undergoing rapid and far-reaching change, which affects each of our countries and hence also the European Union as a whole: the issue of globalisation and the context of new activities based on intelligence and knowledge, the new economy, the information society, and the issue of demographic structure. This is compounded by the ever greater expectation on the part of our fellow citizens, as you are well aware, for our policies to be clearer, to involve the citizens themselves, and for increased partnership.
The second issue is enlargement. We face the prospect of a European Union with 27 or perhaps even 28 members, and what becomes clear from reading this report carefully is that this enlarged Union will contain greater disparities, greater inequalities, to an extent unprecedented in previous rounds of enlargement. There are three key figures you should bear in mind in this respect: with the forthcoming enlargement, the population of the European Union will increase by 30%, and the surface area of the Union will increase by 30%, yet the Union' s gross domestic product will increase by only 5%. That is why in this report we identified a third group of countries, which will include the eight poorest candidate countries, which will comprise 16% of the population of the enlarged Union, where the per capita income is approximately only 40% of the Community average. This is where the main challenge and the real change lie. Consequently, with enlargement, the centre of gravity of cohesion policy is going to shift eastwards. Of the 105 million inhabitants of the candidate countries, 98 million will be living in regions where the level of GDP per inhabitant is less than 75% of the average in the enlarged Union.
Yet, ladies and gentlemen, the entry of extremely poor Eastern European countries into the European Union is not going to turn the existing poor regions in southern, northern and central Europe - I am thinking of the remote and outermost regions too - all of a sudden into prosperous and rich regions, as if by magic. The regions currently covered by Objective 1 are still in difficulty, even if there has been some progress.
There has been progress. Per capita income in these regions has moved closer to the Community average. It has increased from 63% in 1988 to 69% in 1997. Partly with the help of the Structural Funds and the Cohesion Funds, the countries covered by cohesion policy have experienced economic growth at a rate higher than the Community average. Yet, within an increasing number of Member States, the tendency is not towards the elimination of disparities. Disparities continue to exist and are even being exacerbated. Unemployment stands at more than 20% in some regions, regions which have for a considerable length of time been left out in terms of progress due to their remote nature and depopulation, and the employment rate for women is 19 percentage points below that of men. These are the observations you can read in the report, in which we describe the territorial inequalities, the pockets of poverty, sometimes extreme poverty, in some urban districts and some rural areas.
How can we address these issues? Ladies and gentlemen, in our view, cohesion policy must continue to be the key element in the European Union' s societal model. We are part of a European Union which wishes to formalise its structures of solidarity. This means we have to ask three questions of cohesion policy: why, for whom and how?
Why? I sometimes hear it said that it is not possible to do everything from Brussels and that more subsidiarity is needed. I am all in favour of greater subsidiarity, but I am not and I shall never be in favour of allowing cohesion policy to become nothing more than the transfer of funding. It is not enough just to send cheques. We cannot accept any form of renationalisation of cohesion policy for we still have shared priorities, genuine Community priorities and it is in our shared interest to ensure the sustainable and balanced development of a frame of reference for cohesion policy. The debate is only just beginning. I do not have any decisions to offer you, just some thoughts, perhaps. One of these thoughts is based on the experience gained over more than ten years of cohesion policy, and leads me to think that there are matters that are more crucial and more serious than others for the development of our territories. As I have mentioned already, there is the urban issue, networking, or even the specific issues affecting areas that are handicapped in geographical terms; by remoteness, mountainous topography or other natural handicaps.
Human resources, too, must be taken into account, since that affects employment. Our report specifically lays down some guidelines to achieving more high quality jobs, improved social integration and equal opportunities.
Finally, taking this debate into consideration, ladies and gentlemen, the Commission could be ready, when the time comes, to propose a more strategic and coherent approach to EU territorial development to the other community institutions, so that our continued objective of economic and social cohesion would be strengthened by an increased territorial dimension and territorial support. For whom do we implement cohesion policy? I am convinced of two points in this respect, and these convictions are shared by the Commission as a whole.
The first is that we must continue to prioritise support for the regions lagging the furthest behind in development terms, for future Member States but also for current EU Member States. The whole problem of priority support for the most underdeveloped regions, of course, raises the question of the level at which we shall have to set the eligibility threshold for regions which are developing too slowly.
My second conviction is that the regions lagging behind in development are not the only ones facing problems to which we must find solutions. Other regions within the enlarged Union are affected too. If we are to have Community priorities then we must contemplate measures that can be implemented throughout the territory of the European Union for often, within a single state, there are regions that are richer than others and sometimes even within a single region there are areas of exclusion right next to highly dynamic areas - as is shown in the urban audit which I issued a few months ago.
Ladies and gentlemen, I think it is increasingly possible to delegate implementation to the Member States, applying the principle of subsidiarity better than in the past, on condition that we are sure that Community priorities are being respected and that European funding continues to go to those that have the greatest need. How are we to carry out this cohesion policy? This can be summed up in two phrases, improved efficiency and improved management. I have presented my explanations to the Committee on Regional Policy, Transport and Tourism, and I shall present my explanations to the Committee on Budgetary Control - but it must be a credible policy with ambition, as I have just mentioned, and with sufficient funding. We did not, at this stage, wish to carry out assessments or budget estimates. It would be too early; we would be putting the cart before the horse. Let us first discuss objectives, content and European priorities. Only afterwards will we have to find the resources to support these priorities. My only observation, one which I wish to bring to the attention of the House, is that among the various issues decided in Berlin in 1999, one specific decision was that in 2006, at the end of this programming period, by adding up the amounts allocated to the Structural Funds, the Cohesion Funds and the pre-accession appropriations, particularly ISPA, and the appropriations set aside to cover the costs of the first accessions prior to 2006, we obtain a total allocation, combining all these, equivalent to 0.45% of Community GDP. I see that figure as a reference point. It will be a key figure in the discussion of financial matters that we shall have with you and the Member States when the time comes.
Ladies and gentlemen, whatever the level of expenditure in relation to the increase in disparities, I think it safe to say that any cohesion policy will be credible only insofar as it is supported by adequate funding. Whatever the level of structural expenditure, the key thing is that the content of other Community policies should also promote cohesion, as the Treaty recommends. In terms of coordination with other Community policies, there is still progress to be made, particularly in order to improve synergy. I am thinking here of the common agricultural policy.
Ladies and gentlemen, thank you for your attention. Before answering your questions, I would like to stress that this report does not offer any firm or definitive guidelines. It does not put forward any decisions, it merely opens the debate. It is a tool for information and assessment, a snapshot of the European Union which includes 27 Member States for the first time, and at the end we ask a few questions and make a few recommendations. We shall be much more precise in the third report in 2004, which will be issued very shortly before the time when decisions are taken on the new agenda. I merely consider that this debate on cohesion policy and this report testify to the fact that cohesion policy has been effective and useful, in accordance with the goals of the Treaty. Increased European unity, increased solidarity between the peoples of Europe and respect for the diversity of the territories of Europe: this continues to be our objective. This debate on cohesion forms part of the broader debate on the future of the European Union which was initiated in Nice and in which we are going to take part. You may count on us in the next three years leading up to the new intergovernmental conference in 2004 in the matter of this broader debate and of the specific debate on our concept of the European Union, the concept of the level of solidarity between nations and territories.
Thank you, and may I assure you of the European Commission' s respect for the valued role that Parliament will play in these discussions.
Commissioner, as Chairman of the Committee on Regional Policy, Transport and Tourism, I have to say that the report on cohesion is indeed an excellent basis for discussion and I trust that we shall be holding this discussion in the Committee on Regional Policy very soon and that it will be a very global discussion.
Now, as a Member of the European Parliament, I have to say that it is clear from the report on cohesion that there has been a relative improvement in our efforts to achieve economic and social cohesion in the European Union and that, as you rightly said, we have had more success with the economic indicators than we have with the social indicators. Some countries, such as Ireland, have taken greater advantage of the opportunities given to them than have other countries. So the message which we should send out from the House today is that we need more efficient administration on all sides, especially on the part of the Member States and regions and, of course, we need incentives, such as the performance reserve, so that we can use European taxpayers' money more efficiently.
Obviously, I agree that we need to start focusing on the poorest regions and countries of the European Union right now and again after 2006. But we must not forget one very important point: today's poorer countries are not going to get richer purely and simply because enlargement will artificially reduce the average per capita GDP in the European Union. That is something we must bear in mind if we are to avoid straying into misguided policies.
I therefore think that we need to concentrate resources, we need to make better use of resources, we need to call for better administration both on the part of the Commission and of the Member States and regions; however, that must not cause us to forget one basic fact: that more people will want a slice of the cake after enlargement and as far as I am concerned, Commissioner, it is vital that we increase the size of the cake, that we increase the resources of the Structural Funds after 2006. I should like to hear your views on this.
Mr Hatzidakis, I go along with your analysis, of course. I formed my own assessment in the same spirit and on the same bases as yourself. I should point out to the House that if the twelve candidate countries were to actually join the European Union right now, then the mean GDP for the Community would drop by 18 points. This would automatically have the mathematical effect of raising regions which continue to be in difficulties above the mean in one fell swoop. It would not, therefore, be fair. We are going to have to find some solution for these regions which would thereby be placed automatically above the Community mean.
Mr Hatzidakis, you tell me more money will be needed. At this stage, I can express only a personal opinion. We have not yet reached the point of discussing the future Financial Perspective. I have only given you a rough indication, and a personal opinion at that. I think that the figure of 0.45 % of Community GDP, which will be achieved in 2006 in line with the Berlin decisions, if we add together the Structural Funds, the Cohesion Funds, pre-accession appropriations, SAPARD, PHARE, ISPA, as well as the appropriations placed in reserve to support the first accessions in 2004, for example, will give a total representing 0.45% of GDP. I see this as a reference point. To elaborate further, my frank opinion is that if we take on board another twelve countries in the state they are at present, then we shall not be able to conduct any credible policy at anything less than this percentage. That is all I can say for the present.
Madam President, I should like to thank the Commissioner for the open manner in which he chose to present his report in plenary. It is the beginning of a debate - an honest debate - that we want to be involved in as parliamentarians. The Commissioner and Mr Hatzidakis said that regional disparities will become twice as great. The challenge to achieve cohesion will be greater: we have an unprecedented expansion of the Union and we still have poor regions.
There is a multi-million euro question which is, to use the words of a former French Commission President: "Have we got the means to match our ambitions?" That is not to say that the means have to be financial, but we must also look at other policies. It is clear that there will be a cap on budgetary contributions. Therefore I ask you, Commissioner Barnier and your colleagues, to look at the opportunities offered by other policies, in particular the real and tangible benefits of involving the private sector in regenerating our regions.
Can you be sure, Commissioner, that an enlightened view will be taken, in particular by Mr Monti, the Commissioner responsible for competition, to ensure that we have private sector innovative approaches to reducing regional disparities across the Union?
Thank you, Mrs McCarthy, for your assessment. I can indeed confirm the attitude of the Commission, which I, in particular, share, and our determination to take part, not just here but also in the national parliaments, and in and with the regions, in as decentralised a way as possible, in a major debate. My whole team in the Directorate-General is going to participate in presenting the results of the assessment of this snapshot and open the debate over the next two years, in an extremely transparent and open manner. The current annual allocation is approximately EUR thirty billion. Once again, I have told Mr Hatzidakis what I though of the lower limit beyond which we should not go if we wish this policy to have any credibility. I also think, like you, Mrs McCarthy, that this European policy must act as a lever, bringing other funding and other synergies to bear. That is why I attach great importance to partnership, the modernisation of private funds, and the intervention of the European Investment Bank as our partner. I quite understand, moreover, your concern for greater coherence with the competition policy for which Commissioner Monti is responsible. We have to find a way forward which reconciles complying with the Treaties, especially in terms of the rules of competition, and regional policy.
Quite simply, Mrs McCarthy, let me share my personal conviction that we shall not achieve solidarity and cohesion in Europe simply by counting on the laws of the market, on supply and demand or on a simple tax transfer policy. I do not believe that liberalism alone can help the poorest regions cease to be the poorest or that it can help reduce the gap between them and the richest regions. That is why I shall fight to ensure that we continue to have public intervention in Europe.
Mr President, Commissioner, I would like, on behalf of my group, to thank you warmly for your excellent report. I am sure it will provoke solid, but also controversial discussion, and so I would just like to take this opportunity to stimulate debate a little with a two-fold question. The current system will actually remain in force until the year 2006. Given that we are negotiating with the candidate countries with the aim of their acceding in 2004/2005, how then, can we make it clear to them that, even if they join under the current conditions, they cannot rely on our being able to continue the system, in other words, how are we going to make them understand that irrespective of what they sign up to now, they are going to have to adapt to an amended cohesion policy? Secondly, perhaps you could allay a little the fears which prevail across a good many regions by explaining to us how is it going to be possible for the regions which may receive less support after 2007, regardless of the ceiling we apply, not to lose support and solidarity at a moment' s notice? How can we make it possible for them - as has, in fact, been done hitherto using the phasing out method - to achieve the upturn gradually, without their being dropped from the system straightaway? You may be able to assuage quite a number of fears with your answer.
Thank you for asking this question, Mr Jarzembowski. It is probably the main question to be debated in terms of finance. Let me specify, nonetheless, that the Berlin Financial Perspective made provision to set aside some EUR 39.5 billion for the candidate countries likely to join before 2006, to enable them to be integrated into the current cohesion policy. After 2006, however, they will of course be entitled, like the current Member States, to participate in a policy which will probably be rather different.
My report outlined four possible approaches to cater for the regions which would automatically find themselves above the cut-off threshold as soon as we incorporate a number of very poor countries into the Union, and all I can do at this stage is outline these options. The first option is to continue to apply the strict threshold of 75% of Community GDP which is the current threshold below which regions are eligible for Objective 1 status, and therefore a greater concentration of appropriations. The second option is to link this 75% threshold with a phasing-out policy over a set period, supported by a substantial amount of money, in order to facilitate the transition for regions which, post-enlargement, would suddenly find themselves above that threshold. A third option is to raise the threshold above 75 % to make more regions eligible. In that case, we should probably have to tackle the issue of finance. The fourth option is to have two thresholds, one for regions currently within the Union and one for the regions of countries joining the Union. I am not in a position, nor do I have any wish, to decide the matter right now. I am here to listen to your views. I shall be listening to the views of the Member States, and the members of parliament and elected representatives of these regions. In the end, though, we shall have to opt for one of these four alternatives.
Mr President, Commissioner, you said that in the future, the main focus of cohesion will lie in the East and that a cohesion policy of this kind will only be possible if there are sufficient means available. Would you agree that we also need to allow sufficient time for this, because we know from experience that it takes time to develop regions? How can we rely on the Commission having the commitment to allow both time and money, in order to pre-empt the effects of the cohesion policy? EUR 4 billion are available in Category VIII for the year 2002. Would it not make sense to deploy this with a view to achieving cohesion in the East, even before enlargement takes place? Where do you stand on this?
Mrs Schroedter, we do need time. In the report I even mentioned the fact that for the countries which are currently in the greatest difficulty within the European Union, the regions lagging furthest behind in development, it would take another generation to reduce this gap. I pointed out that it would take roughly, and I can only make a rough prediction, two generations for the countries scheduled to join us in approximately 2004-2005. I concur with your view that we shall be able to make a greater success of enlargement and the actual accession of these countries if we make the best possible preparations at this stage. That is why, alongside my fellow Commissioners, Mr Verheugen and Mr Fischler, who are responsible, respectively, for the PHARE programme and the SAPARD programme, whilst I myself am responsible for the ISPA programme for the environment and transport, I am committed to ensuring that this money is used properly, and that part of the technical assistance associated with these funds is used to set up territorial frameworks. This is the real weakness of the candidate countries whose regional divisions have not existed for very long. The Voivodships in Poland have only been in existence for two years. We must therefore support the territorial frameworks by means of these Structural Funds. Indeed, I never miss an opportunity to urge local communities within the current Union to set up twinning partnerships and decentralised cooperation agreements with candidate country regions in order to establish more ongoing cooperation on the human level within each territorial community. We attach great importance, therefore, to using these pre-accession funds as usefully as possible. I cannot, however, make any commitments, Mrs Schroedter, as to what we shall do with the money placed in reserve after 2002 - I mentioned approximately EUR 40 billion - if these countries do not join in 2002. For the time being the funds have been set aside to cater for those accessions that do actually take place. In response to your question, however, I should like to point out that we have pre-accession instruments and that these are what we should be using, when the time comes, to carry accession through successfully.
Commissioner, I agree that there can be no union without economic and social cohesion, and that there can be no cohesion without means. I also agree that the Structural Funds used have been effective and positive. My specific question is therefore: is enlargement possible without an additional effort on the part of the European Union - from the moment of the first accessions - above and beyond this budgetary reserve?
Secondly, Commissioner, I must say that there is disquiet in certain European regions and some of your replies do not provide any comfort, although it is true that we are in a context of a very rapid dialogue. However, for this very reason I believe it is necessary to specify something else. You say that we have to find a solution for those regions which are currently receiving funds, especially the Objective 1 regions. I would like you to be more specific, Commissioner. What is going to happen, according to your criteria, to Castilla-La Mancha, Estremadura, Andalusia, Galicia, regions of Portugal and Greece, and 'Länder' which have just entered Objective 1? Let us be specific, because disquiet in those regions will only be prevented by clarity.
Mr Izquierdo Collado, I do not have all the answers at this stage, and if I did, you would be justified in criticising me. We are only launching the debate. The budgets have been determined; the regulations have been defined. All these EU regions have received guarantees until 2006. I have endeavoured to tell the truth, because we cannot make speeches on enlargement and the enlarged European Union, integrating the closely related peoples of Eastern Europe, without looking at the figures as they stand. This is a truthful report. Yet I did not want to wait until 2005 before telling the truth and asking the questions which have to be asked of the Commission proposals, when the time comes, by the Heads of State and Government and by Parliament. So there is a problem, but there is no need to panic. I should also like to say, in answer to your specific question with regard to specific regions, Extremadura, southern Italy or the Länder of eastern Germany, that it will depend on the level of income achieved by around 2005-2006. What I do know, however, is that if we retain the criterion of per capita income - which I hope we do, since it is an objective criterion - then the average Community GDP is going to drop as a result of enlargement. The rate is going to drop to a greater or lesser extent, Mr Izquierdo Collado, according to whether the twelve candidate countries join at the same time or not. Once again, then, there is no need to panic. The drop will perhaps not be as much as the 18 points I mentioned earlier. The fact remains, however, that some regions currently covered by Objective 1, which are currently enjoying a good level of development even though this is still below average, are liable to find that they are above average following enlargement. We are going to have to find a solution to this. As I have said myself, these regions are not suddenly going to become rich just because Eastern European countries are joining the European Union. We are going to have to find a substantial solution for these regions and continue to support them, and I have outlined a few possible approaches. One of these, for example, would be to have a total budget allowance, similar to the system we set up for Ireland and other regions, to cover phasing out and a transitional period, particularly for those regions which were closest to the average. Even then, even with the new average, there will still most probably be, even looking at the maps provided in the report, which I urge you to examine carefully, extremely poor regions such as still exist in Spain, Portugal and Greece, and even in Italy, within the European Union of today. A solution, a largely financial solution, will have to be found for the band of intermediate regions, and what I am seeking to do is to ask the questions to obtain the help I need in order to find appropriate solutions when the time comes.
Mr President, this debate is our opportunity for a proper discussion on the issues facing us. My question is quite simple. It is clear that enlargement will not just mean problems for the struggling regions which we are attempting to embrace in the Union. At the same time, if in this case the single market works, other regions will also reap the benefit. Now, in all honesty, I am a little concerned about this reasoning on averages, for it may be that the problem of income distribution will highlight regions which we could induce - although I do not know how - to contribute a little more to the overall financing of the system in view of the enlargement process. I therefore feel that it could well be appropriate to set rather more refined benchmarks for the cohesion policy and I continue to call for the implementation of the project to enlarge Europe to provide us with less rigid objectives and establish a more flexible scale, rather than necessarily tying us to this idea of a totally automatic process, which sends the regions flying from category to category.
Mr Costa, as I said earlier quite forcefully - you will forgive me repeating it - I wanted to initiate this debate immediately, early enough to discuss the essential issues and our vision of Europe, which is not just a supermarket but a community. I want us to discuss solidarity and to reach agreement on our political objectives. Thereafter, once we have agreed on the objectives and priorities and the line of approach, we must give ourselves the resources to carry them forward. So, discussing the money involved at this stage would be a poor way of opening the discussion. I know perfectly well that we shall have to discuss finance when the time comes. That is my first point. My second point is solidarity. We must continue to promote solidarity between States. You are well aware that there are States that are net contributors and others that are not. I therefore feel that this form of redistribution is quite fair and quite efficient. Thirdly, I must thank you for stating in your initial speech that enlargement entails problems and risks but also provides opportunities. This is also my view. If you look at developments over the last twenty years, with Spain, Portugal and Greece, my own personal conviction - and I never miss the opportunity to say so in the public debates I take part in - is that in the medium and long term, any enlargement process ultimately contains more opportunities than risks and problems. Quite apart from morality and politics, it is just not in our interests to allow people living on our doorstep to continue to live in poverty. Poverty, of the kind we have right next door to us, as in the countries of Eastern Europe or Albania or the Balkan states, always leads to the same outcome. When people do not have enough to eat, they emigrate. People living in poverty are prey to all sorts of nationalist conflicts, war, trafficking, and mafia exploitation. It is therefore in our own interest, quite apart from moral or political concerns, to undertake this enlargement and to pay the price for sharing progress. I must also thank you for giving me this opportunity to say that this debate must also prove that in the great challenge of enlargement there are more opportunities than risks.
Mr President, Commissioner, I have not yet had the opportunity to read the report, but the first report on cohesion clearly showed that the common agricultural policy was not contributing to cohesion in the European Union. The Agenda 2000 reform was limited to maintaining the status quo in the CAP. I now wish to ask the Commissioner whether he can tell us anything about the report' s conclusions on the CAP.
Mr President, what I have to say to the Commissioner is far simpler. Very quickly, then, I would like to suggest that other criteria are used for the allocation of funds than just the rate of GDP and of unemployment. Surely other factors such as population concentration and distribution, potential or lack of potential in terms of new technologies and research, and geographical accessibility should be taken into account? And finally, my last question: surely the current situation forces us to contemplate redefining the Financial Perspective before 2006?
Commissioner, at the beginning of your speech you indicated that the challenges facing us are globalisation and enlargement. Together with other MEPs, I have just attended the World Social Forum in Porto Alegre, where it was clearly shown that with the problem of globalisation we are entering a new era, in which the European Union must play a fundamental role in the world. This problem of world social balance must form part of our economic policy and, since you referred to it, I would like to ask you what the European Union is going to do in this respect, because this is clearly going to have an influence on our internal economic problems and also on our budgetary problems.
Secondly, Commissioner, I would like to ask you: to what extent do you consider it fair that States, such as Spain, which still receive cohesion funds, are considering zero deficit as an economic policy, at the risk of...
(The President cut the speaker off)
Mr President, thank you very much Commissioner, you mentioned that we will also require new rules for enlargement, and probably more money too. I would like to ask a couple of questions on the subject of new rules and, as such, on the subject of new ideas. Would it really be feasible, indeed would it also be wise in the future, to largely target the support at one particular area, time and time again? Would it not make more sense to place more emphasis than we have done hitherto on particular project ideas, or else on particularly needy areas? This would also allow us to spend the money in a more targeted way.
Mr President, Commissioner, I am pleased to be able to say that I am glad to hear this. I have not yet had the opportunity to read the report, but I liked what you had to say about it. I would like to ask you whether the Commission is prepared to fight to see the Community budget increase from the current 1.04%, to 1.27%, as has been approved? I ask this because if we have the budget that has been approved, then we will have money. My second question is: what will happen to the outermost regions? You have not said anything about these regions and they are of concern to me.
Mr President, I want to thank the Commissioner for using the word solidarity in connection with this report. This is, of course, precisely what cohesion policy and regional policy are about.
I also want just briefly to ask whether the future debate will also cover all other policy areas in the European Union which are important for regional growth - education, research and social policy - so that it is possible to make use of everyone' s ability to get involved and contribute to regional growth.
Mr President, I am the one who should apologise for having gone on too long, most of all to those Members of Parliament who were unable to ask their questions. I shall, however, remain at your service, as you know, in the weeks and months to come in order to continue this discussion.
Mr Cunha, if you read the report, you will see that we actually say that the CAP, whose objectives are production, export capacity and sufficiency, has not actually become involved in the way we might have hoped in this territorial cohesion policy, particularly because, in the regions likely to benefit from cohesion policy, farm sizes are that much more modest. I have, therefore, myself, stressed the fact that we should, as I said earlier, improve synergy through the common agricultural policy. One of the means to do so would perhaps be, in future, to boost the emphasis on the rural development arm of the CAP, which was started in Berlin.
Mrs Darras, I do not believe that we shall need to renegotiate the Financial Perspective in the matter of cohesion policy. The plans made in Berlin seem to me perfectly adequate. In anticipation, we even made provision for 2002, and now it is quite clear that no new countries will join in either 2002 or 2003. Sufficient sums were set aside to cope with these accessions, and so I do not think we shall need a new Financial Perspective. You mention changing the criteria, if necessary. We might continue to discuss possibilities, Mrs Darras, but I should like to point out that we are not too far off the real situation when we work on the basis of the standard of living, of per capita GDP, because it can be observed that where there is the lowest standard of living there is also the highest rate of unemployment, the worst environmental conditions, and the lowest levels of Internet access. Thus, in some way, taking a snapshot of the per capita standard of living, we have produced an accurate snapshot of the real state of the regions - and indeed it is no mere accident that my predecessor, Mrs Wulf-Mathies, and all the other Members of Parliament who have given some thought to these questions all agreed on this criterion. Now, you know we can combine this criterion with other aspects, especially unemployment, but I would like us to retain this criterion as I think it an objective one.
Mr Nogueira, I do not have sufficient time to take part in a debate on globalisation. I even, as you identified earlier, mentioned the new context of cohesion policy associated with globalisation, which constitutes the risk which Jacques Delors and others clearly identified fifteen years ago, and which impelled them to propose this cohesion policy. In the same single market, there is a risk that wealth, trade and people will continue to be concentrated in the same locations and that the poorest regions are impoverished and marginalised further. That risk in the single market is exacerbated in a Europe living in an age of globalisation. That is why I think we do indeed need a cohesion policy and support for cohesion in future.
Mr Rack, yes, I am willing to look into new methods with you, particularly as far as development of the new Objective 2 policy is concerned. I wonder, for example, about the sense and usefulness of the Brussels-driven zoning for Objective 2, in which I am required to officially specify, in agreement with the Member States, whether every individual district, community or village is or is not to receive Objective 2 status. I do not think that all this bureaucracy is particularly useful, and that is why Objective 2 policy, concerning regions other than the most underdeveloped, could be simpler and more decentralised, with instruments subordinated to Community policies or to regional development, the urban areas, mountainous regions, island regions, border regions or cross-sector objectives such as social cohesion and the fight against poverty. I am perfectly willing to look into developing instruments which are decentralised in terms of their administration within the Member States and which do not convey the impression of excessive bureaucracy that the people of Europe sometimes have.
Mrs Torres Marques, I cannot go any further than I already have on the subject of the Financial Perspective. I have not forgotten the outermost regions; I even mentioned them in my opening remarks. There is a specific paragraph on these regions. As Mr Prodi requested, I do a great deal of work for these seven outermost regions. This is why, a few weeks ago, the Commission published an important report on adjustments or exceptions in the field of structural aid, and aid for agriculture and fisheries which, overall, have been well received by the authorities in these outermost regions and I think that, pursuant to Article 299 of the Treaty, we must continue to have a special policy for these outermost regions precisely because they are our outermost regions and, as such, our most remote active frontiers in the Indian Ocean, the Atlantic or near the American continent.
Mrs Hedkvist-Petersen, thank you for pointing out the importance of the term 'solidarity' . I also consider it important. The title that we wanted to give this report, ladies and gentlemen, is "European Unity, solidarity between nations, regional diversity" , and, as you will see when you read it in detail, I was careful to stress - since this was a concern of mine - the need to coordinate Community policies with regional development and cohesion, particularly in terms of research or the social agenda while noting that Member States and national governments will, of course, retain their jurisdiction on social policy. I am working within the scope of the Community' s current jurisdiction.
Thank you, Commissioner.
That concludes this item.
Mediterranean region
The next item is the joint debate on:
the report by Mrs Muscardini (A5-0008/2001) on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the common strategy of the European Council of 19 June 2000 on the Mediterrannean region - European Council Declaration on the common strategy on the Mediterranean region [C5-0510/2000 - 2000/2247(COS)], and
the report by Mr Naïr (A5-0009/2001) on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the communication from the Commission to the Council and the European Parliament: to prepare the fourth Meeting of Euro-Mediterannean Foreign Ministers: Reinvigorating the Barcelona Process [COM(2000) 497 - C5 -0630/2000 - 2000/2294(COS)]
Mr President, I would like to thank those Members who, through meetings, discussion and dialogue, have contributed to what we consider to be a step forward in Europe's strategy for the Mediterranean: the Mediterranean as a gateway not just to the Middle East but also to the Atlantic, a cultural as well as economic area, consolidating the South-South dialogue but also the North-South and East-South dialogues at a time when impending enlargement calls us all to assume specific responsibilities. Development must respect human dignity and the protection of the environment and health. Economic development must not disregard human rights or mutual respect for differences.
We all realise that Europe needs a new philosophy, namely that in order to be effective, common strategies must be realistic and practicable. Therefore, we must set ourselves clear, achievable targets so that, step by step, progress can be made towards development, security and stability.
On the one hand, a poet would say: "Woe betide the man who does not dare to dream great dreams!" but a statistician would reply: "Woe betide the politician who gets carried away on empty dreams and does not see or resolve the problems which are staring him in the face!" We have attempted to make our hopes practical and realisable in the short and medium terms. In other words, we have put forward proposals which will give all the countries of the Mediterranean the same dignity and the same opportunity for development in a new multi-faceted relationship with an increasingly large and more complex Europe, a relationship that will have to fight for its international credibility in the tough competition with the whole of the rest of the industrialised world.
Protecting the environment and health, dignity for workers, safeguarding the quality of products in order to protect the consumer and safeguarding a free - as long as it is fair - market, attentiveness to the specific cultural differences and traditions including architectural styles of each country and registered designation of origin products, a ban to prevent us Europeans from outrageously abusing the partnership relationships and exporting products to our partner countries which we have banned in Europe because they are dangerous, the boost for the development of all the capabilities of our Mediterranean partners, including assistance for placing the thousands and thousands of young people who have studied or trained in Europe in employment, child protection, the fight against the exploitation of minors and modern-day slavery, attentiveness to the situation of working women and, in any case, to the dignity of all human beings are significant steps forward, just as Europe's commitment and endeavours to do all in its power to bring about peace and mutual respect in the Middle East must be substantial and given priority status.
It cannot be denied that, although the successive Summits were a milestone in that they pinpointed a large number of problems, they did not do anything to resolve them. Indeed, I regret to say that the governments have not implemented the proposals adopted at Barcelona: democracy, the rule of law, transparency, social rights and an internal policy to prevent communities being forced to leave their countries. A new policy of trilateral trade, safeguarding typical productions, including European productions, condemning and preventing counterfeiting and fraud, food and environmental safety, the development of craft products and the establishment of programmes to fight desertification and facilitate the conversion of non-drinking water into drinking water and the development of tourism are some of the many points which we have discussed. At this point, I would like to thank the officials of the committee and of the political groups for their work, which was particularly demanding because of the need to meet the earlier deadlines.
The time is now ripe to tackle practicable projects, and practicable projects are those which do not originate from specific preconceptions or concealed motives but from a policy's ability to marry the needs of the citizens with economic and social concerns. This is why Europe as a whole, not just Mediterranean Europe, to which, as an Italian, I have the honour to belong, must now recognise its strategy on the East and on the South and its commitment to these regions as absolutely essential, and confirm that if healthy, lasting progress is to be achieved, the requirements of the economy must go hand in hand with human dignity. This text was not written in order to be published as a mere declaration of intent: it was written to be implemented, and for this we place our confidence and our trust in the Commission and the Council, so that their cooperation with the European Parliament becomes practicable and updateable.
Mr President, last November, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy appointed me as rapporteur on the Commission communication entitled 'Reinvigorating the Barcelona Process' . This Commission communication serves a dual purpose: to assess the achievements of the Barcelona Process and to put forward recommendations in preparation for the ministerial conference to be held in Marseilles in November 2000. Before proceeding to discuss the actual substance of the issue, let me first thank my fellow members of the Committee on Foreign Affairs, with whom I had many discussions that were extremely helpful for the final draft of my report. I should also like to say that I framed this report taking into consideration what has already been achieved in Parliament, and Parliament' s regard for the Mediterranean question, and at this point I would like to pay special tribute to the work carried out by Mr Yannis Sakellariou.
In its text, the Commission once again sets out the three main goals of EU-Mediterranean policy, namely: the creation of an area of peace and stability, the creation of an area of shared prosperity through the progressive establishment of free trade and, finally, the improvement of mutual understanding amongst the peoples of the region and the development of an active civil society. Mr President, of these three goals, only the establishment of a free-trade area can be deemed to have actually got off the ground. So I was pleased to hear Commissioner Barnier comment in this vein earlier, since in the midst of profound inequalities, liberalisation alone cannot bring about economic development nor the integration of deeply divided societies. This is, furthermore, a free-trade area on European terms, as may be illustrated by a single statistic: total transfers from the EU budget to the Mediterranean countries amount to EUR 1 billion per year, whilst those resulting from the Mediterranean countries' trade deficit with the EU amount to EUR 34 million per year. In other words, the Union' s financial contribution to the Mediterranean countries represents less than one-thirtieth of the advantages which Europe derives from the free-trade area.
As regards the creation of an area of peace and stability, the European Union does not carry much political clout, despite the fact that in the countries of the South there is a genuine demand for Europe. There are many areas of conflict, which are liable to jeopardise the entire Barcelona Process. As to the development of an active civil society, it may be said that the people who actually benefit from the MEDA programmes are mainly those who had previous contact with Europe or who have close links with governments. Civil society has demonstrated a clear lack of interest. Finally, the programmes for decentralised cooperation, which are supposed to enable representatives of civil society from both sides of the Mediterranean to meet for the purpose of devising joint projects, have been frozen since 1995. The degree of success is rather modest, then, and the degree of frustration rather high. Many saw the Marseilles conference as a partial failure. In my view, the grand vision of the Euro-Mediterranean Partnership which was inaugurated in Barcelona in November 1995 has now given way to a negotiating process which lacks any genuine political will.
In my report, I attempt to present a number of proposals intended to overcome this situation. I shall now introduce the six major areas to focus on. Firstly, I think that the free-trade area must be set in the context of a proper strategic approach. Together with our Mediterranean partners, we must lay the foundations of an associate common market, capable of interacting satisfactorily with Europe' s economy, taking local parameters of development in the South into consideration. We should advocate converting the planned free-trade area into a genuine 'common market' encompassing goods of all kinds. Secondly, migration must be placed at the very heart of development today. There will be no real partnership between the two sides of the Mediterranean until the organised movement of people is put on the agenda. This is why I feel that, in coming years, migration is going to represent a crucial aspect of our relations with these countries. We need joint management of migration flows, including measures to combat illegal immigration and the mafias which profit from it. We also need to lay down policies on temporary migration, similar to what the International Labour Organisation is currently proposing, without entitlement to permanent residence. I also feel that we should introduce a special travel visa for those involved in the Euro-Mediterranean Partnership. We should also harness immigration to assist development in countries of origin. Immigrants contribute to the development of the country of origin. I know that the European Union and the Commission are working hard to achieve this. I would urge the Commission to go further by financing immigrants' micro-projects. In this vein, I would also suggest setting up a monitoring centre on migration to study migration flows with a view to presenting proposals to the European Union. We must also facilitate the enhanced association of the Euro-Mediterranean states that so wish. Turning to a proposal from Commissioner Patten which I find extremely interesting, the Commissioner said that certain regional projects should be accessible to a variable number of directly interested Member States and Mediterranean partners on the basis of configurations which could vary from one project to another. I support this approach as I believe it establishes genuine, and genuinely strong, relations between the countries to the north and south of the Mediterranean who wish to go further together. My fourth point is that we also have to reform the management of the MEDA programme. The Commission tends to be critical of our Mediterranean partners. It must, however, be noted that, while it is true that some partner countries have experienced difficulties, particularly because of deficient infrastructures, the under-implementation of MEDA funds is primarily the result of the Commission' s inability to manage these funds and to rely on operators capable of implementing them properly. The defence of human rights must also be made into something more than a mere statement of principle, for the goal is actually to assist the development of constitutional states in the countries of the southern Mediterranean, and not just to create economic systems which fit into the proposed structural adjustment programmes. My sixth point is that considerable funding must be allocated. The deadlock in the Middle East peace process is an obstacle to any sub-regional dynamic, be it economic, social and/or cultural. I think the Commission should take this situation into account.
In conclusion, I shall say that the organised movement of people, codevelopment and decentralised cooperation are the main concerns behind the report I am presenting today. I think they should also be the main concerns of the Commission.
Mr President, as draftsperson of the opinion of the Committee on Culture, Youth, Education, the Media and Sport on the Barcelona Process, I would like to communicate some of the concerns and suggestions which have been unanimously approved in committee.
Firstly, I wish to draw attention to the need to promote cultural programmes, which I know is not what attention is usually drawn to. We know that the Euromed Heritage programme has been the most successful of all programmes for cooperation with the Mediterranean. Furthermore, we believe that culture promotes wealth. For example, where would Egypt be without its cultural tourism, which has been one of its main links with the world and one of its main sources of wealth? Culture, therefore, is one of the factors which is most easily accessible, closest to hand, most developed and which has accumulated the most experience in the field of Mediterranean development, which means that it can be closely linked to communication between people and can continue to open doors.
At the same time we wish to draw attention to education. We believe that if a Mediterranean trade area does not deal with the issue of education, it will become an area of Mediterranean colonisation. Therefore, the only way that there can be a social scheme capable of being incorporated into the business world and the Western world is through education. Furthermore, we believe that that is where a genuine and indigenous scheme also can be found for establishing the pillars for future development. Furthermore, the only way in which we can spread our ideas about human rights is by creating a better trained and better educated population. We are therefore not talking about clichés, but about reality.
Another point that also concerns us is the way in which the Commission adapts to the philosophy and circumstances of the countries towards which the aid is directed. I believe that a large part of the failure of the MEDA programme is due to the fact that we are applying a European-scale mentality, which suits Commission projects. What we need, however, is many small projects. We need to look to the internal social structures of the countries involved, the universities, the educational institutions, the museums, the cultural field, and society itself, so that we can rely on it for future development.
Mr President, the Committee on Industry, External Trade, Research and Energy has on several occasions made considerable contributions to the debate on the European Union' s Mediterranean policy and on reinvigorating the 1995 Barcelona Process. We played a major part in the discussion on the MEDA activity report that I presented on 5 September 2000, which was adopted almost unanimously by Parliament, as was, moreover, the amendment of the MEDA Regulation (MEDA II). We would have liked the meeting at Feira to refer to the MEDA programme, since it is the main instrument for implementing this policy and will be allocated a financial package of EUR 5.37 billion for the period 2000-2006, excluding funds from the European Investment Bank. Furthermore, we hope that this budget will be increased, as European Union Mediterranean policy should not have to suffer because of the appropriations that have been legitimately allocated to the Balkans. All the debates, regardless of the committee in which they are held, whether it be Foreign Affairs, Industry, Agriculture or Culture, or in Parliament, are unanimous in constantly reiterating the same recommendations. As far as we are concerned, we would like to stress, first of all, the need to define a Mediterranean strategy, in conjunction with third countries. Secondly, the need to develop decentralised cooperation that aims to enable contracts with local authorities and civil society, particularly NGOs, for both cross-border regions and in the South-South context, as well as for regional integration. Thirdly, we should like to highlight the decision of Parliament and the Commission to carry out an annual assessment of the human rights situation in signatory countries. My fourth point is to stress the urgent need to adopt the Charter for Security and Stability so that we can play a more active role, particularly in restoring peace in the Middle East. We consider it particularly important to encourage local measures and sustainable development, although this was omitted from the Feira Council conclusions, and to carry out progressive evaluation in this area, to implement major programmes on the environment and water, to reinvigorate the Start programme, and for third countries of the Mediterranean region to take part in the Sixth Research Framework Programme of research and technological development. The Committee on Industry, External Trade, Research and Energy gave its unanimous opinion on this range of questions.
Mr President, assuming a driving role in the European Union means implementing a series of guidelines which have thus far existed more on paper than as part of practical action. We have already committed ourselves to developing a lasting partnership with North Africa, Asia Minor and the Balkan states, but we are pursuing this too slowly. It is one of the duties of Europe, which has the task of being the driving force of a balanced system of trade, the market, development, growth and economic prosperity. This is also necessary in order to stem the disturbing migration flows of this last decade, which are a clear indication of the lack of a bilateral cooperation policy. It is precisely from these last two issues that we must start if we genuinely want to restore the Mediterranean area to its former glory and, above all, to resume our leading role with political dignity.
It is essential for Europe to be at the forefront in this geo-political scenario, using the association agreements as springboards towards the financial instruments granted by the EIB and, in particular, by the MEDA programme. At the same time, the adoption of the Euro-Mediterranean Charter for Peace and Stability, in which the two sides of the Mediterranean cooperate actively and the bases of which derive from the rights of individuals, of the family unit, of cultural diversity and of religious dialogue, cannot be put off any longer. In fact, the issue of immigration, which is one of the greatest challenges, must be tackled in respect for cultural and historical differences and itself become a means of development. It cannot be denied that the European labour requirements are constantly increasing, but, at the same time, we must put an end to illegal immigration and the numerous existing cases of illegal trafficking. Failure to establish an effective, solid barrier blocking all that works against legality or the laws of democracy can only exacerbate division, annoyance and even violence once again, which would cancel out all the effort put in and undo any progress made in dialogue thus far.
Mr President, Commissioner, ladies and gentlemen, the Swedish Presidency sees the EU' s Mediterranean cooperation as an important and pressing issue. I therefore listened with great interest to Mrs Muscardini' s and Mr Naïr' s presentations of their reports.
It is gratifying to note that criticisms made in both reports relate to the Swedish Presidency' s main priorities. In political terms, the presidency wishes to promote democracy and human rights, social and economic progress and progress on environmental matters and, in addition, equality and the struggle against various forms of discrimination.
In the economic and financial sphere, we want to work towards an economic and financial partnership which is both dynamic and has a human face. The concept of prosperity includes both economic growth and social equilibrium. To date, no conference of trade ministers has been held within the Barcelona Process, in spite of the fact that trade and the economy form one of the three pillars of Barcelona cooperation. The presidency is therefore going to arrange a meeting involving the 27 countries' trade ministers. The aim is to give a dynamic edge to the most important aspects of trade covered by the Barcelona Process and to agree upon the guidelines for continued work. The need for regional integration is another important issue which should be discussed. Other priority sectors include rules of origin, accumulation, harmonisation measures, norms and standards and intellectual property protection.
In this context, I also wish to point out that the presidency shares the view that agricultural products ought not to be excluded from the free-trade discussions. It is also important to encourage and support trade and cooperation between the partner countries themselves. This is a neglected area in which a great deal must and can be done.
More than five years have gone by since the Barcelona Process was embarked upon. A lot has been achieved, but it has not been possible to implement many of the plans. To some extent, the way matters stand in the peace process has restricted the potential for progress, but other factors too have had a part to play. We are convinced that a good deal can and should be done to give more impetus to Mediterranean cooperation and to make everyone involved feel that they own more of the process. I shall therefore be listening with great interest to today' s debate, which I am convinced will make a valuable contribution to strengthening the EU' s Mediterranean cooperation.
Mr President, I would like to start by thanking the two rapporteurs, Mrs Muscardini and Mr Naïr, who have produced sound, high-quality reports on the future of the Mediterranean policy.
I feel that a boost needs to be given to the political, cultural and economic aspects of the Mediterranean policy: because we must increasingly consolidate democracy and the parliamentary system, because we must expand the borders of the rule of law, because we need to realise the importance of protecting human rights, because we need cultural exchange promoting mutual awareness of societies, particularly where Islamic communities are concerned, because we need to create multiethnic, multiracial, multireligious and multicultural societies and therefore reassert the principle of respect for minority cultures as part and parcel of democracies and emphasise the importance of peace in the daily lives of the citizens of the southern side of the Mediterranean, thereby excluding from the cultural process all radical or fundamentalist behaviour and all hate, which leads to conflict, massacre and war.
Moreover, commercial interexchange is important for Europe, and it is also important to be able to provide and guarantee vocational training and adequate financial instruments, and also support and advice in respect of the currencies of these countries, for, apart from anything else, the free-trade area will then have to become a euro zone.
This is what we expect. However, I feel that the European Union needs to do an about-turn for, in my opinion, the current line is to withdraw from the expected prospects and commitments. The cutback in the MEDA programme, for reasons which I see as excuses, and delays in the partnership processes are alarming. Declarations of principles have been followed not by action but by delays in action. We must prove wrong the theory that enlargement means a decline in interest in the Mediterranean. We call for decisive reversal of the trend; we also call for resolute commitment to the Mediterranean peace process between Israelis and Palestinians, and not just between these two peoples but in the entire area, to tackle the problems of the Lebanon, Syria, Iraq and Iran, so that all this can bring peace and tranquillity to that region of the world. Let us therefore make our Mediterranean a sea of peace - for it used to be a sea of culture - where children, women and citizens can trade and move freely throughout the area.
Mr President, I too would like to thank the rapporteurs and point out that this debate has brought progress in Parliament's position on the issue of the Mediterranean policy, progress which is extremely important because, apart from anything else, over and above the differences between political groups, I can see that we have common ground on this matter which adds to our strength and the strength of the European institutions. The Union's Euro-Mediterranean strategy is just as important as its strategy on enlargement to include the countries of Central and Eastern Europe, but we have outlined a path to follow for enlargement whereas we are still searching for a strategy for the Mediterranean policy, even though we have the partnership established by Barcelona behind us and despite the region's numerous problems, starting with the continual conflict. I will not dwell on this as the matter will be discussed later on when Mr Solana is here.
For now, I just want to say that we call for a more active, more substantial role to be played by the European governments, giving the High Representative the power to develop a policy which is not in conflict with or an alternative to the policy of the United States, but is much more substantial than the strategy currently employed by Europe with regard to the partners, whose job, I regret to say, we cannot do for them. We must therefore always bear in mind that the agreement must be based, first and foremost, on understanding and dialogue between the Palestinians and Israelis.
On the other hand, we cannot lose sight of other areas of conflict such as the Western Sahara. We must never forget that the United Nations exists but that, within that framework, there is room for a European initiative, and my opinion is that, at the moment, there is room for a European initiative in the Western Sahara issue and that we could put an end to this last colonial battle.
On the subject of the partnership, I feel that we should tackle the more recent aspects, to which we invite the Commission and the Council to attach more importance than we have here today. I would like to focus on human rights and the rule of law. The Charter of Fundamental Rights of the European Union represented a considerable step forwards: that is, we acknowledge that the social and individual rights of all people are recognised on Union territory. This places us in a position where we can have dialogue with these countries, tackling the question of a Euro-Mediterranean citizenship where human rights issues are not a question of us interfering in their affairs but of the common need to establish values which are at the basis of the kind of peaceful coexistence we want. Similarly, with regard to immigration, I would argue that it is in both our and their interest to fight illegal immigration and therefore establish a European-scale policy.
With regard to agriculture, I would point out to the Swedish Presidency that it is very easy to say that we are going to open up agriculture to free trade as well. You must realise, gentlemen, that, even now, when they are subject to duties, our products are already competitive with local products on the markets of those countries: let us therefore take care for liberalisation could destroy a sector which is of vital importance for some countries. Our Moroccan friends remind us that agriculture means keeping people in the countryside, maintaining employment and protecting the environment. Let us therefore avoid superficiality and undue haste in developing strategies on sectors where we need to progress in a partnership which does not harm these countries.
Mr President, I would firstly like to offer our thanks for the work carried out by Mrs Muscardini and Mr Naïr and for their receptiveness to our proposals, and I would also like to say that our group supports both reports.
More specifically, I would like to highlight some positive aspects which have been introduced, particularly in the field of human rights, and more especially an amendment from our group which asks for condemnation of the death penalty and a moratorium on pending executions. It would be cause for great hope if the moratorium were to take effect immediately.
On a different issue, I would also like to express our confidence in the impetus that the amendments provide in the regional and local field and to civil society, especially to private investment as a genuine driving force for development, over and above state aid and European aid at the highest level.
I will not go into any more detail, because I believe that the main points have been made clear by Mrs Muscardini and Mr Naïr in their speeches. However, I would like to make two observations in relation to the debates which we have held in committee and in our group. One of these concerns political priorities and the other concerns the coherence of our actions.
We do not all believe that we have to set the priority of enlargement towards the East against the priority of the Mediterranean. I also believe that the President-in-Office of the Council, Mrs Lindh, made this clear the other day in committee. They are two real priorities but they are different. Enlargement is an operational priority for which we have set objectives, we know where we are going and we know what we want and, in reality, there are no alternative strategic options.
On the other hand, Mediterranean policy is a strategic priority, in which we do not know where we are going or, to be more precise, we are moving inexorably towards a place to which we do not want to go. The foreseeable change in income, bearing in mind current demography and economic growth, indicates that our average per capita income will rise and the average per capita income in North Africa will decrease and, unless this is prevented, the problems we all envisage, and which there is no need to mention, will increase. We know what will happen, but we do not know how to prevent it, although we want to prevent it at all costs. Let us not, therefore, set political priorities against one another.
My other point concerns the coherence of our actions, because, in order to get results, we must be more coherent. Clearly, we need will and we need resources, but, in fact, resources are not being used; and this means that there is insufficient capacity for management on our part, and there is insufficient capacity for absorption on the part of the receiving countries. More is requested and then is not used. Therefore, somebody should ask 'why do we not readjust the figures?' But what we really need is a budget and it must be used. For all these reasons I believe that we need conviction as well as the capacity for absorption.
I hope that these reports will help us to find the correct method, but quite honestly I am not convinced they will.
Mr President, I am going to focus on an aspect of the common strategy for the Mediterranean region which is not being taken into account in all respects: the South-South dialogue, which is an important driving force within the strategy for relations between the European Union and the Maghreb countries. The creation of centralised authorities and mechanisms which thoroughly monitor the most pressing problems is essential. The management of projects on specific points and on common aspects is a need which has become a real one in relation to cases in which, on a private level, citizens and cities from both sides of the Straits of Gibraltar have been cooperating with wonderful results and without Community patronage.
For the purposes of this local management, it would be necessary to create a new body which, as a decentralised and permanent mechanism, would bring together all the institutional, political and social leaders of these territories which are so close and yet so far away. The 14 kilometres which separate the European Union from the Maghreb are real, but let us ensure that this does not become an insuperable distance which prevents the closest possible cooperation. Immigration, its causes and consequences - which are sometimes terrible and irreparable - business, agricultural and fishing exchanges, social, technical, educational and university exchanges, aspects of common development, such as those in the energy sector, and the essential democratising political aspects which the European Union must promote in those countries all require the creation of new mechanisms and instruments which, in a decentralised fashion, would respond to these needs, which are local but which have widespread repercussions.
Mr President, although the Barcelona Process raised hopes and expectations, today we must register disappointment. What yesterday were laudable ambitions, such as calls for an area of shared prosperity, for a balancing of North and South, a commitment to enhancing peace and stability, are now urgent issues. While we all see the need to relaunch the partnership, there is, however, a divergence in the options we favour. The future of the very concept of a partnership lies not in adjusting the needs of these populations to the market forces at work in the North and to our personal ambitions, but instead in ensuring their own development and resolving their urgent issues. I believe, therefore, that Europe should adopt some approach other than simply supporting these countries in establishing the free-trade area that Europe was to set up. Enabling cooperation agreements, particularly through public services, seeking other financial resources, by introducing a Tobin-style tax, for example, and reducing or even writing off debt would give real substance to a fair and useful partnership. This approach would favour North-South relations without the element of domination. The same applies to human rights. Our associations with countries in the Mediterranean region can only be built on trust. We are, therefore, extremely concerned about human rights violations in Tunisia, for example, because the agreements signed by both parties oblige them to respect human rights. The same applies to the European Union' s respect for the rights of all citizens. I am thinking here of the need for a more integrated and more generous approach to migration. It is inhuman and ineffective to advocate the free movement of goods and capital but not of people. Experience shows that closing borders serves only to force immigrants with no identity papers and no rights into the hands of smugglers and other unscrupulous dealers.
How can we speak of managing immigration in a more humane manner, how can we hope and pray for further integration, if we do not question its foundations? We must safeguard the freedom of movement of persons and equality in social, economic, cultural and political rights.
To sum up, in order to create an area of peace in the Middle East, the European Union needs to take much more direct and resolute action. From now on, the United Nations resolutions must be applied in full, Israel must respect its commitments and we must recognise the Palestinians' legitimate right to their own state. The same problem - I am about to finish - can be seen in the Western Sahara, where there is a risk that armed conflict will be resumed.
Despite all this, the European Union has everything to gain by bringing together all parties, such as associations, local authorities and unions, who are already establishing a different form of partnership.
Mr President, Mrs Muscardini' s report on Mediterranean policy, or what claims to be a report on this subject, stands out, first of all, for one simple reason but one that is always disregarded in this Chamber. At long last, it puts the problem of common foreign policy back in its natural context, by which I mean the geographical context, i.e. physical space, the confrontation of land and sea, the grouping of nations in terms of their own areas of activity, their own bonds and their own community of interests, even if these are focused away from those of the mythical Europe, a continent so intangible that it does not have any real borders.
So this report puts foreign policy back into context. As I mentioned, geographical position is the repository or sanctuary, if you prefer, or, in other words, the narrative which enables us to read, understand and hence respect the invariable political factors that are dictated by geography. This shows, moreover, just how problematic, if not, as we might more accurately say, impossible, it is to implement a common foreign policy through pathetic puppets such as Solana. Yet, the way that political Europe currently operates automatically rules out the geo-political approach since, as there is no definition of what constitutes Europe' s common interest - by which I mean a European res publica - it still favours, after all the usual free-for-alls, the law of the jungle, allowing the strongest at any given time to make the rest of the 15 support its strategic choices, even if it has to shove them down their throats. We therefore come to understand that, in this game, the upper hand on Mediterranean policy, as well as on many other subjects, is held by northern Europe - i.e. Great Britain plus Germany and its age-old allies. That is why priority has clearly been given to enlargement to the north and to the east including the Balkans, where we are paying the price of German policy, while our friends in the Mediterranean region bear the costs of every adjustment.
Therefore, the rapporteur and my good friend, Mr Naïr, are both justified in denouncing Europe' s lack of commitment to the Mediterranean region and Middle Eastern affairs. I would just like to add that all the Latin countries may sooner or later reject, perhaps even violently reject the prospect of a future which relegates them to the sidelines of a group over which they no longer have any influence. Even today, we believe that it is the duty of the southern European nations, or rather the northern Mediterranean nations, to work together with the southern Mediterranean countries, firstly, the three Maghreb countries, Morocco, Algeria and Tunisia, to create this area of solidarity, which is a part of our history and geography and that is, moreover, of importance to us in the century that is just beginning.
Mr President, the two reports which we are debating today have at least one thing in common: they contain a whole raft of unfulfillable wishes and desires with regard to the Mediterranean region. Financially, we simply lack the resources to do an awful lot and what is more, the European Union' s external relations have been such that we cannot afford to be overly confident. It is high time we established priorities, thus allowing us to do the things we do outside the Union well.
Recent statements made by Mr Solana confirm the need to prioritise. He referred to the Union' s strategy documents, including those with regard to the Mediterranean countries, as purely bureaucratic exercises. Ideas on paper hardly ever turn into reality in practice. However, the endless recitals and paragraphs in the documents before us do raise expectations among our partners, expectations which we cannot possibly fulfil, because we also have other responsibilities.
Both reports are disparaging about those other responsibilities. According to the rapporteurs, our relationship with candidate countries, in particular, has led to the neglect of the southern countries, and that must now be put right. However, I do not agree with this line of thought. Enlargement deserves all our attention in the near future. If we want to do this properly, we will have our hands full. There is therefore certainly no chance of spending as much money on our southerly neighbours, certainly not if we bear in mind how reluctant Member States are to put more money into the Union' s fund.
Additionally, both reports take an optimistic view of the Union' s influence in the political arena. We should not be under any illusions, particularly when it comes to the role which the European Union could play in the Middle-East peace process. I regret that both reports run the risk of not being taken seriously due to unrealistic goals. Indeed, the European Union could very well be of significance, especially in the economic sense, but also when it comes to the problem of refugees. We should only concern ourselves with matters where the European Union can provide added value and can really be of significance. Being modest as to in our abilities will enhance the quality of the European Union' s external relations.
Mr President, as the representative of a country that once had direct access to the Mediterranean, I would like to convey my express support for fostering better relations between the EU and the Mediterranean region, and accordingly, for this report. It is not just a political, but also a historical commitment we must make. Needless to say, the EU' s activities with regard to securing peace in the Mediterranean, especially in relation to the centre of conflict in the Middle East, constitute a special responsibility, which, sadly, the representatives and members of the European Union, and particularly their foreign policy representatives, have been unequal to in the past. However, the pursuit of an autonomous and active European peace policy must remain one of the EU' s goals.
That said, there are also other reasons besides the security aspects, as to why it is important for the EU to play a more active role in the Mediterranean region. The EU cannot, nor should it, spare any expense in the social and cultural spheres, in supporting democratic developments, in intervening in the event of human rights violations, in promoting economic development, and in improving dialogue and cooperation in as many areas as possible, if it wants to see discernible progress. If we are to avoid all these proposals, as detailed in the report, remaining no more than declarations of intent, we will need to work on the list of priorities, which has also been called for in this House, and which sets out in precise terms the order in which these intentions are to be carried out and the financing thereof. Incidentally, my tone was not one of regret when I mentioned our former access to the Mediterranean.
Mr President, as we can deduce from the speeches by the rapporteurs, and at this stage it is hardly necessary to repeat it, the Mediterranean region must be one of the European Union' s highest priorities, because the problems of the southern Mediterranean - the political upheavals, the economic stagnation, the population growth - affect us, directly or indirectly, as Europeans. Examples of this are the migration flows in our direction, the deterioration of our environment and the dangers presented to our society by radical fundamentalism. In summary, balance on our southern border is essential to our stability.
It is therefore important that we share the view that the Union' s natural desire for enlargement towards Central and Eastern Europe must not lead to a deterioration of its policy towards the Mediterranean. Therefore, while in 1995 my group supported and strongly promoted the open process in Barcelona which, at last, after almost 40 years, drew up a global strategy for the Community countries in relation to the Mediterranean countries, it now supports the objective contained in the reports which we are debating today to strengthen the Barcelona Process.
In particular, in relation to Mr Naïr' s report, we have tried to improve it in committee by means of various contributions and I would like to thank the rapporteur for being receptive towards them. We have insisted on the importance of strengthening interparliamentary dialogue, which must be consolidated as one of the key elements in boosting the Barcelona Process. We would like to point out that we should promote the liberalisation of the economic systems of our Mediterranean partners and carry out the structural changes necessary to compete in more open markets. We have proposed the creation of a monitoring centre for migration flows, responsible amongst other things for creating mechanisms to combat, in a coordinated fashion, the mafias which profit from illegal immigration. We would like to point out that relations between the European Union and the Mediterranean countries are based on a global strategy, one of the elements of which is undoubtedly fishing, and therefore we trust that the Moroccan Government will adopt an attitude which reflects the current urgency in the negotiations which are taking place.
Finally we would like to point out to the Commission that, within the framework of the reforms taking place in its external service, the human resources dedicated to the Mediterranean association need to be reinforced, a specific structure needs to be established in the Commission, and progress needs to be made on the devolution and decentralisation of aid. In summary, my group is in favour of the European Union playing a broader role in the Mediterranean and we hope that human and material resources are provided that are a match for the challenges facing us.
Mr President, the idea that the Mediterranean is the number one priority of European Union external policy stems from the conviction that, although the Mediterranean is no longer the centre of the world, each and every one of the great contradictions and challenges of the twenty-first century are concentrated there. The Mediterranean provides a dramatic example of the issue of war and peace. The issue of North-South relations is spectacularly alive in the Mediterranean. The very fashionable issue of the clash of cultures or dialogue between cultures is symbolised by the Mediterranean. The emergence of xenophobia and racism, or tolerance and multiculturalism, is most intensely illustrated in the Mediterranean. The question of democracy and human rights or authoritarianism is alive in the Mediterranean and will continue to be so in the coming years. The issue of regional responses to the challenges of globalisation is being raised in the Mediterranean. The issue of women' s emancipation or repression is also at its most intense in the Mediterranean region.
There is no need to insist therefore that this is our fundamental priority, because the prospects for its future remain completely open, while enlargement will take time, it will have its costs and its problems, but the only reasonable outcome that anyone can imagine is that it will eventually take place.
In the Mediterranean, a 'sandbelt' or a 'slumbelt' may be created in the twenty-first century, and both issues are dramatically highlighted. The two contributions presented here today, in the European Parliament, are contributions to the relaunch of the Euro-Mediterranean policy. I believe that Mr Patten and Mr Solana would do very well to read these reports, and in particular, the report by my friend and teacher, Sami Naïr, because it makes a very coherent and well put together list of themes, which calls for a political proposal.
This policy was well defined in Barcelona five years ago but today it needs not only a new expression of will but also the ability to implement initiatives. We must achieve - above all in the Mediterranean, and we Mediterraneans know this - something very important: things need to be explained. Nevertheless, if anything is lacking today, it is symbolic specific action, a strong signal that the Union, the Council, the Commission and Parliament, are truly interested in this relaunch, which goes beyond words and speeches.
In this regard, I would like to draw attention to an aspect of Sami Naïr' s report: the need to create strong initiatives in the fields of South-South trade and for subregional integration or integration in the southern Mediterranean region. We need something strong. I do not know exactly what it may be, but it must truly win over public opinion in the South so that people can see that the European Union clearly has, as well as a well drawn-up policy, the will to create banking and financial instruments, railways that lead to subregional integration in the South or networks of roads and motorways. This message must make a genuine contribution to this renewal of the will for integration which, above all in the Maghreb, is a cause for hope at the moment and which must count on an ambitious and also generous contribution from the Union.
Mr President, ladies and gentlemen, I certainly endorse the line taken by Mrs Muscardini and Mr Naïr's reports, and their content, but there is a need to focus on certain factors which are not dealt with. It is important to start from this consideration: the European Union's strategy for the Mediterranean, developed at Feira, in addition to failing to provide practical recommendations, does not take into account certain developments which have taken place in recent years in the Mediterranean Basin. After centuries of struggling and marginalisation it has resumed a key position in world trade again, which, after the discovery of America, had been dominated by the Atlantic routes. Thanks also to the new production boost in Asia, Europe now trades more with Asia than with America. For these trade routes between America and Asia, the Mediterranean provides a valuable centre for unloading goods for northern Europe, which means that carriers do not have to make detours. This is thus a new development which the European Union cannot ignore and which has already yielded the first, astonishing results. And it is towards this integrated, well-structured system that we must endeavour to direct our funds, a system which is already equipped with transport intermodality in the form of aircraft, railways and motorways. Without this practical step, the funds will frequently not be exploited, as is the case at present.
Mr President, I believe that the great merit of these reports is that they tone down the optimism of the Commission' s communication regarding what it calls the progress made since Barcelona, and that they open the way to ambitious and fairer paths for the partnership to take.
What were the objectives of that partnership? They are, once again, the creation of an area of peace, the improvement of mutual understanding amongst the peoples of the region and the creation of an area of shared prosperity. The first two goals have not been achieved, as Mr Naïr has said. Unfortunately, this is true. We have not created an area of shared prosperity either, only the very beginnings of a free-trade area involving some of the countries, established on European terms, because the main beneficiaries of these are the industrial products in which we have a competitive advantage.
I am continually surprised, moreover, that those who are the quickest to call for an extension of a free-trade area, imposing the liberal model on terms that are extremely unfavourable for the countries of the South, are also the first to speak of interference, even neo-colonialism, with regard to human rights issues.
In Barcelona, the vital contribution of civil society to the development of partnerships was recognised for the first time in a text to which the European Union and 15 countries of the southern Mediterranean subscribed. We must admit that we have failed spectacularly on this issue. We have been unable to support the dynamic efforts of citizens and democratic projects, in the face of the hard line adopted by most governments, but is this from lack of any real will to do so? How can we use the association agreements and the MEDA programme to support them? What sort of effective strategy and what set of relevant measures can we create in order to avoid this schizoid situation where what we say and what we do are two quite different things? Do we really wish to reinvigorate the Barcelona Process, or would we rather condemn ourselves to the Europe of the Fifteen' s continuing to pursue relations in the same traditional mould as some self-styled 'realistic' states?
Mr President, the European Union's policy towards the countries of the Mediterranean is a far cry from the Barcelona Process and an even farther cry from the real needs of the people in these countries. As Mr Naïr rightly said, the European Union only appears to be interested in the Mediterranean for reasons of security and only intervenes economically in order to gain a foothold on the markets in the southern countries. The new common strategy goes even further in the same direction; it even tries to involve the Mediterranean countries in the aggressive CFSP. Euro-Mediterranean collaboration is the main vehicle for interference in the internal affairs of the Mediterranean countries, and, ostensibly, all this is being done in the name of common prosperity, democracy, the rule of law and human rights.
At the same time, the European Union remains resolutely indifferent to the tragedy of the Palestinian people and the murder of Palestinians by the state of Israel on a daily basis. The Communist Party of Greece defends collaboration between people on equal terms and without one country's interfering in the internal affairs of another. In particular, we would point out that it is the developed capitalist countries which are responsible for the current state of the underdeveloped countries. That is yet another reason why the developed countries are duty bound to help these countries develop their productive base and raise the standard of living of their inhabitants.
Mr President, ladies and gentlemen, I certainly greatly welcomed Mr Naïr's report, which does not contain any fabrication but gives an unbiased description of a problem which needs to be resolved, first and foremost at political level, and also Mrs Muscardini's report, which is in-depth and gives just as true a picture. It is, of course, no longer necessary to remind the House of the role, the function and the importance of the Mediterranean in the very origins of European culture and the way that it is both the cradle and the vehicle of our civilisation.
However, we cannot ignore the fact that, thus far, our joint action in this major geographical area has not been effective and has certainly not been exhaustive. Poorly managed programmes, maladministration, even a certain lack of clear thinking and political timeliness have prevented us from making what is - I am sure - the will of our institutions a practical reality, that is from achieving the three objectives focused on at Barcelona: an area of peace and stability, an area of shared prosperity through free trade and greater understanding between peoples.
As a Member of the Committee on Budgets, I can only hope that the Commission will be willing to change the way it runs the MEDA programme and the very structure of the programme, in the manner indicated by Mr Bourlanges, that is, basing its approach on radical streamlining of the cycle of procedures, greater recourse to macrofinancial support, and less complex commitology. The Commission, which is already presenting the initial draft budget, also needs to endeavour to be more transparent by producing an annual document highlighting the expenditure commitments which can be made for each country. This is an area we must tackle if we genuinely want to implement our policy.
Mr President, the Barcelona Process is a splendid idea, only strictly speaking it is 2000 years overdue. A system based on partnership with the same rights and obligations is supposed to emerge from a colonial and a post-colonial system. Seen from a historical perspective, the ruling structures were always constructed in such a way as to produce a North-South divide, and now it is only right that Europe, whose countries - or rather, certain European States from within this system - were almost always the beneficiaries, should also take responsibility for rapprochement and parity, and should promote these aspects too.
The goal of the Barcelona Process is undisputed. Its success depends not only on formal negotiated outcomes, but also on the extent to which we are able to dispel the prejudices we ourselves harbour towards the Mediterranean States and their inhabitants. There can be no doubt that the realisation of the Barcelona objectives will prove decisive to a peace strategy of the twenty-first century.
Equally, it is important to ensure that no Mediterranean country is excluded. Libya, the country that lies almost exactly at the heart of the Mediterranean States, goes unmentioned in the Barcelona paper. The process of rapprochement will not work unless the EU endeavours to invite Libya to take part in it.
Mr President, Commissioner, we are all familiar with the catalogue of problems affecting the Euro-Mediterranean region and their causes: they are basically the same as in 1995 when the Barcelona Process was launched. They have already been mentioned in the debate: from illegal immigration to droughts, from external debt to the failure to respect human rights, and terrorism, which ruthlessly destroys the lives of innocent human beings and families, as we are seeing in Spain, in Algeria and in the Middle East itself.
Today more than ever we must make the statement that only cooperation, dialogue, economic and cultural exchanges, solidarity and mutual understanding can turn the two sides of the Mediterranean into a prosperous and peaceful area. Neither the European Union nor the Maghreb or Mashreq countries can afford not to take advantage of the human and cultural resources that enrich the region. The problem is that we are not doing that properly. The association agreements are dead letters in many respects. The financial instruments are not being used as they should and the political, economic and social development of those countries is not keeping up with the pace of horizontal cooperation, which is very necessary, nor with the modernity required today by a world which, technologically speaking, is taking giant steps forward.
It is time to move from contemplation to action, to demand performance and effectiveness in the efforts to implement the strategy which has been drawn up and, in this respect, I would like to emphasise the demand for human resources to be strengthened, as indicated by Mr Galeote.
Mr President, today we are debating two reports which are political reports par excellence and with which I fully concur. That being the case, instead of elaborating on these two reports, I should like to say a few words to corroborate the arguments behind them.
A few months ago, we had a entire debate because the President of the Commission, Mr Prodi, said that European history dates from the time of Charlemagne. The very name Europe which, as Europeans, we all bear, derives from the name Europa, the daughter of Libya and Poseidon, the God of the Sea. Europa was Zeus's wife, the mother of Minos, Sarpedon and Radamanthe. Why am I telling you all this? Because mythology itself, which is a narrative record of history, highlights the relations which exist between Europe and North Africa. The Mediterranean is, to all intents and purposes, the only European sea, and as long as we, in our plans and policies, look down on the other side of the Mediterranean from on high, then we shall get nowhere. We need to get a few things straight. If, in the twenty-first century, we try and base policies on the attempt by certain European countries to find traces of the recent colonialism to lean on then, politically, Europe will get nowhere. We must realise that the starting point for today's debate, based on the two reports, based on the decisions taken in Barcelona, is to see the other side of the Mediterranean as part of Europe.
The European Union itself must take initiatives - development, cultural and, most importantly, peace initiatives - so that the two sides of Europe can stand opposite each other without our again hearing echoes of "Hannibal ante portas" or "Delenda est Carthago" or a modern version of Scipio. There are Europeans on the other side of the Mediterranean and we would do well to remember that.
Mr President, the Barcelona Process was not lacking in good intentions or financial resources. Despite this, the outcome was meagre, which is very disappointing. There was too much gesture politics going on and too little capacity to carry out the plans. Three quarters of the committed funding never left the kitty. Instead of a reduction in the means, this will now lead to an increase, which is a little bizarre, to say the least. It makes no sense to budget for even higher amounts if the absorption capacity remains restricted and the Commission delegations are understaffed.
It would be far more preferable if the European Union were to show its solidarity with the Mediterranean countries by opening up its markets more, not only for products from industry, but also for those from agriculture and horticulture. We have a very long way to go before a free-trade area is established.
The economies of the partner countries are still very vulnerable. Their mutual trade is still being restricted and has protectionism written all over it. Additionally, the political distrust which exists between the partners must first be dispelled.
The Barcelona Process can only succeed if the Mediterranean partners continue to work on democratisation. The human rights clauses in the Association Agreements should not remain hollow phrases. Any violations should be penalised by a drop in financial support. But if we reduce the amounts which cannot be spent anyway, then this will not make any impact whatsoever. We must bring our ambitions into line with the degree to which they can be implemented.
The question is whether the report' s many sound wishes can all be realised at the same time. It is better to do one thing which is slightly inferior than to do a great deal of things which are downright inferior. Fine words and fine budgets are not enough to guarantee stability and welfare. It is about the willingness to carry out true political reform, and this is what the Barcelona Process still lacks.
Mr President, the Mediterranean is the cradle of European civilisation. The legacy of ancient Egypt, Greece and Rome shaped our culture, our literature, our very understanding of the common European heritage. Around the Mediterranean the three monotheistic religions - Judaism, Christianity, Islam - were founded and fostered and spread throughout the known world. Our debt to the Mediterranean is not only historical and cultural, it informs our common interest today in enlargement. It is true that covers mainly countries from Central and Eastern Europe, but the candidate countries include the two famous Mediterranean island peoples: the Maltese and the Cypriots.
I very much hope that the Mediterranean programme and the enlargement process may be seen as complementary and not conflicting. It is suitable that today the presidency should be manned by Mr Danielsson from Nordic Europe. An example of North-South solidarity was when Prime Minister Aznar attended the Gdansk commemoration celebrating the foundation of the Solidarnosc movement. I hope that improved relations between the EU and North Africa may result from the Mediterranean programme. Today we wait for the outcome of the Lockerbie trial from a Scottish court in the Netherlands, but I understand it is the intention of the British to foster, in future, better diplomatic and other relations with, for example, Libya.
I have a question for the Council. Could Mr Danielsson confirm that the EU' s Mediterranean programme is coordinated with the enlargement process to which the presidency attaches so much importance? I wonder if it might be possible for the Commissioner in his reply to dwell on the criticisms of underspending sometimes levelled at the MEDA programme. Is it the case that the Commission stands ready when necessary to give administrative support in the formulation of suitable programmes, as they did in the past when I wrote a report on the Alfama and Mouraria areas of Lisbon? Is it the case that, if there were to be underspending, the money could be relocated?
Finally, concerning paragraph 54 of the Naïr report, could the Commissioner also confirm that the two Mediterranean candidate countries might be able to participate in the Euromed Heritage programme.
Commissioner, last November, you yourself said in the French press that the objective of the Barcelona Process was both simple and ambitious, i.e. an area at peace, enjoying shared prosperity, promoting the emergence of civil society while respecting human rights and ensuring the mutual understanding of different civilisations. These three points should guide us in our relations with our Mediterranean partners. It was in this spirit that the Group of the Party of European Socialists collaborated with the rapporteurs, Mrs Morgantini and our friend, Mr Naïr. For we must now set priorities that have genuine measurable objectives and we must allocate adequate resources to achieving them. We know that these priorities are, first of all, to make progress along the difficult road that is the Charter for Peace and Stability. The French Presidency tried to do this against an extremely complicated background and the Swedish Presidency, I am sure, will continue along this route. We would hope so and we shall all keep an eye on this.
The Barcelona Process should not be held hostage to the Middle East peace process. Quite the opposite; the continuing tensions and the state of war between the Israeli and Palestinian people serve only to highlight the current need to improve dialogue between the countries bordering the Mediterranean.
We should also step up the negotiation, ratification and implementation of the association agreements, since this contract formalises the commitments of both parties and ensures an effective partnership. We are delighted to learn that an agreement has just been signed with Egypt.
Furthermore, we cannot continue investing just one euro in the South for every 10 we invest in the East. This imbalance becomes more explosive with every passing day. Firstly, of course, we must bring the reform of the MEDA financial instrument to a successful conclusion so as to improve the quality and speed of its implementation.
Finally, we call for decentralised cooperation to be relaunched on new bases, so that we can fulfil the hopes and respond to the profusion of initiatives from civil society, both European and Mediterranean, because the partnership will be worth nothing if it is not a partnership of peoples.
Indeed, I was interested to note that the Swedish Presidency intends to focus on the cultural, social and human aspects of the Mediterranean partnership.
Commissioner, our relationship with the South needs the input of more than just words and political symbols. Our partners are expecting practical steps to be taken, as Mr Naïr stressed in his report, which I thought was particularly valuable.
Mr President, only a year ago, the eastwards enlargement policy was considered to be a possible line of development for Europe. Today, it is undeniably a fundamental part of European policy. I hope that the same will become true of Mediterranean policy as of today, not only because the Middle East is one of the most insecure areas on our borders or because the southern side of the Mediterranean is the greatest source of migration towards Europe, but also, I am glad to say, because, as President Prodi recently stated, having already discovered America we have now discovered Asia, and the Mediterranean has resumed its key position in world trade and exchange which must be exploited on both northern and southern sides.
In my opinion, if this is true the performance of the MEDA programme cannot be taken as the benchmark, although I am convinced that careful evaluation of its results would shed a different light on things, but there are three lines to be explored: firstly, increasing mutual understanding through decentralised cooperation, which can be strongly encouraged; secondly, a training programme for the ruling classes of the Mediterranean, which Europe must involve in order to guarantee itself a better future; thirdly, defining sustainable sea transport policies in the Mediterranean, which will become a central point either of danger or of major development for both northern and southern sides of the Basin.
Mr President, we all stressed, both today and yesterday, the importance that we attach to Mediterranean policy and to the need to urgently reinvigorate the Barcelona Process, which is all too often disregarded. The past year has not lived up to these expectations. Admittedly, it was possible to hold another Euro-Mediterranean conference during the French Presidency, but this meeting produced few decisions and, above all, no genuine strategy. Furthermore, I believe that it is time to give our Mediterranean strategy a firm foundation and to dissociate it from the vicissitudes of the Israeli-Palestinian conflict.
I sincerely hope that the European Union will achieve its goal of strengthening economic, political and cultural ties with the countries of the Mediterranean Basin.
We shall soon be discussing the partnership agreement between the European Union and Egypt. I am delighted that this agreement was finally signed last week. As the rapporteur on Egypt, I sincerely hope that we can take this opportunity to encourage the other partners who have not yet signed up to an agreement to do so as soon as possible.
It is also worth considering the European Parliament' s role in this process, which is still too limited. Then perhaps we might be able to shape the Euro-Mediterranean Parliamentary Forum on the model of the ACP-EU Joint Assembly, which meets twice yearly and can set up working parties and initiate fact-finding missions. We could also, perhaps, improve the organisation of Parliament' s regular participation in ministerial meetings between the Barcelona Process members.
To sum up, Mr President, I would like to ask the Council and the Commission to explicitly recognise the role of towns and large cities, and I should like to thank Mr Naïr, the rapporteur, for agreeing to table an amendment that I made to his excellent report. The Mediterranean countries should be encouraged to develop their relations and to share their experiences on specific urban issues. The problems of modern times are most serious within towns and large cities.
Mr President, this joint debate is tackling issues which will shortly be at the centre of the Euro-Mediterranean Parliamentary Forum. We are all convinced that the future of the Union's Mediterranean strategy depends largely on the success of the Middle East peace policy, which we must be more zealous in supporting even though it is the United States which is at the forefront of this political initiative. The success of the Euro-Mediterranean project and the concrete results of economic cooperation between the European Union and the countries of the area should benefit the peace policy.
Moreover, eastwards enlargement, which received fresh impetus from the Nice Summit, must go hand in hand with an equally strong boost for the Mediterranean strategy, which has to evolve.
Another boost, including financial support, is therefore needed for the Barcelona Process and the MEDA programmes, particularly the programmes targeting professional training, university exchanges, projects promoting cooperation with the Union's research centres and technology parks, and especially with the cities and regions of Mediterranean Europe.
Economic and social progress must also lead to the consolidation of the areas of democracy, but, as has already been stressed, we must not lose sight of the fact that full respect for human rights is essential if the partnership is genuinely to succeed.
Mr President, I would firstly like to congratulate the rapporteurs, Mrs Muscardini and Mr Naïr, on the excellent work they have done on an issue as sensitive as the conflict in this part of the world.
I would also like to start my speech by informing Parliament - I believe this is good news - about the MEDA programme, with which perhaps some of you are already familiar. On 12 December the Council approved a budgetary contribution in this regard, which represents an increase of 10% on the annual investment for the MEDA programme. This means that, compared to the EUR 684 million used during the previous period, that annual contribution will now total EUR 764 million per year. I believe that this demonstrates the goodwill that dominates relations between Parliament, the Commission and the Council in this field.
On the other hand - and unfortunately - we must note, however, that sufficient means are not being made available to find an appropriate destination for this aid, since, in the period 1995-1999, almost 30% of the budgeted aid was not implemented. This is disappointing management. I do not know what the problem is, but there is a problem.
Furthermore, I would like to refer to the social, cultural and human dimension of these 15 North African countries, to which our various societies must move closer, and with whom we must promote comprehension and improve mutual understanding. It also requires a special effort in terms of the teaching and training of young people, which must be based on tolerance, since young people are the future of these nations. Neither must we forget dialogue, as well as the promotion of fundamental rights.
Finally, I would like to say one thing: we have an obligation to do this well, because if we do not do it out of love, we will have to do it out of fear, because what is at stake is the security of southern Europe.
Mr President, it is very appropriate that we are debating these two very good reports only a few days before the Euro-Med Forum, which is due to sit next week. Various speakers have mentioned the importance of that forum, which must be raised over the coming years if we are to get the Barcelona Process back on track and expanding.
I would like to speak mainly on the funding for the Euro-Med programme, for MEDA, and say I am disappointed at the very low take-up. The report mentions that is due to poor administration and procedures within the Commission. A former colleague of mine, Mr Patten, is doing his best to make sure that we do get spending in the right sort of areas - efficiently, effectively, and to meet the needs of the various countries.
I am first Vice-Chairman of the delegation for Malta. They are not allowed to bid for as much work as they want. We need more transparency in the spending that is agreed upon. We need to know where the money is going and - very importantly indeed - we need a better audit trail of where the money has gone because a lot of talk in the media is about misuse and money going down the wrong avenues for the wrong reasons. That is an abuse of the position that we hold here.
I expect to see a better relationship between Parliament and the Commission in the interest of all the countries in the southern Mediterranean area. There is a great deal of work to be done, it can be done and, indeed, it must be done.
Mr President, ladies and gentlemen, Mediterranean cooperation has been exposed to critical and constructive examination in today' s debate, as well as in the two reports that have been submitted. I welcome this debate. I have listened carefully to the points of view presented and noted that the criticisms made on a number of points are justified. I think that dialogue with the partner countries is extremely important. The real potential of the Barcelona Process can only be realised if all participants feel that they really own the process and that they are responsible for its different parts.
Allow me to comment briefly on some of the interesting contributions to this debate.
Mr Beazley discusses the issue of whether the enlargement process and Mediterranean cooperation are coordinated processes. The obvious answer from the presidency is yes; they must be coordinated. Just like Mr Esteve, we too, as holders of the presidency, see no conflict between, on the one hand, enlargement and, on the other hand, Mediterranean cooperation. We shall, and must, be able to devote all our energies to these two areas.
I am very pleased that a number of MEPs, particularly Mrs Carlotti and Mr Martin, discuss the importance of association agreements between the EU and the partner countries. We see these agreements as necessary building blocks for establishing a free-trade area in the region. The aim is for these agreements to be ready by 2010. That is why, in the Council' s view, it is important for this process to be speeded up.
I note with satisfaction that it was possible to countersign the association agreement with Egypt a few days ago. We hope that, during the Swedish Presidency, we shall be able to hold an initial association council with Jordan. It is also promising that the association negotiations with Algeria, Syria and Lebanon are proceeding at a good pace. We believe, then, that these association agreements are not only of great importance to trade and economic integration but are also an important political platform. They form the basis for a regular, deeper and extended political dialogue.
In today' s debate, quite a lot of criticism has been directed against the EU' s aid to the Mediterranean. The Council hopes that the revised mediation arrangement adopted last autumn may provide the opportunity for a more efficient and more strategic method of working. Mr Martin spoke of the importance of the cities' role in Mediterranean cooperation. I can only concur with what Mr Martin said. It is important to give due weight to the significance of the urban regions and their potential in Mediterranean cooperation. The Council therefore sees this as an aspect we should like to try to cultivate further.
Mr Gemelli spoke about what I think is a very important issue, namely the dialogue with Islamic society. At the social and cultural level, the presidency sees just such a dialogue between cultures and civilisations as one of our most important priorities - an area in which, as luck would have it, Sweden has been able to play quite a leading role for a long time. Mention might be made, for example, of the so-called Euro-Islam project and the so-called Stockholm Conclusions from 1998, which provide guidelines for continued work in a long list of areas within this dialogue.
Mrs Napoletano discussed the incredibly important cooperation taking place in the legal sphere. The Swedish Presidency wishes to promote cooperation in this area. We shall be organising a high-level meeting and a seminar. Both will be designed to contribute to the Commission' s new regional programmes in the legal and domestic policy areas. Questions relating to migration, to which several MEPs have referred in today' s debate, are an important part of this complex of issues. I think it is important for these migration issues to be seen in an overall perspective in which we have to take account of social, economic and cultural aspects.
The phase we are now entering into must be focused upon implementing what everyone within the Barcelona Process has already agreed about. I believe it was Mr Obiols I Germà who talked about the lack of symbolic specific action. Mrs Carlotti touched upon the same subject. I now believe that the EU, together with the partner countries around the Mediterranean, must ensure that the intentions and commitments of the Barcelona Declaration are 'clothed' in action for, like any other activity, the Barcelona Process will be judged not according to what it promises but according to what it achieves.
Mr President, it gives me very great pleasure to participate in this debate on the Mediterranean today. I am particularly grateful to the two rapporteurs, Mrs Muscardini and Mr Naïr, for the excellent work that they have done in preparing their two reports. It has been an extremely good debate. It is personally rather a disappointment that many of those who were able to find time in their busy diaries to take part in the debate were not able to find time to hear very much of the debate or even to wait until the end to hear the responses. It is, I guess, a sort of discourtesy on my part to reply to people who ask serious questions but who are not able to stay to hear the response, so I will not do that. I will just respond to people who have been able to stay until the end, which in fact gives the debate some meaning.
The Mediterranean is our near abroad, on our southern flank, so it should enjoy a very special place in our external relations. The objectives agreed at Barcelona remain fundamentally valid and they are increasingly relevant: working together for peace and stability, creating shared prosperity through establishing free trade, providing the economic and financial assistance to meet the challenges which that implies, and helping to improve mutual understanding and tolerance among peoples of different cultures and different traditions.
As the House will know, I had long believed that the time had come to see how we could improve the delivery of the Barcelona objectives. We therefore worked very hard on a Commission communication on reinvigorating the Barcelona Process, which in turn provided the main input for the Euro-Mediterranean Foreign Ministers' meeting in Marseilles last November where our ideas were overwhelmingly endorsed. That document was on the table, that document was the principle agenda for that meeting.
I should like now to give you my assessment of where we stand and where we should go from here. With the permission of the House, I will address points arising from both reports in this context rather than dealing with each report separately.
First, let me look at the political situation in the region, which we are going to debate in a few moments' time. Both reports note the considerable significance of the Middle East peace process for European Union policy in the Mediterranean. I note the calls in both reports for the European Union to play a more active role in the peace process.
Let us not underestimate our contribution. We are, for example, and it is not an unreasonable point to make, the major donor to the Palestinian Authority. Last year EUR 155.6 million was earmarked from the Community budget, which included EUR 90 million for a special cash facility that I made available at the end of the year to help preserve the institutional framework of the Palestinian Authority, which we have helped to create and fund.
I would like, without reservation, to thank the House - to thank this part of the budgetary authority - and also to thank the Council for their assistance in ensuring that we could make that cash facility available before Christmas. As events have sadly proved, it is going to be all too necessary.
At the meeting in Marseilles, ministers decided, rightly in my view, not to seek agreement on the proposed Charter for Peace and Stability. This was clearly not the right moment. Nevertheless, in substance a good deal of progress had been made towards agreement on this instrument. We should make sure that we can capitalise on that progress when the time is right, so that it becomes a genuinely meaningful document, reflecting the European Union' s active commitment to maintaining regional peace and stability.
In the meantime - and here I also echo comments made in both the reports that we are considering - we should not wait for the charter to be in force to make more efforts to promote respect for human rights and democratic freedoms in the region. Our communication is unequivocal on this subject. The European Union should use all appropriate fora to press for progress on these issues. The MEDA democracy programme should continue to be used to fund positive actions and MEDA allocations themselves should be more dependent on adequate progress. I very much welcome Parliament' s backing on this and I hope that the Council will also react positively.
Economic and financial matters are, of course, at the heart of the partnership though they are not, as several speakers pointed out, anything like the whole of that partnership. In Marseilles there was a high level of consensus on our proposals for reinvigorating it and I would like to highlight the following: we must speed up the negotiation, signature and ratification of the association agreements. I am happy to confirm that we are achieving considerable progress on this. On Friday last week we managed, at last, to initial the agreement with Egypt and we are encouraged by the progress we are making with Algeria, with Lebanon and with Syria. I want to see negotiations with Algeria, Lebanon and Syria pursued vigorously this year, however the ratification process in the Member States is lamentably slow. The agreement with Jordan was signed three years ago, but it is still not in force. Help from the European Parliament in this respect would be most welcome. I do hope that, as well as making speeches in the Chamber, honourable Members will get on to their own parliaments and governments to ensure that when we reach agreement on one of these associations agreements it can be ratified rapidly.
There are two states which still have not ratified the Jordan agreement - no names, as they say, no pack drill - but I very much hope that Belgian and French MEPs - I hope I have not given the game away - will get on to their parliaments to press for ratification as soon as possible.
In due course we also need to tackle the issue of agricultural trade. The credibility of our partnership lies in being able to deal with sensitive matters like that and we need to have a genuine discussion. We must develop South-South trade and cooperation, including on a subregional basis. We want all countries signing an association agreement with us to conclude free-trade agreements among themselves within five years. This is the only manner to prepare our already agreed objective of an overall European-Union-Mediterranean free-trade area by 2010.
The development of subregional trade needs to be accompanied by greater subregional cooperation. Trading opportunities will not be used unless the infrastructure is there. We must introduce accumulation of origin for all partners establishing free trade between themselves and adopting the harmonised protocol on rules of origin. We must harmonise measures relating to the single market. We want a timetable to be in place by next year for priority sectors - such as rules of origin, customs, norms and standards, and intellectual property protection - for implementation starting in 2004, both between the partners and the Union and among the partners themselves.
All this, together with the support we give to our partners under MEDA, will increase the attractiveness of the region to investors. A decompartmentalised and open market with a sound and predictable legal and administrative environment is the best way to ensure that the very low levels of local, European and world-wide investment will increase.
Both reports rightly pay much attention to the need to improve MEDA, which one or two of the speakers who are still present in the Chamber mentioned during their remarks. Indeed, MEDA has an excellent record on commitments but is much less good on payments. Last year the record on commitments was maintained: the provisional figures show that EUR 879 million or 98% of available commitments were executed and the record on payments improved to EUR 335 million or 95% of available appropriations. I am happy to say that the control of the overhang of payments required to execute the commitments has begun to improve. As an average over the last five years, we have now paid 30% of existing commitments, compared to 26% one year ago, but there is still a long way to go. We are in the process of implementing two reforms, the revised MEDA regulation and the internal Commission reform. Taken together, I am confident that they will bring about serious improvements in the years to come.
Mr honourable friend, Mr Beazley, who I am delighted to say is still in his place, spoke about that and asked a specific question about Cyprus and Malta and their participation in regional programmes. I am delighted to answer "yes" - in the affirmative. It is a positive "yes" rather than negative or equivocal "yes" .
I note the opinion that the amount made available for the period 2000 to 2006 is insufficient. I was not surprised to see that mentioned in the report. It is certainly true that the EUR 5.35 billion agreed by the Council - I give away no secrets - is less than the Commission had proposed. Nevertheless, together with EIB lending, this means that nearly EUR 13 billion will be available over that period, which is not an insignificant amount of money. The important thing now is to see that this money is used effectively in terms both of the quality of our actions in relation to the policy objectives and of actual payments on the ground.
The Commission has proposed that, for the future, MEDA allocation should be more closely linked to the association process and the implementation of economic reforms. I make no apology for this and I am glad to note support for this line in one of the reports.
I have noted the calls to increase the numbers of Commission staff available to work on this sector. I recognise that the staff concerned are extremely hard pressed, but any decisions will have to be taken in the context of the evolution of Commission staffing levels overall and here again I would be delighted for concrete help from Parliament.
We will also be working this year on a programme to take account of the social effects of economic transition. This will promote education and training, the enhancement of the role of women and social security systems as well as actions on health.
I was not surprised that both reports called for increased support for civil society. I fully agree with these. The question is how best to go about it. I fear that financing micro-projects is not the answer. These are not cost-effective and they are wasteful of staff resources. Decentralised cooperation is to be welcomed, but not in the sense of relaunching the old Mediterranean decentralised cooperation programmes. However worthy their objectives, they were seriously criticised by the Court of Auditors and indeed they were seriously criticised by this Parliament. Rather we need to explain more clearly to civil society - whether NGOs, local authorities or other groups - that our programmes are open to their participation and they only need to organise themselves to respond to our calls for proposals.
Good examples of this already exist in our sectoral regional cooperation programmes, for example on the environment, the cultural heritage and MEDA democracy. I propose to make a concerted effort in this sense and to try to generalise the approach. In the longer term, we could look at other ways of supporting civil society and I should certainly be prepared to consider any concrete proposals which Parliament may put forward.
Finally, I am glad to note the agreement all round on the need to raise the visibility of the partnership. I warmly welcome Parliament' s activities in this respect through international contacts at all levels. I am only sorry that I will not be able to attend the forum on 8 and 9 February, but I am on a troika visit on those two days. I hope Parliament will understand. We shall be supplementing our existing activities through the introduction of a dedicated programme using all the modern techniques at our disposal to ensure that the value of what we are doing is appreciated as widely as possible both in the European Union and among the Mediterranean partners.
One speaker, Mr Obiols i Germà, who I am delighted to see in his place, said that we must not just give lip service to our objectives in the Barcelona Process. Someone else, who I am afraid is not here, said we should give evidence of tangible action. That is what we are trying to do. That is what the document that we put on the table in Marseilles attempts to do: a serious effort to reinvigorate the Barcelona Process with concrete proposals for action.
So, as far as we are concerned in the Commission, we do not want to make the same old speeches, we do not want to go on the same old roundabouts of meetings and summits and conferences and bilateral agreements. We want to complete all the association agreements and get them ratified and we have a good chance of completing at least another two association agreements this year; I would hope for the lot. We must deal with issues like South-South trade and accumulation, we must deal with regional cooperation, we have to speed up delivery under MEDA. This is not a virtual policy. It is a real policy that we want to make work in real time. I hope that in future debates in Parliament - as well attended from beginning to end as this one has been, at least in part - we will be able to chart our progress in what must be one of the priorities for the external actions of the European Union.
Situation in the Middle East
The next item is the Council and Commission statements on the situation in the Middle East.
I would like to welcome Mr Danielsson, President-in-Office of the Council, and, without further ado, I shall give him the floor on behalf of the Council.
Madam President, ladies and gentlemen, in view of the Israeli election for prime minister on 6 February, the peace process in the Middle East is at an uncertain stage. During the negotiations in Taba, the parties came closer than ever before to a negotiated solution. At the same time, the violence in the Palestinian areas and the large number of dead and injured has meant a serious reduction in trust between the negotiating parties.
The Israeli Government faces change, irrespective of the outcome of the election for prime minister on 6 February but, at the same time, there should hopefully be a strong desire for peace on the part of both the Israeli and Palestinian populations. The Israeli election for prime minister and the forthcoming formation of a government will be important factors in determining the future direction of the peace process.
Despite the difficulties, the parties have not wanted to forfeit the progress achieved in spite of everything. In Taba, the parties negotiated directly with each other and without any third party present. The atmosphere on that occasion was serious and results-oriented, and both parties declared themselves optimistic about the opportunities for achieving a final settlement. However, time did not permit any such final settlement to be reached in Taba, but the parties agreed upon a joint concluding statement on 28 January which may constitute a platform to build upon further whenever the negotiations for a final settlement are resumed. I would draw the honourable Members' and Parliament' s attention to the fact that this statement particularly emphasises the European Union' s role in the continued work for peace.
The presidency is not alone in receiving requests from many quarters to see a strengthening of the European Union' s already major commitment to the whole Middle East issue. The EU has an important role to play in as much as we are the most important trading partner of practically all the countries in the area, as well as the largest donor of public aid to the Palestinian areas. Through its Special Envoy, Mr Moratinos, who has been present the whole time, the EU has of course been able to follow the negotiations in Taba. The very fact that Mr Moratinos has been able to participate and show the European Union' s support for the negotiations and its readiness to assist the parties has been of great value to the Union.
I also want to emphasise that, in recent weeks, the presidency has had regular contacts at the highest level with both the Israeli and Palestinian leaderships. A recurrent theme for the presidency in these contacts has been the European Union' s desire to assist the parties in whatever way they wish. Throughout, these contacts have taken place in close collaboration with the High Representative and the General Secretary of the UN.
I also want to emphasise the significance of the fact that the High Representative for the Common Foreign and Security Policy, Mr Solana, is part of the international commission under the leadership of Senator Mitchell which is investigating the current violence in the Palestinian areas and which, hopefully, will eventually submit proposals to prevent a recurrence of this violence.
The ever lengthening crisis has presented the Palestinian population with severe economic and humanitarian problems. The Palestinian Authority has also been grappling with major budgetary problems since the Israeli Government stopped the transfers of tax funds it is obliged to make in accordance with the 'Paris Protocol' . In a statement of 22 January, the General Affairs Council called upon Israel to resume these transfers. On the initiative of Commissioner Patten, the European Union has also used extra appropriations in order to make funds temporarily available to the Palestinian Authority.
The human rights situation continues to give cause for concern. The European Union has intervened with the Palestinian Authority in connection with the death sentences recently carried out. The Union has also intervened in Israel to condemn the extra-judicial executions of Palestinians, corroborated by military sources. We shall continue to monitor these issues.
Unfortunately, there is no new information about initiatives or progress in the peace negotiations between Israel and Syria and between Israel and Lebanon.
In dialogue with the parties and also in close collaboration with the new American administration, the European Union will continue to do what it can to bring all aspects of the peace process to a successful conclusion.
Madam President, I would like very briefly to try to add some more specific elements, from a political point of view, to the speech which the presidency has just made.
I believe that today' s debate is crucial given the time at which it is taking place. I believe that we should focus the debate on at least three questions. The first is what will the political scene in Israel be like after the elections on 6 February? The second, which the presidency also mentioned, is how can this cycle of violence that we have witnessed over recent months be brought to an end? And the third, and perhaps most important, is what direction must we give to the peace process in 2001?
The year 2000 was a year of hope. It began with the idea that a definitive solution could perhaps be reached. Certain significant measures were adopted in relation to Syria. Unfortunately, however, 2000 ended without us being able to achieve peace. Let us do everything possible so that 2001 might truly be the year in which we do achieve it.
The current situation is, of course, still very fluid. I must tell you that I spent this very morning in Stockholm holding a meeting with the Swedish prime minister and President-in-Office of the Council and the Secretary-General of the United Nations. We were talking practically until lunchtime when I took the plane to come here and be with you this afternoon.
Many initiatives are taking place at the moment; initiatives which we hope will bring success, with the possibility of a final and definitive summit before the elections of 6 February. I believe that there is still the possibility that this summit will take place, and also the possibility that it may take place in Europe.
As the presidency has clearly pointed out, we have seen some truly significant activity since 23 December of last year, and we have all been involved in an enormously active sense. So much so that, if you will allow me, Madam President, I will tell you that I spent the first day of the year in Israel, together with Mr Barak and Mr Arafat, and we made significant progress.
I believe that the meetings which took place in Taba, as the presidency has said, have been without doubt - according to all the participants - the most substantial negotiations we have ever had. Progress has been made in all areas.
On the issue of land, we are very close to potentially reaching an agreement - if there is actual time to conclude it - on very nearly a hundred per cent of the land, involving some land exchanges.
From the security point of view, I believe that a good agreement can be reached, accepting that there can be three early warning stations and that, along the Jordan Valley, international forces can be deployed to guarantee stability.
On the issue of Jerusalem, as you know, talks are continuing, with some progress, on the problem of how to define the Wailing Wall and the Western Wall. There has still been no precise decision on this. However, there is still a desire to make progress and to reach a definitive solution on Jerusalem.
At the Taba meetings, progress has also been made on the issue of the refugees, and progress has been made on specific and practical issues. The sub-committee set up for this purpose has made considerable progress on all issues relating to the refugees, although it has had to postpone, for the time being, the crucial aspect of the right to return. They have postponed that issue in order to find specific and practical solutions to specific and practical problems, such as international committees, how to find resources in the different countries to help in that direction, etc.
Therefore, ladies and gentlemen, there is still reason to be hopeful that we may either reach a definitive agreement - a faint hope, to be honest, since there is little chance of reaching a definitive agreement by Sunday - or that we may gain an explicit commitment from both sides on a range of parameters so that, whatever the situation in Israel and the territories after 6 February, there will always be a range of commitments that have been agreed on, accepted by both sides, which means that we will not have to start the next negotiations practically from scratch.
I can tell you that, on the part of the European Union, all the successive Presidencies, with no doubt whatsoever, are going to maintain a commitment which is not only political but also personal. Prime Minister Göran Persson is personally completely committed - and I have witnessed this during the hours we have spent together on the telephone holding the negotiations necessary to reach a solution - and, on our part, please do not have the slightest doubt that we will remain physically, psychologically and politically involved in it, because, as you know, a resolution to this conflict in the Middle East is in our interests, very much in our interests.
It is also important to highlight the constructive behaviour of the countries in the region. Both Jordan and Egypt continue to maintain a firm and determined commitment to trying to find a negotiated and definitive solution. There are going to be difficult moments, without doubt, after the elections; there will be uncertainties and we will need to continue to have - as we Europeans have always had - the determination to continue supporting this peace process.
From other points of view - from the economic point of view - the presidency has already explained what we are doing. I am sure the Commission will also do so. We will continue the generosity that the European Union has always shown.
I would like to say a few words also about the committee of enquiry, the committee which arose from the Sharm el-Sheikh meeting. The committee has worked well for some time but, as of a week ago, the Israeli Government decided to break contact with it until after the elections. Therefore, although there is still a team from the committee still deployed on the ground, we members of the committee as such will not go to the territories until 16 February. That is what I can tell you at the moment.
Finally, I would like to repeat that we will continue to work over the remaining days with energy and determination and, if eventually a summit is held, the European representation will attend it and will do everything possible to push this process in the right direction.
Madam President, I am very grateful for this opportunity to speak briefly in this debate. I do not intend to repeat any of the things I said in the last debate nor do I intend to repeat what the President and the High Representative have just said, not because it is not important, but because repetition would insult the intelligence of the House.
Naturally, we all hope for progress in the peace talks. Naturally, we all believe it would be foolish to speculate on the post-election scenario in Israel. It is for the people of Israel to make their democratic choice and then for the rest of us to deal with the consequences. Naturally, we are all seriously concerned about the loss of life on both sides. There have already been a high number of victims because of an excessive use of force and we are deeply worried about the extra-judicial killings perpetrated by Israeli security forces. Not only does this undermine the prospects of achieving a negotiated settlement, it is also unacceptable for a democratic nation to resort to such means in grave violation of human rights and the rule of law.
Let me be equally clear, we are also deeply concerned by the killing of Israeli civilians by Palestinians and by the recent executions of Palestinians. This too is unacceptable, especially given the Palestinian authorities' earlier commitment to a moratorium on the death penalty.
We also remain concerned about the humanitarian situation in the West Bank and Gaza. The remaining closures by Israel are having devastating effects on the Palestinian economy and therefore, not surprisingly, on political stability. They are even affecting the import of humanitarian aid to the Palestinian territories. For example, the Palestinian Authority has notified the Commission' s representative in Jerusalem that the official inauguration of the Gaza Hospital - a hospital with which this Parliament is perhaps all too familiar - originally foreseen for mid-January, has had to be postponed until further notice. The situation has deteriorated further, and staff and patients are prevented from even reaching the hospital. Similarly equipment and supplies, such as oxygen, medicines and fuel, cannot reach the hospital and further building work has had to be suspended.
In its preliminary implementation report following the December emergency appeal, UNWRA also raises concern about serious difficulties in the delivery of food, the delivery of construction material, medical items and other essential supplies. The security of staff engaged in humanitarian assistance has been severely compromised.
I very much regret that the situation has continued to deteriorate. However, we have continued to make our position crystal clear. We have demanded that the remaining closures on the Palestinian economy should be lifted. We have asked Israel to end immediately the withholding of revenue payments due to the Palestinian Authority and we have reacted promptly to the crisis by addressing both the humanitarian situation and the precarious budgetary situation of the Palestinian Authority.
In December the Commission provided EUR 15 million in emergency aid, EUR 14.5 million alone to UNWRA in response to its emergency appeal. In addition, we disbursed a EUR 27.5 million special cash facility in the belief that it was in the interest of both sides not to undermine the Palestinian Authority' s ability to pay salaries. In the same spirit, the Commission set up the new cash facility of EUR 90 million which the presidency referred to. I am very grateful to Parliament and the Council for making that prudential transfer possible before Christmas. Last week I dispersed a first tranche of EUR 30 million to the Palestinian Authority.
We need to look at the likely situation for the rest of this year. As our resources are limited, we need to examine carefully how to proceed further. If we continue drawing monthly payments from the special cash facility in order to meet the current administrative needs of the Palestinian Authority, including payment of civil servants' salaries, education, health and other public services, funds will very soon run out.
The Palestinian Authority is now facing an ongoing fall in revenue and a rising deficit. They will need to adjust their policies. Instead of just baling out month-to-month we need to look at how to help over the longer term. Indeed the European Union and the wider international community have an interest in preserving the economic and institutional framework of the Palestinian Authority, which we have helped to create and which we have helped to fund more generously than any one else.
If the Palestinian Authority collapsed, it would be a very severe blow to prospects for peace in the region, Israeli security would be threatened and our efforts to promote cooperation and stability in the Middle East would be undermined. That is why both the Palestinian Authority and the international community at large must look beyond the immediate crisis and consider how to deal with the steadily widening gap in Palestinian finances.
There is one other point I should make and I make it with all due delicacy, but I do not think that it is contrary to the experience of honourable Members of this House who have recently been in the region. Whatever the appalling problems faced by the Palestinian Authority, with which I strongly sympathise, nothing would justify practices that fall below the level of probity that we have the right to expect from any recipient of our funds and that citizens in any community have every right to expect from their governing agencies. I believe I am right in saying, as I mentioned a moment or two ago, that some honourable Members who have recently been in the area have strong views on this subject.
We wish to play our part in sustaining the Palestinian Authority, but if we are to do that then we have to be able to assure the budgetary authority of the European Union, which has to answer to Europe' s taxpayers, that the money we make available is being well spent and properly spent.
I repeat what I said just now, that we want to do what we can to assist the Palestinian Authority. I hope very much that the authorities in Israel will end the economic and financial blockade of Palestinian areas because, in the short, the medium and the long term, this will increase instability and sustain the violence.
Mr President, I would like to begin by thanking both the Council and the Commission for their information and comments and by saying that my group is also moderately optimistic - let us hope furthermore that the data indicated by the High Representative proves to be right - at this very sensitive time just a few days before the elections in Israel, and in the midst of a transfer of government in the United States, which will have to rebuild its policy in the region.
However, we must not forget that, up until today, there have been more than 400 deaths as a result of the Intifada, which has taken us back to a situation which we thought we would never see again. My group also sees the increased European presence in the region over recent months as something to be greatly welcomed. As the presidency mentioned, it is true that the participation of Mr Solana in Sharm el-Sheikh and the committee of enquiry, and the presence of the European Union in Taba through its permanent representative, Ambassador Moratinos, have enabled us to make effective contributions to the peace process.
We believe that we have to intensify this quest for political presence in the region on the part of the European Union, which we believe is compatible with the fundamental role which the United States Government must continue to play in this whole process. In Taba, both sides acknowledged that they have never been so close to a final agreement, but we must be aware that the apparent euphoria must not make us blind to the real situation. The Israelis and the Palestinians must be aware that they share a common enemy, the extremism to which fundamentalism of one kind or another leads, which is the main danger to the peace process and to stability and prosperity in the region, and which also poses an undeniable threat to the whole of the Mediterranean region.
On the other hand, I believe that we must be aware that we are faced with a national conflict, handed down from history, which has impregnated the education systems of some countries and has promoted hate amongst the younger generations, which means that we clearly cannot expect a magic solution and that we must confront the problem with perseverance. I think it is highly appropriate to link the debates on the Middle East peace process to the new impetus which the European Union is endeavouring to give to the Barcelona Process, as we are doing this afternoon and as Commissioner Patten has done, because surely the greatest contribution Europe can make at the moment to the peace process is to keep alive the spirit of Euro-Mediterranean cooperation, strengthening its vitality and maintaining its development in the face of political pressures.
Both Israelis and Palestinians have come to realise recently that it is crucial to end the violence and re-establish a climate of security in the region, but they have also worked together on the development of creative formulas to solve the problems dividing them: Jerusalem, the definitive mapping of borders, the refugees and the settlements which Mr Solana referred to. The European Union has the particular responsibility of consolidating these foundations despite the internal political changes of recent days. We must support both sides in their journey towards a solution to the conflict, based on the peaceful resolution of differences, on tolerance, on respect for human rights and the consolidation of peace.
Mr President, Mr President-in-Office of the Council, Commissioner, High Representative for the Common Foreign and Security Policy, from your speech a few minutes ago, it seems that you deserve another title: high representative for hope. Let us hope that you are right! Unfortunately I do not share your optimism, even though it is cautious, but I admit that your words have, to some extent, allayed my concerns.
Ladies and gentlemen, although the peace process may have run out of steam, the underlying principles still apply and are indisputable. Firstly, the Oslo fundamental agreements still exist and continue to be in force. No one, Mr Sharon included, can cast doubt on their validity, in moral terms and under international law. I expressly refer to the 'Land for Peace' principle, among others, which has formed the basis for rapprochement and negotiations since Madrid.
Secondly, the Security Council Resolutions Nos 242, 338, and needless to say, also No 194 on refugees, must be fulfilled, so as to create the foundation for a just and lasting peace.
Thirdly, I come to the crucial problems that we must solve if peace is to be restored, as you yourself said Mr Solana: the return of all occupied territories and demolition of all settlements on these territories, Palestinians to have rights to parts of Jerusalem, the possibility of the return of Palestinian refugees, which perhaps causes the biggest headache of all.
I shall close by repeating something that has been said and given due emphasis before in this House. The European Union has a huge moral duty, and it is vital for reasons of self-interest, to play a political role in this peace process, which is in keeping with its political commitment. The division of labour of the past, according to which the USA made policy and the European Union paid for it, is no longer acceptable. Nor has it yielded any worthwhile result to date. It is not a case of the EU stepping into the shoes of the USA in the peace process, rather, what we want is for the European Union to join forces with the USA in a bid to find a just solution. Now that would be what I would call a new peace process.
With your presence, Mr Solana, and that of the UN Secretary-General, Sharm al-Sheikh created a new framework for peace negotiations. We would like to think that this new model will be retained and will deliver better results than its predecessor.
(Applause)
Thank you very much, Mr Sakellariou. Parliament is amazed at how elegantly you surf between languages, so much so all we can hear is the wash!
Mr President, the EU is the key donor to the Palestinian territories. According to the UN, since the closures, more than one million Palestinians have been living under the poverty line of two dollars a day. The human effect of the closures is possibly even worse. Commissioner Patten stated it a moment ago: sick people cannot even get to the European hospital in Gaza because even ambulances cannot get through the barricades. It is therefore of key importance that we continue providing aid. I am delighted that the Council and Commission share our view.
I returned from the Palestinian territories last Sunday together with a delegation from Parliament. We are all agreed on one thing: it is important to give money, but we are not giving enough. The Union must also assume its political responsibility. It is only managing to play a valuable role in the peace process in very small steps. That is due not least to the dissension within the Union. I would therefore like to hear from Mr Solana what he intends to do in order to bring the Union to sing from the same songsheet.
Once detailed maps of Jerusalem are available, as well as plans for the settlements, and a scheme for the return of and compensation for refugees, I wonder whether the Union will have the in-house expertise it takes to adopt an intelligent position of its own, or will we leave this to the Americans?
We must make sure this discussion does not become black and white. By maintaining a certain degree of neutrality, Europe could, in fact, make a valuable contribution. Both sides of this conflict are violating agreements. We must call them both to task about this. Killing people is unacceptable under any circumstances, whether this is in the form of executions carried out by the Palestinian Authority or the Israeli army' s assassination policy. But, Mr Danielsson, Europe will lay itself open to the criticism that it is applying double standards if it takes four and a half months to call the Israelis to account, whilst this is done promptly in the case of Palestinians.
This Parliament too, with its secondary delegations, one for Israel and one for the Palestinian territories, is running the risk of sending out the wrong message. We must now work on unanimity and understanding of the legitimate concerns on both sides.
Mr President, if nothing else, last week' s visit of the parliamentary delegation to the Palestinian territories illustrated that over the past four months, the situation has taken a bad turn for the worse. During my most recent visit at the start of the Intifada, it was evident that economically, there was a future for a separate Palestinian state. If you now walk around in Bethlehem or Jerusalem, it is painful to see that the economy has completely bottomed out. This is as a result of the tourist trade drying up completely and of the policy of closures by the Israeli government, which is preventing tens of thousands of workers from commuting into work.
The political situation too has deteriorated dramatically due to the no-compromise rhetoric. This is now prevalent on the Palestinian side, and given the liquidations carried out by the Israeli government, this is a very understandable reaction. The European Union was right to condemn this policy, all be it a little belatedly. In short, my impression after last week' s visit, if I am being honest, is a very negative one.
In all truthfulness, I am not holding out too much hope for the future either. In that sense, I share the view of Mr Sakellariou. My expectation is that the peace process will grind to a halt as a result of the wait-and-see attitude of the Bush administration and the fact that I think that the Sharon government - which I am certain will soon be a reality - will initially keep reasonably calm in the face of international pressure.
But this standstill could be a blessing in disguise if the European Union were to use that time to its own advantage. This is possible and would be possible if it were to use its role as key donor to the Palestinians and as Israel' s key trading partner in an effective manner.
With regard to the Palestinians, I believe that the European Union should act as follows. It should use its role as key donor to urge the Palestinians to end the widespread corruption, which many people protest against and are indignant about at regional level. Additionally, the Palestinian authorities should respect human rights to a much higher degree, not only in terms of executions but also, for example, in its treatment of prisoners. It would be unacceptable, with regard to respecting human rights, for the European Union to finance police training if in practice nothing were to change.
Finally, I would like to comment on the Palestinians. Local elections are required in order to enhance the legitimacy of the Palestinian Authority. As for Israel, I believe that the European Union should leave Israel in no doubt that if, after the forthcoming elections, repression increases, if the settlement policy does not change and if there is no movement in their willingness to reach an agreement, then we cannot proceed in a business-as-usual manner. We cannot continue to deal with a partner who refuses to do what we have been asking for for years. We should have the nerve to draw the necessary conclusions, to refer to the rules in the Association Agreement and dare to take measures. If the European Union uses this economic position to its advantage, it could well play a political role in future, a political role which does justice to the demands of the region and the interests of the Union itself.
Mr President, in Davos, President Arafat reiterated the need for peace and gave an honest account of the shameful, tragic living conditions of the Palestinian people, who are subjected to violations of human rights by the Israeli army. The media interpreted this as greater inflexibility on Arafat's part with regard to peace and criticised Peres for not standing up to him. The truth of the matter is that Peres knows that what Arafat is saying is true. The visit of our parliamentary delegation to the area also served to confirm this.
The Palestinian people are forced to live in an open-air prison, the roads leading into and out of the villages are under military occupation and closed off, countless check points on the main roads prevent the Palestinians from reaching their places of work and collective punishments are enforced. This is just one example: Sabrine was born on 24 January at a check point. At the next check point her umbilical cord was cut. The mother had left the village of Antis at 5 p.m. and arrived at Ramallah hospital at 8.30 p.m. The journey should have taken 40 minutes. Her epic ordeal was recorded in the Israeli newspaper Ha' aretz. People who are seriously ill are turned back and medical staff beaten up.
In Gaza, we saw hundreds of metres of land where enormous palm trees and olive and orange trees had been uprooted and destroyed, and houses demolished. It had become desert land. Was there something wrong with the trees? Only in that they could have served as cover for any Palestinian attacks against the settlers who are overrunning the country and treating it as theirs, destroying Palestinian houses and crops. Meanwhile, the number of settlers and settlements is increasing every day in what ought to be the State of Palestine, the territories which have been occupied since 1967.
The Palestinian Legislative Council cannot function properly. The members of the different districts are unable to move about or to meet. Arafat himself said that his movements are hampered. Others have spoken of the tragic stifling of the economy. Imports and exports are blocked, and the European Union is witness to that: every day, the Commission in Jerusalem receives notification of the various violations; even civil structures and schools provided by the European Union have been bombed. These are economic disasters whose effects will be felt for years to come.
All this is well-known, and none of us, particularly those in responsible political positions, can say that they were unaware of the facts. Our diplomats send back clear reports on the Israeli settlement policy and also clear reports - as we told all the Palestinian leaders we met - of the violations performed by the National Palestinian Authority. But they all asked us - from Arafat to the men and women in the refugee camps - why Europe does not intervene in an active, political way. "We have confidence in Europe," they said, "and a political partnership with the Middle and Near East would benefit Europe." This is our view as well: Europe must be able to develop an effective foreign policy which is in line with the fundamental values which we always claim to hold: respect for international laws and human rights. In terms of Palestine, that means upholding the UN Resolutions.
There is a pragmatic strain in the Palestinians; we have witnessed it and it was evident at Taba as well: they are pragmatic in implementation but resolute when it comes to principles and rights. We, too, should have realised this, for we are always discussing it. Mr Solana is right: Europe is now playing a larger role but it must do much more. The United States has failed: our task is not to replace it but to become equal partners in the negotiations. It is not enough for us to provide economic aid: what we are being asked for - and our responsibility...
(The President cut the speaker off)
Mr President, representatives of the Council Presidency and the Commission, High Representative, ladies and gentlemen, I have, of course, listened to all the speeches and I have also read the reports. In my view, the real nature of the problem, illustrated and interpreted against the backdrop of the Treaties establishing the European Union themselves, from the Treaty of Rome onwards, and against history and European law, has been wiped from all your minds, except for the odd refrain, muttered like a prayer, of human rights and so on and so forth.
The present situation places us in the same condition of complicity with the worst of the worst, with the murderers and torturers, those that abused the right to life and attempted to destroy the law, as we witnessed from 1985 onwards in what was to become the former Yugoslavia. There is no strategy, no awareness of the institutional objectives of our Union in our approach today, at least in terms of the abstract goals set forth in the human rights charters and in the charters of the rights of European citizens and others. There is none of this in what the High Representative, Mr Solana, happily, courageously and, most importantly, sincerely recommended as an EU foreign policy, a bureaucratic, ineffective operation with no added value in terms of practical implementation or foresight.
This is our problem: there you are, Mrs Morgantini and company, falling over yourselves to tell us about the woes and tragedies of the Palestinians, of Palestinian men and women, of Arab men and women, of the Middle East. You are so relentless, so implacable, with such clear, diligent consciences; you only acknowledge Arab or Palestinian men and women if they are on the wrong end of an Israeli bullet, in which case you give them the honour of a burial, the honour of your recognition. In the face of the Palestinian, Arab or Middle Eastern citizens, who die every day, assassinated by their Saudi or fundamentalist right- or left-wing regimes, assassinated by the firm, historic alliance of Sheikhs and Middle Eastern rulers, who are allied with the great oil multinationals and with you, the more or less communist left; in the face of the situation of the Kurds, which is not just a Turkish problem but also an Iraqi problem and the problem of others as well; in the face of the everyday lives of the Saudi and Palestinian men and women, you are only concerned with them if Israel is involved, and it may have done them some serious damage. You only acknowledge the existence of the Palestinian people when they further your condemnation of your current permanent enemy, be it the United States of America, Israel or the European Union, which is acting to protect certain values, as it did in the case of Belgrade and Milosevic, as it did throughout the crisis in Yugoslavia.
Therefore, Mr President, this is the truth of the matter: the greatest threat to peace is Israel's real weakness. Israel might be prepared to take a risk - and this is why the Israeli people appear, surprisingly, to prefer the old warrior Sharon to the wise, sensible, courageous Barak - but it feels that any concession could turn out to be excessive compared to the peace to be gained. This is the problem: when there are 100, 150 kilometres of territory to cross, one more kilometre conceded might, in effect, represent one more trench to fight from in a war sparked off by an unfair peace agreement. This is what they fear. But who fears, exactly? The Israeli democracy is afraid of this, but you could not care less! For heaven's sake! What sort of Europe is this? If anything, the right to national and personal independence is not to have 60% of your money spent on the armies of the local dictator, on consolidating corruption and class, bureaucratic, military and extreme right-wing control of men and women everywhere! Where is it laid down that the European Union must be the guarantor of the national states, of their independence and self-determination? Nowhere in our hearts and culture does the nineteenth century right to the national state exist today: civil, political and human rights with regard to any state, central or centralised authority do exist, and you are unaware of all this!
Israel must become part of the European Union, one of our borders. Israel does not realise either that it cannot continue to defend itself as a national State, a small bridgehead of democracy but forced for 50 years, more so with each passing day, to risk its own life and peace and the peace of others. Therefore this, Mr President, is our hope: we are preparing a written statement, which has already been signed by 30 Members, calling for the full inclusion of Israel in our Union. A battle will have to be fought in Brussels and in Tel Aviv but it is an urgent matter. As radicals, this is our aim and we will make every effort to achieve it, for it is a wise course of action which will lead to freedom.
Mr President, I was interested to read the conclusions which the General Council reached early last week regarding the Middle East peace process. The intention to work in close cooperation with the new American Bush administration within this diplomatic minefield deserves the support of the European Parliament. This view bears witness to an understanding of the political constraints of the European Union in the Middle East. This realism was expressed very aptly by the High Representative of the CFSP, Mr Solana, in a recent interview with the Süddeutsche Zeitung: "We can be persuasive, exert pressure, and grant financial aid, but we also know our limits. The only country which can provide credible security guarantees for both sides is the United States."
In its conclusions, the General Council also particularly urges Israelis and Palestinians to make every effort to bring the current negotiations in Taba to a successful end. According to spokespeople from both camps, these have now been concluded, and not without hope for the future.
However, how, in this specific context, have the Council and Commission taken the harsh accusations which the President of the Palestinian Authority, Mr Arafat, levelled at the state of Israel and its armed forces, in Davos at the beginning of this week? Against the backdrop of the Israeli presidency elections to be held on 6 February, this verbal attack thwarted conclusively the plan for a meeting between the Israeli Prime Minister Barak and Arafat in Stockholm today.
Mr President, I would therefore like to hear the view of the Council and Commission on Mr Arafat' s international stance, which was anything but constructive.
At the end of its conclusions, the General Council lectures Israel on its economic and financial policy vis-à-vis the Palestinian Authority. However, an equally critical tone on the public execution of two so-called 'collaborators' by the same Palestinian Authority is missing from this document. Why is this? After all, the Palestinian human rights organisations dared lodge a protest against a highly deficient judicial process which was challenged with good reason. I take it that the Council and Commission are not applying their own standards of democratic rule of law on a case-by-case basis.
Mr President, the clear stance taken by the Swedish Presidency and Commissioner Patten in this debate have not betrayed my confidence.
Mr President, the European Union can no longer confine itself to observing from afar what is happening on the other side of the Mediterranean and clear its conscience by making mainly generous donations of funds, the use of which it has not always been able to regulate, as Commissioner Patten has just reminded us in so timely a fashion.
The European Union must accept its due responsibilities, alongside our American counterparts. This is what you are striving to achieve, Mr Solana, in close collaboration with Mr Moratinos and many of us welcome the work that you have undertaken to this end. Whilst waiting for the results of the changes taking place in Washington and those which will inevitably follow the results of the forthcoming elections in Israel, we understand that you are bound to be cautious and that it is difficult for you to make any sort of forecast at this time, Mr Solana, even if we might have detected a note of optimism in your speech, something we should be only too delighted to share. The view of the Group of the European People' s Party, one I am sure is shared by many of the Members in other political groups, is that, through your work, the European Union should be involved, perfectly impartially, in the current Conciliation Procedure in order to enable the expected appeasement that comes before the hoped-for reconciliation to be reached. The European Union can put itself forward as mediator only on condition that it is impartial. It cannot be neutral, as if it were not already directly involved. Yet, unfortunately, this is not the impression that was recently given by the European Union, when it showed that it was divided in its opinion in the vote within the United Nations General Assembly of 20 October 2000.
Mr Solana, if you are to speak on behalf of the European Union, we must show a united front. So what is the state of affairs? I direct the question to you as well as to the Council representative. In your work with the governments of the Member States, have you noticed any commitment to harmonising our points of view? That is my first question.
My second question is directed to both the Council and the Commission. It is the same question that I asked you in the previous debate, Mr Solana, when you could not find the time to give an answer. Do you not think that the time has come for the European Union to take some intelligent action on the status of Jerusalem? As I recall, we heard the Speaker of the Knesset and his Palestinian counterpart make some courageous proposals at Strasbourg. Mr Solana, can we count on you to make it clear to your fellow negotiators, in the necessary diplomatic and firm manner, that Jerusalem is not just a city sacred to Judaism and Islam but also to all forms of Christianity?
Mr President, this debate is one more lesson that teaches us that the word peace means nothing if it is not accompanied by a political gesture, if it is not accompanied by the willingness to take the risk of making a decision. Peace is a dangerous word if the European Union is required to use it but is not able to follow it up with action. The action called for is political action, the full, direct assumption of political responsibility in the Middle East peace process. The European Union, Mr President, must be fully involved in the peace process as more than merely a trading partner or a major contributing country, or it will not be involved at all. I would remind you of the context which a number of other Members have already illustrated clearly: on the one hand, three United Nations resolutions on territories and displaced persons, disregarded by Israel even in terms of the affirmation of the principles they contain; and, on the other hand, a permanent state of emergency in the Palestinian territories: 120 thousand workers prevented from working, three billion dollars worth of damage already done, salaries only paid to government officials and administrators thanks to the intervention of European Union ready cash, half the civilian population under 18 years old killed. Mr President, I do not care which side fires the bullets: whether they are fired by Israelis, Iraquis or Turks, it is the duty of the European Union to condemn the killing of children.
Lastly, Mr President, I am extremely concerned about apartheid, a word which should have no place in a discussion on the Middle East or Palestinian issues but which, I regret to say, applies to the situation we have to focus on. My impression is that a system exists in the region whereby an Arab life and an Israeli life have different values, particularly in terms of humiliation and submission to the situation.
In the face of all this, it is impossible to preserve a neutral stance. We must uphold rules and principles, especially if the Bush government is going to prove incapable of guaranteeing the affirmation of these rules and principles or unwilling to do so. It is true - as Mr Solana said - that the negotiations are advancing, but, alongside the negotiations, the Israeli government is also proceeding with the establishment of fresh settlements.
This is why we cannot fully share Mr Solana's optimism. Commissioner Patten tells us that we must look beyond the immediate crisis. We agree. Today our political duty is to achieve a peace agreement; tomorrow it will be to ensure that the agreement and international law are respected: the Middle East is relying on Europe, Mr President, because it has confidence in Europe. If we do not believe in Europe ourselves, then their confidence will be of no avail.
Mr President, as some speakers have already said, the timing of this debate is critical, not just for the parties involved but for the European Union too.
It is critical, first of all, because the election of the Israeli prime minister is imminent. This week, all sense of time has been suspended, pending the election results. The talks at Taba were also suspended, at least officially, even though they did manage to make progress in terms of setting up committees on matters such as borders, Jerusalem, and Palestinian refugees. Finally, although I picked up on Mr Solana' s optimism, the possibility of holding a summit this week in Stockholm has been put off too, following Mr Arafat' s statement made at Davos on Sunday, which was aggressive, or to put it more diplomatically, was unhelpful, to say the very least.
It is a critical time too, as I was saying, because of the transition in the United States. Bill Clinton is no longer in office. President Clinton had made the peace process one of the priorities on his agenda. Only time will tell how George Bush and Colin Powell now see their role in the Middle East. At any rate, this is the first time for years, as Mr Danielsson said, that high level talks have taken place, as they did most recently at Taba, without American officials present, but with Mr Moratinos, our EU peace envoy. This may be Europe' s opportunity to make progress and to play a more prominent political role in this matter, to gain recognition for its voice and its know-how, since we are keen to do more than just bankroll the region. We know that our aid is vitally necessary for the Palestinians whose economic situation is desperate, but we would like to export much more than just euros. We would like to export our values, such as democracy, respect for human rights, education and tolerance. At this point, I welcome Mr Patten' s commitment to transparency in the use of European aid. In the words of Albert Einstein, "Peace cannot be kept by force but can be achieved by understanding." Let us work together from now on so that the European Union can be a factor in spreading this understanding.
Mr President, I would like to counsel, if I may, Mr Solana and my very good friend Commissioner Patten to exercise caution in relation to the Middle East at this present time. I say that, not because I am scarcely an enthusiast for a European foreign policy, but because I believe that at this present time in Israel we are in a very difficult situation.
We have an election and I must remind the House that the State of Israel is the only democracy that exists in the region and that is something that is worth noting. We have an election for a prime minister which will be crucial in relation to the future of the peace process so we must take care not to be seen as interventionist or interfering. I remind the House, because I gather there is much fear that Mr Sharon may be elected prime minister, that the peace process in the Middle East, from the Israeli point of view, has always advanced under the Israeli right and it was Menachem Begin who started the rapprochement with Egypt.
I ask the House and I ask the Commission and the Council to proceed with caution. I ask the European Union to do what it does best. It has an influence over the Palestinians and it should exercise that influence. It should be asking Chairman Arafat, for example, why the Palestinians permit in their textbooks the sort of anti-semitism which I hoped we had long put to one side in this world. We should be asking Chairman Arafat to ensure that the aid that goes to the Palestinians goes to those who really need it.
So, in small measures and not in large - because the United States must take the lead in these matters - the European Union can play a role, but it should not exaggerate its importance. The role is with the parties themselves, assisted by the great republic across the Atlantic.
Mr President, in this long peace process in the Middle East, we feel as if we are on a kind of roller coaster. Time and time again we feel as if we are slowly and painfully climbing a slope and then, when it seems as if we are about to touch the sky, we plummet sharply back to square one. This is a hellish and never-ending rise and fall - and it is also a bit like the legend of Sisyphus - which threatens to sap the strength and even the hope of almost everyone.
At the current time - and despite having heard optimistic words - one has the impression that we are once again at the bottom of the curve, with an Oslo Process which has been forsaken by many, with the conflict on the ground at an impasse and with elections in Israel which promise to offer an outcome which is far from favourable to peace.
Nevertheless, it is now that we have to recharge the batteries of our confidence and increase our efforts. Today this process can be summed up in two affirmations: firstly, we cannot lose sight of our inescapable objective, which is peace in the region, a peace which must be established and consolidated on the basis of an acceptance by all sides of the rules of international law and decisions of the UN Security Council: and, secondly, Europe must once and for all, in attempting to resolve this conflict, assume the responsibility that befits our political influence, our values and our interests.
It is neither dignified nor coherent to continue to renounce the leading role which we should play, restricting ourselves to being, rather than negotiators, mere spectators to what the United States does or does not do. We are, unfortunately, still in the old situation of 'paying but not playing' . The actions of Ambassador Moratinos have been magnificent but, in order to be more effective, he needs political support which, unfortunately, he is not being given.
I believe that the Union should no longer delay in taking a leading role, and it is not enough to make statements but it should be precisely defined and filled with content including firm economic and political commitments.
Mr President, we have reached yet another crossroads in the peace process. A great deal will depend on the forthcoming elections in Israel. Whatever the outcome, we must call for the new government - whoever the winner may be - to continue the peace negotiations without delay and to do so with renewed energy and, if possible, intensify these negotiations.
It is a unique moment for the European Union to gain influence and importance during these talks, given the current situation in the United States, where the new administration has probably not been fully established. It is our duty as the European Union to reinforce our position in the peace talks, in view of the exceptional interests - mainly humanitarian - which are at stake, in view of our geo-strategic position vis-à-vis that region and in view of our important mutual trade relations.
The most recent wave of violence and terror must be condemned in any event. The demand for repatriation of the 3.7 million migrants will definitely not make the peace talks easier, nor will the distribution by the Palestinian authorities of schoolbooks which, instead of preaching the language of reconciliation, preach the language of hatred and animosity, or Arafat' s tough stance in Davos, for that matter.
Despite this, I would express the hope that peace and stability in that region can as yet be achieved in the relatively short term, but I would add at the same time that it would be extremely regrettable if the European Union had not contributed to this in a major way. It is a test of our credibility at international level.
Mr President, I spent last week with a delegation from the European Parliament seeing the situation on the ground at the flash points of the West Bank and the Gaza Strip, i.e. in Jerusalem, Bethlehem, Hebron, Ramallah, Gaza and in refugee camps. I am still reeling from the shock. I travelled there believing myself to be well prepared through radio, TV, press and Commission documents as well as personal conversations I had had beforehand, but the reality was altogether different. The living conditions were dreadful and shocking. The situation was explosive to an unimaginable degree. The concept of a state of war best describes the situation. The situation of the people in the occupied areas, particularly in the refugee camps, some of which have existed for over thirty years, can be described as unfit for human habitation. Neither human rights nor fundamental values such as dignity, freedom or democracy, not even the rights to freedom from bodily harm and hygiene are guaranteed and observed.
In the country I come from, people tread extremely carefully when it comes to criticising Israel. There, it is far easier to portray the terrorism and executions committed by Palestinians, along with the claim that Palestinian children are sent into battle. But consider this: those who have lived for over 35 years in a refugee camp of tin sheds, with sacking over windows and doors and no form of infrastructure, will have little faith in negotiations, especially when these same negotiations have dragged on for seven years now to no avail, and not even UN resolutions are recognised.
Incidentally, gatherings of people are dispersed by Israeli soldiers often enough. We experienced this at first hand because our group came under fire. Fortunately no one was injured. What we found was an explosive atmosphere generated by fanatical people who are incapable of reaching compromises and for whom principles rule the day. They are there on both sides, I might add, although there appear to be more of them amongst the fundamentalist settlers, many of whom are still fairly new to the country.
Mr President, we often use the word 'tragedy' as if we were talking about a natural disaster, such as an earthquake. To use the word 'tragedy' for situations such as the spread of mad cow disease - which is certainly heading towards disastrous proportions - or for the situation in Palestine is, in my view, inappropriate because, in both cases, specific people are responsible.
The horrific earthquakes that have struck El Salvador or India cannot be compared with the situation of frustration and humiliation suffered by the Palestinians at the moment. This situation was absurdly aggravated by specific and identifiable people on 29 September on the terraces of the mosques in Jerusalem. I am a friend of Palestine and I am not an enemy of Israel. I believe that the provocation by Ariel Sharon in September, which was permitted by the people who could have prevented it, and the hundreds of Palestinian deaths since then, have created a climate in Palestinian society which makes it difficult for President Arafat to accept late - although maybe reasonable - peace proposals which, had they been presented earlier, would, in my view, have lead to an agreement.
Hence, a thorny issue, such as the right to return of the Palestinian refugees, could have been presented by the Palestinian Authority to its own constituents as an issue involving sensitive details which had to be dealt with in conjunction with the Israeli Government on the proviso, of course, that that government agreed, in time, to Palestinian demands that were easier to accept.
It remains to be seen whether, on the international stage, the new United States administration will adopt more of an isolationist approach than the previous one. However, I believe that the departure of Clinton has meant that, for the moment, United States diplomacy in the region will be less active. With all due respect and consideration for our American friends, I believe that this is an additional reason for the European Union to make an even greater effort to truly promote its role in the region.
Finally, I would like to make a couple of points. Firstly, let us hope that the High Representative, Mr Solana, is right to predict that an agreement may be possible before 6 February - Inshallah - but let us not forget that Sharon is still casting his shadow. Secondly, I have just returned from a visit by the European Parliament delegation for relations with the Palestinian Legislative Council and I would like to encourage all of those who are able to do so to go to Palestine, to go to Gaza and the West Bank, to go there, to have meetings, to look people in the eye and listen. Perhaps they would come to understand better.
Mr President, Members who have been elected to this House have been elected by people of Europe to speak for Europe, to determine what role Europe can play on the international scene.
I am encouraged by the statement of Mr Danielsson, the confidence of Mr Solana and the excellent analysis of Commissioner Patten of the situation on the ground. I was horrified to witness in the delegation last week the extent to which Palestine is a military occupation. People of Europe have no idea of this. It is unbelievable that there is a situation where the Palestinian Legislative Council cannot even meet.
Mayors of towns like Hebron were not able to escort us to places that our ambassador had arranged for us to see. There is wrong on both sides, of course there is. What I am against is the 33 years of negotiations which have led to nowhere, no solution, no peace.
Therefore, I believe that we in the European Union should take a more active role: supportive - not to replace the Americans in the peace process - but to support and give confidence to both sides that we are a fair, just, impartial broker. We should also support the United Nations and the resolutions, because if UN resolutions are to be respected by countries like Iraq and Cuba, then they must also be respected by Israel and the Palestinians. That is something that I hope Mr Solana and the Council will impress on both sides: if there are international agreements where there is international law, then both sides should abide by them.
Mr President, Mr President-in-Office of the Council, High Representative, Commissioner, ladies and gentlemen, one honourable Member - he is no longer present in the Chamber - said today that he felt the "role is with the parties themselves" . If that were to be the case, and it was solely down to the warring parties, then I ask myself where is peace to be found? Where have they managed to secure peace, and maintain it too? No, I believe there is a need for mediation - and I would agree with all those who have made this point - especially with robust European participation. Because unfortunately, hatred, coercion and attempts to put the partner under pressure using these methods, have regained the upper hand. I do not feel, as has been said here, that we can expect to see the situation improve after the elections in Israel, particularly if Sharon takes over, bearing in mind what happened under Menachem Begin. The point being that Mr Sharon has done nothing recently that could lead us to conclude that he is prepared to agree a peace deal. On the contrary, his road to power is paved with various measures that prove the opposite to be true.
I completely agree with Commissioner Patten. During all attempts to engage in talks - with both parties, of course - and indeed, that is the only way to perform a mediation role, we must make it crystal clear that we cannot tolerate a situation where the resources we deploy in the Middle East cannot be used productively because Israel, in particular, is putting Palestine under such pressure and cutting it off. I have already come across this several times before in Parliament - the more Israel endeavours to cut off Palestine' s lifeline, the more aid Europe will send, which means that Israel can save on financial input to the peace process to a certain extent, and Europe alone then has to pick up the tab. This is completely unacceptable.
If we must shoulder this financial burden - and I, for one, truly feel that we must - then obviously there must also be strong political engagement. Notwithstanding all the pessimism, which unfortunately, I myself share, I hope that the High Representative will ultimately prove justified in his optimism, and that he will be able to strengthen Europe' s role. If the US were to withdraw from the process or keep more in the background, clearly this would be Europe' s big chance to play a fitting political role in the Middle East.
Mr President, the situation in the Middle East currently presents us with a paradox. On the one hand, some of the participants in the peace talks believe that both parties have never been so close to reaching an agreement. The High Representative also seems to share this optimistic point of view. On the other hand, one of the candidates in the Israeli elections declared the Oslo peace process to be dead in the water. The fact is that we are, once again, at a crossroads where the European Union should send out a message and a warning. I address my comments to the Council and to the Commission. The message should be that it will not be possible to not reach a fair and lasting solution to the conflict between Israel and Palestine without reference to international law, such as that laid down by the United Nations Security Council resolutions. The requirements that Israel must evacuate the occupied territories, including East Jerusalem, Palestinian refugees must have the right of return, Israel must have the right to live in peace within secure and recognised borders and Palestinians must have the right to their own sovereign, viable and undivided state, whose international borders are open and which is not under military control, are inextricably linked and all these rights must be fulfilled at the same time. Jerusalem is an historic city and, as it were, part of the heritage of the entire human race. It must again become an open city again, to which everyone has access. The world community, particularly the European Union, would not allow the fair balance to be upset, putting either party at an advantage or at a disadvantage. Under these circumstances, the warning could be formulated thus: that the European Union formally calls for an end to violence and for talks to go ahead but, at the same time, as commercial partner and financial sponsor, it will take the necessary action against any parties who believe they can pull out of the talks and abandon the attempt to find a global and definitive compromise that is universally acceptable.
Mr President, ladies and gentlemen, I should like just briefly to comment following this very interesting debate on the important and difficult issue of the situation in the Middle East.
The recurrent theme of the contributions from the majority of the honourable Members is that the European Union must play a greater political role. The major role we already play in terms of economic cooperation with this conflict-stricken region must be supplemented by a greater political role.
In all humility, I should like to state that, right now, the European Union is playing a greater political role than it has ever done before. Why do I say this? Partly in response to Mr Morillon. I believe there is today a greater desire than in the past for what Mr Morillon calls a harmonisation of policy vis-à-vis the Middle East. True enough, there may still be differences of degree in the way this is felt. Nonetheless, there is a very strong common desire, noted by the presidency in its contacts with all the other Member States, to work together for a peaceful solution.
I should like to say that, during the first 30 days of the Swedish Presidency of the European Union' s Council, no issue has occupied the Swedish prime minister, as President of the Council, more than that of the situation in the Middle East. Nor has there been any issue that has occupied the Swedish Foreign Minister, as President of the General Affairs Council, more than the situation in the Middle East. I believe the same applies to the High Representative, who can certainly answer that question for himself. The European Union is, then, also engaged in the political process in the most intimate way possible, but we are still awaiting the practical results.
I share the High Representative' s, Mr Solana' s, cautious optimism, but we have to remember, of course, that what we are dealing with in the Middle East is a basically very difficult political conflict. If we are to be able to achieve any kind of progress, it is genuinely necessary for the European Union to be closely coordinated internally, to cooperate closely with the United Nations and its General Secretary and to cooperate closely with the United States, which has been indefatigable in its attempts to solve this conflict. If this happens, then I believe our optimism may also be rewarded with practical results.
Mr President, ladies and gentlemen, I only wish to clarify certain issues, without getting into a great historical debate, since I do not believe that this is the moment to do so nor is it the moment for us to all to start discussing problems that are not germane. Ladies and gentlemen, some of you have recently visited the region. I must tell you that I have been visiting it since 1991, more or less continuously. We have seen an enormous amount of suffering. Those of us who have seen so much suffering want to try to reach a peaceful and lasting situation. That is the commitment that those of us who are involved in trying to find a solution at the moment wish to achieve.
I would like to say that it is not advisable at the moment to appeal for frenzied optimism. It would not be sensible to do so, but I honestly believe that the connotations of the problem have never been so well defined and we are therefore in a better position to move towards a solution. Why do I say this? We all know that, in order to find a solution to this immensely serious problem, we must define the territory and be prepared to talk about it, we must define the security conditions and be prepared to talk about them, we must define the future of Jerusalem and be prepared to negotiate it, and we must negotiate the issue of refugees and be prepared to do so.
For the first time the four or five most important parameters have now been defined, and both sides have accepted them as the important parameters to be defined and accepted, and they have begun to negotiate them seriously and in depth. This is an historic step forward. The problem that leads me to be less than hopeful is that, unfortunately, time has not been well managed. If we had had a rather longer period of political calm, I sincerely believe that we could be optimistic at this time. But now I am not so optimistic because time unfortunately depends on the electoral and political calendar and there is little we can do about it.
But anybody who wants to negotiate, in this case with the European Union, must accept the challenge of reaching agreements on the basis that there will be two states in the region, which are capable of defining the four parameters which I have mentioned: territories, security, the capital and the refugees.
The European Union has proposed possible solutions to these four issues. Please do not imagine, ladies and gentlemen, that the people involved in the various presidencies, in this case the Swedish Presidency, have not put forward suggestions and ideas for making progress. The problem is that the proposal does not always miraculously coincide with the exact solution necessary at any particular moment. However, Mr Morillon, with regard to Jerusalem, you must believe me when I say that many suggestions have been put forward. These suggestions cannot perform miracles, they cannot fall outside a particular framework with which we are all familiar, and you have clearly indicated what this must be.
I will also say that, with regard to the settlements, the European Union has taken a brilliant and generous position. This position indicates that a policy of settlements such as the current one is not acceptable. We have said so, we will continue to say so and I can assure you that, for my part, I will always condemn the current policy. There will be no definitive solution without a solution also to this issue of the settlements. We know this and anybody who has been involved in this horrific conflict knows this.
The concern which I do have and the cause of the deep sadness which I also feel is that, as some of you have said, the Oslo Process is beginning to lose the political support of both sides, which it had a few years ago. It is true that the Oslo Process - not peace - is not accepted as intensely and in the same way by all the parties as it was a few years ago. For some, it has not offered the security that they wanted, and for others it has not brought the change that they expected and wanted in their everyday lives. Hence the frustration of some and the lack of security of others. And that, to a large extent, explains why the current debate is experiencing such difficulties.
I would like to say that, on the part of the European Union, we will do everything possible, with your support, and with the support of the governments and parliaments, to continue making progress, but it is true that there is a limit to what all of us can do to promote the process. It is the parties directly involved which have to reach an agreement, and the rest of us can only try to put in place the economic, social and political conditions for that agreement to be reached.
My own experience over recent months has shown me that the parties have never before spoken in such a devoted and generous way and have never come so close to solving the problems. And that was my hope. Unfortunately, you are perhaps right and it has been a vain hope. I would be extremely sorry if that were the case.
Mr President, I hope this will not seem like an anti-climax after the excellent speech that we have just heard in response to the debate, but there is one point which has come up in a previous debate and in two speeches this evening that I would like to deal with once and for all.
At least one of the honourable Members who made the point today is in the Chamber and perhaps I can deal with it now, for the record, and we can regard it as having been sorted out. It is the question of textbooks, which I know has been of concern to a number of honourable Members of the House.
I want to make it clear that the Commission rejects any attempt to use the educational system to promote intolerance or hatred. It is worth noting that the main focus of the Commission' s assistance has always been to promote a culture of peace, tolerance and human rights in the Middle East. For example, in recent years we have financed several projects, worth about EUR 4.5 million, to foster dialogue between Israeli and Palestinian youth.
I want to make this point absolutely clear. The Commission has never allocated funds for the development of a new school curriculum nor for the printing and distribution of school textbooks. The development of school curricula and the preparation of textbooks are the responsibility of the Palestinian Centre for Curriculum Development. It was established in 1995 with the assistance of Member States through UNESCO. Since then the Centre has undertaken the charge of harmonising the hitherto separate educational systems - the Egyptian for the Gaza Strip and the Jordanian for the West Bank - and of organising a new curriculum that meets the needs of the new situation.
Only last year did the Palestinian Authority issue their own textbooks for Grades 1 to 6. No sign of anti-Semitic content has been found in these new books. Books used prior to that were, I am advised, the official textbooks in Jordan and Egypt and were authorised by Israel for the West Bank and Gaza until 1994 at least - after they had been subject to some editorial control.
I hope that has made clear the Commission' s position on this issue. The Commission has had nothing to do with textbooks and we deplore any promotion of intolerance particularly among young people and particularly through the education system. It was worth making the point at this stage, because it has been raised before.
Thank you very much, Commissioner Patten.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Plan Colombia
The next item is the debate on the following oral questions:
B5­0002/2001 by Mr Miranda, on behalf of the Committee on Development and Cooperation, to the Council, on the plan to build peace and prosperity and strengthen the State, known as 'Plan Colombia' .
B5­0003/2001 by Mr Miranda, on behalf of the Committee on Development and Cooperation, to the Commission, on the plan to build peace and prosperity and strengthen the State, known as 'Plan Colombia' .
Mr President, I wish, first of all, to thank the Council and the Commission for the willingness they have shown today to address an issue of such importance, current relevance and seriousness as the situation in Columbia, which the Committee on Development and Cooperation is monitoring and will continue to monitor with the greatest attention and concern.
It has become clear that the European Union cannot only not remain indifferent to the current situation in that country, in the same way that it cannot - or rather must not - adopt half-hearted positions on this issue. We are all aware of the situation in Columbia. Indeed, there is no shortage of documentation from the most varied sources attesting to the tragedy affecting Columbia and the real risks of the conflict worsening, with serious danger, moreover, of it spreading to the rest of the region. In this regard, I would emphasise the concerns expressed by representatives at the highest level of various Latin American countries at the meeting held on this issue in Rio de Janeiro, in the middle of last year.
The crucial factor in the current situation is undoubtedly 'Plan Columbia' , which was agreed in September 1999 between Presidents Clinton and Pastrana, and it is essential that the Council and the Commission stick to their positions and distance themselves even more vigorously from this agreement. They must do so first of all because of its blatantly military nature, but also because it is not the result of any consultation process. Instead, it has generated widespread opposition both inside and outside the country, because it completely fails to address the grave phenomenon of paramilitary activity and, consequently, because it threatens the very negotiation process that has already been started. Also, because this plan, which concentrates on the elimination of drug production and trafficking (by attacking producers, particularly through the use of chemical and biological fumigation), not only threatens Columbia' s rich biodiversity, but will also exacerbate the tragedy of displaced people, who might even have to become refugees in neighbouring countries.
We are familiar with the statement by the General Affairs Council of 9 October last year. We obviously agree, in essence, with its proposals and we interpret it as moving away from 'Plan Colombia' . In fact, we believe this to be the position of the vast majority of Member State governments. It is also true, however, that some are attempting to read a complementarity-based approach into this Council declaration with regard to 'Plan Colombia' . We therefore consider a clarification of the Community position to be crucial, which will prevent an interpretation of it which we believe is abusive, even if this runs counter to the opinion of any of the Member State governments, particularly from the only one that has publicly given a financial and political commitment to the plan. As a matter of fact, I believe that the European Union, and the European Parliament itself, must not support an initiative that clearly stems from a bilateral agreement between the Colombian Government and the US administration. I feel all the more strongly about this because I do not think it should be the European Union' s task to heal the wounds resulting from the actions of third parties.
Basically, as we stated in the motion for a resolution adopted by the Committee on Development and Cooperation, and as we have stated in a previous resolution by this Parliament, our understanding is that any action by the European Union must be accompanied by a strategy of its own which does not have a military dimension. This is the attitude that I hope will prevail on the approach of European governments towards the Colombian Government on 30 April in Brussels. Incidentally, it is our view that this European Union strategy should start from the premise that the armed conflict that is affecting Colombia is by no means confined to the drugs problem alone. It actually predates that problem by a long way and is fundamentally rooted in deep-seated, pernicious political, economic and social phenomena in the country. That is why I feel that a reform that guarantees another form of distribution of wealth and, specifically, a different form of land distribution by implementing a process of agricultural reform, is crucial and a matter of priority. In fact, we also feel that the problem of drug production and trafficking requires a global approach on the basis of shared responsibility and international cooperation between the producer countries and the consumer countries, which, in the first instance, involves combating the laundering of money generated by trafficking.
The European Union' s strategy must also take account of the crucial importance of putting an end to the actions of the paramilitary groups and the impunity with which they operate, often in conjunction with Colombian military forces. These groups are mainly responsible for the wholesale massacres of communities and even of Europeans working with them.
By the same token, the European Union cannot brush aside the sense of trauma that pervades Colombia as a result of the persecution and massacre of countless leaders and members of the Patriotic Union, committed immediately after their participation in an electoral process. In short, the European Union must fully commit itself to a genuine peace process, which 'Plan Columbia' cannot be taken to be and which it even thwarts. We also need to continue to cooperate with Colombia and consolidate this cooperation, which would require, as a matter of priority, an effective commitment by the Colombian Government to implementing structural reforms and the involvement of communities and their organisations in solving the enormous problems that are affecting and overwhelming the country. I hope that this is also the view of the Commission and the Council.
Mr President, ladies and gentlemen, let me begin by thanking the honourable Member, Mr Miranda, for putting his question to the Council and, in that way, giving us the opportunity to discuss the important issue of how the European Union can best contribute to peace and mutual understanding in Colombia. Let me also begin by saying that the specific situation in Colombia and what the European Union may be able to do in that connection were matters which the Swedish Presidency had the opportunity to discuss face to face with President Pastrana during his visit to Stockholm last week.
The European Union is aware of the serious, multifaceted and interdependent problems faced by Colombia. We believe that an integrated strategy is absolutely essential if it is to be possible to solve these problems.
On several occasions, the European Union has confirmed its intention, as far as possible and in the most appropriate way, to support the efforts to get a peace process under way in Colombia, founded upon respect for human rights and basic freedoms. In its statement on 19 January of this year, the European Union expressed its deep concern about the fact that the armed conflict in Colombia had become more serious and at the fact that the suffering of the civilian population had increased. The Union is convinced that the conflict can only be solved by means of a negotiated agreement and therefore calls for the peace negotiations to be resumed.
Since October 1999 when President Pastrana, here in the European Parliament, asked for the EU' s help for his plan for peace, prosperity and a strengthening of state power, the Council has had the opportunity, in response to a number of questions from honourable Members, to repeat the main features of the European Union' s position on Colombia and to inform the European Parliament of the way in which the work on this important matter has developed.
At its meeting on 9 October of last year, the Council confirmed its political support for the efforts to achieve peace that have been made by the democratically elected bodies in Colombia, as well as its desire to join the international community in actively monitoring the negotiation process - a process which, within the framework of consultation with civil society and with the agreement of all parties involved, should lead to a peace founded upon human rights, humanitarian law and basic freedoms.
Within the context of a continuation of the current peace efforts, the Council also gave notice of its intention to introduce a practical and independent European programme for socio-economic and institutional aid to the peace process in Colombia - a programme aimed at promoting and safeguarding respect for human rights, humanitarian law and basic freedoms, at improving living conditions for the local population, at encouraging the replacement of crops and the protection of bio-diversity and at supporting the programme of structural reforms in all areas which give succour to the armed conflict.
At the second meeting with the support group for the peace process in Colombia, held in Bogotá on 24 October last year, the Commission stated that the Community' s support for President Pastrana' s peace efforts would amount to EUR 105 million during the period 2000-2006. Approximately EUR 40 million of these funds would be allocated to economic and social development and the fight against poverty, approximately EUR 30 million to so-called alternative development and EUR 25 million to support for reforms of the judicial system and for the promotion of human rights.
The Commission has also stated that it is going to increase the additional support granted to disaster aid projects through ECHO. The Member States are still studying how much is to be set aside for a European aid package for Colombia, but the majority have already communicated their intentions on this matter. The Commission has undertaken to coordinate the efforts to set up an aid package of this kind.
When it comes to the fight against drugs - discussed under paragraph 8 of Parliament' s resolution of 7 September of last year, to which the honourable Member refers - the European Union has also emphasised the crucial importance of combating this scourge which directly affects all European states and their citizens. The EU has set up a mechanism for cooperating with Latin American and Caribbean countries on drug issues, a mechanism whose action plan was approved in April 1999 and received considerable political support from Heads of State and Government at the 1999 Rio de Janeiro Summit between the European Union and Latin American and Caribbean countries.
To facilitate the changeover to other products for export, Colombia is also covered by the Generalised System of Preference, or GSP, and, since 1990, also by the Occasional Extra System of Preference. A number of chemical precursors were signed in 1995 between the European Union and the Andean countries and have now come into force.
The Council has not expressed an opinion on the United States' s contribution to Plan Colombia, a significant part of which is intended to be used in the fight against the drugs trade, because this is an issue affecting bilateral relations between Colombia and the United States.
In conclusion, I should like to remind the honourable Member of the guidelines - adopted as part of the orientation debate at the meeting of the General Affairs Council on 22 and 23 January of this year - for reinforced operational coordination between the Community, represented by the Commission, and the Member States in the area of external aid. Hopefully, this will help us in the future to adopt an integrated approach to situations such as that in Colombia.
The EU has offered both political and financial support to the peace initiative of President Pastrana of Colombia. We are well aware of the concerns that the military component of Plan Colombia has created especially among representatives of civil society both in Colombia and in Europe.
The EU reservations about some aspects of Plan Colombia are well known to President Pastrana and to his government. The Commission does not intend to take part in any initiative with a military dimension.
In terms of the fight against drugs we will continue to subscribe to the global and balanced approach endorsed by the United Nations General Assembly special session on drugs of June 1998. Thus in Bogota last October the EU stressed the need not to put alternative development projects at risk by non-selective operation of illicit crop eradication. Within this context we continue to focus on positive measures such as demand reduction, promoting new crops, offering market opportunities in Europe and strengthening the rule of law.
As honourable Members may know, the EU decided last October to establish a European support package for the peace process in Colombia whose overall amounts should be decided at the next donors' meeting. This package of European support covers contributions both from EU Member States and the EU itself. All EU Member States indicated their willingness to provide financial contributions to this package and the majority of them have already put forward their pledges.
As the Swedish Presidency just announced, EUR 105 million of programmable aid will be made available by the Commission over the period 2000-2006. These funds will be dedicated to modernising administration, strengthening democracy and the rule of law, respect for human rights, protecting the environment and developing alternative crops. Emphasis will also be put on tackling a series of structural problems in the country and, in particular, political, social and economic reforms.
The Commission will also continue to provide humanitarian aid to assist the all too many displaced people in Colombia. This non-programmable aid has amounted to EUR 24 million since 1997. This year it is envisaged that about EUR 10 million will be made available for these kinds of interventions.
These areas of cooperation are also priority areas for the government. The EU intends to make its contribution effective as soon as possible. For this reason a mission including experts supplied by the Commission and the Member States is at this moment in Colombia in order to identify a project in an area called the Magdalena Medio, for which the Commission could earmark around EUR 20 million. In this region, violence is at its highest level and the EU initiative will target the promotion of dialogue between the parties in conflict. This will constitute effective implementation of the concept of a peace laboratory. The conclusions of these experts' mission should be available by the end of February.
Apart from our financial commitment, Europe is also increasing its political role in the conflict. I shall mention the presence of several Member States in the Group of Friends which secured the meeting area with the National Liberation Army agreed on 26 January as well as the meeting promoted by the presidency with the Revolutionary Armed Forces of Colombia in Paris on 15 December.
One last word about the risk of an extension of the Colombian conflict to neighbouring countries. Many have raised their concerns, notably Ecuador and Brazil. There has been, indeed, an increased flow of refugees crossing the border in the affected areas. For this reason the EU emphasised the need for a regional approach to the drug problem and more specifically to the Colombian conflict. This will be one of the major topics of the next EU-Andean Community meeting on drugs scheduled for the second quarter of this year. The objective will be to put more emphasis on an overall strategy in order to counter the phenomenon of the transfer of illicit crops from one country to another.
Summing up, we very much welcome this debate and we very much support the line expressed by Mr Miranda.
Mr President, there is no doubt that the conflict which has been going on in Colombia for more than thirty years cannot be resolved by military means. We agree, Commissioner, that violence can only create more violence. That is why the PPE Group takes a positive view, not only of what strictly constitutes the Colombia Plan to put an end to the production and trafficking in drugs, but also of the concerted efforts of President Pastrana to hold dialogue with the guerrilla movement and his proposed strategy to deal with the problem at its roots and attack its causes, because the objectives of this strategy are to create alternatives which will facilitate the economic and social recovery of Colombia, the resolution of the armed conflict with the guerrilla movement, the strengthening of the democratic institutions, social development and finally the fight against drug trafficking.
In fact, unless the violence is not brought to an end through dialogue, unless rural workers are offered alternatives which will enable them to lead dignified lives, unless the serious problem of displaced people is resolved, unless human rights are respected, unless the foundations on which the rule of law is based are strengthened and impunity is brought to an end, unless drug trafficking is brought to an end, peace in Colombia will be nothing more than a fantasy.
It therefore seems to us to be essential - and we are delighted about it - that the European Union should support President Pastrana' s peace efforts in the way that the President-in-Office of the Council has just announced and also in the way that the Commission, through Commissioners Patten and Nielson, had announced previously and which it has just reiterated. Thanks to this aid, we are making a contribution to resolving the situations of social justice and to improving the living conditions of the local population, as well as strengthening the democratic institutions.
It also seems essential to us that FARC' s leaders return to the negotiating table and that the time period for the peace zone be extended beyond the weekend which President Pastrana has just proposed, so that the peace talks may continue and reach a successful conclusion.
But this is also why, since we are determined to find peace and well-being for the people of Colombia, we ask that President Pastrana intensify his fight against the paramilitaries and armed groups which violate human rights and spread pain and death amongst the civil population, and we also ask him to apply the United Nations resolutions on human rights. This is the only way, with the concerted effort of all of us, with a truly intense and decisive fight for peace, that it will be possible for hope to return to the people of Colombia.
Mr President, the violence in Colombia is a matter of great concern to Parliament. We have already passed a series of resolutions in support of the peace process in recent years. We hope for a genuine peace process, based on a consensus amongst the various parties to the conflict and civil society, including NGOs, farmers' organisations and local communities. That is quite different from a plan amounting to financing fumigation and likely to exclude dialogue with the main players involved in the peace process.
Europe' s external action in Latin America has proved successful when Europe has conducted its own independent policy, promoting solutions and imbuing its cooperation programmes with its own political values regarding human rights, democracy and social cohesion. It is worth recalling events in Central America leading to the San José dialogue. On that occasion, the European Community as it then was supported a regional solution instead of taking sides in the East-West conflict. The European Union must adopt this distinctive approach and promote it at international level.
To this end, as I understand it, the Council and the Commission are prepared to support an independent autonomous approach and to fight against drugs. However, the fight against drugs goes beyond crop-spraying. Furthermore, collusion with the United States' military plans is out of the question as far as we are concerned. Crop replacement has to be preceded by a dialogue with the peasant farmers, who must be offered other possibilities for development. A commitment to sustainable development is also called for: we are already aware that fumigation using Fusarium oxysporum is harmful to the environment. Government cooperation is required to facilitate redistribution of the land so as to guarantee the farmers' survival and put an end to mass migration. In short, a different plan is needed, one based on negotiation.
As regards Community cooperation, we are somewhat concerned that the EUR 105 million of aid planned may not be allocated to specific projects to combat poverty and promote human rights. We should like to receive more details concerning these various funds. In particular, we would like some guarantee that NGOs will cofinance the projects for which the funds are intended and will therefore be involved in their management This would also represent a guarantee for the future of Colombia and of this Plan Colombia.
According to the information available to me at present, there are currently no NGO cooperation programmes cofinanced by the Commission in Colombia. If indeed there are some, I would like details on them. What type of programmes are they? In short, we believe that the European Union must pursue its own policy in Colombia. This policy should involve genuine peace, dialogue, the elimination of poverty and prospects for sustainable development. No other route can lead to peace, especially not unpredictable military moves by the United States. The latter are certainly not acceptable to this House, and after what I have heard today, I trust they are not acceptable to the Council or to the Commission either. I believe it is important to make this clear. If we succeed in drawing up a sound peace plan for Colombia with the European Union acting independently, today will have been a good day.
Mr President, the population of Colombia is suffering under a regime of poverty, violence and drugs. These three problems can only be solved in interrelation to one another. Many Columbians live in dead-end situations. More than half the population earns less than two dollars a day. The inequality is shocking. Three percent of Columbians own 70% of the land.
Many farmers rely on growing coca and poppy as their only means of existence. Social inequality, violent traditions and the lack of state power give guerrilla fighters and paramilitary units free reign to sustain their unscrupulous acts of terror. Their fight for power is essentially a fight for drugs. Lawlessness reigns supreme, and human rights violations are legion.
Needless to say, the world drugs problem must mainly be tackled at root level, that is to say also in the producing countries themselves. That is why it is essential for farmers in Columbia to be offered a reasonable alternative to producing drugs. This should also be the focal point of the European contribution. In addition, Europe and America must, of course, also open up their markets to alternative products from Columbia.
A unilateral military approach will not offer any solace as long as the deeper causes are not addressed. So far, the contamination of plantations has resulted in serious environmental damage and horrific disorders in people, as well as in a shift of production. However, we should at the same time not be naïve. We need to realise that a hard-line approach is sometimes required vis-à-vis the drugs mafia. It is not always possible to win over big-time villains by negotiation alone. Europe should mainly focus on the outcome. The world must be set free from drugs and the Columbian population from poverty and violence.
Mr President, ladies and gentlemen, exactly which Plan Colombia are we discussing here? Is it the first version which was sent straight to us, in English, from the United States before being submitted to the Colombian Congress or the second version, intended for Europe, which stresses the social aspect but certainly does nothing to conceal the basically military nature of the plan. This programme of aid to the Colombian Government aims to combat drug production and trafficking. How is it going to do this? By providing the Colombian Government with weapons. This military equipment is apparently going to be used to destroy cocaine plantations. You will forgive me if I am somewhat dubious about the use of these weapons in a country which, since 1948, has been devastated by a war sparked off by socio-economic reasons that are valid today, but which is increasingly becoming a war between the military-paramilitary alliance and the people. Exactly who does Plan Colombia see as the opposing forces? Officially, it is the Colombian State combating drug traffickers. In reality, the drug barons are protected by paramilitary groups, who are in turn trained by the Colombian army. These are the groups that are killing peasant farmers, the coca growers, and driving out the people living in areas valued highly by the oil companies. That is without even mentioning the pressure exerted on the supporters of the 'Nunca Màs' project who are fighting to keep the memory of these atrocities alive. On the pretext of combating drugs, a war is being waged against the civilian population,. This plan provides direct support to the murderers, by which I mean the paramilitary groups, that have already killed over 150 people since the start of the year and whose close links with the army are obvious. Moreover, on no account can the European Union sanction the lack of democracy or legitimacy evident at the signing of this agreement between the American and Colombian Governments. The European Union and the Member States should not cooperate with this plan; they should oppose it, as do the NGOs and local social movements. There is no question of sharing the responsibility with America. Responsibility for what? Millions of deaths? Can we accept Plan Colombia? I support the view of the Committee on Development and Cooperation. We shall, therefore, vote in favour of this resolution which, far from recommending arms donations, proposes quite the opposite approach, i.e. to encourage scaling down armed conflict, to fight the association of the military and paramilitary groups, to show respect for those working in defence of human rights and to improve the living conditions of the population in conjunction with social movements, rather than against them. Holding talks is the way to achieve peace, not waging war.
Mr President, although the whole of Latin America suffers from inequalities which ultimately lead to violence, Colombia is where these tragic dynamics are manifested in their crudest and most dramatic form. Indeed, as a doctor and teacher of medicine, I can tell you that a branch of epidemiology known as the 'epidemiology of violence' has come into being in Colombia.
The European Union has made conflict prevention and the peaceful and negotiated resolution of conflicts a fundamental principle of its international role. Plan Colombia, drawn up between the United States and President Pastrana with no involvement by the Colombian Congress, is diametrically opposed to that principle. Consequently, I returned yesterday from the World Social Forum in Porto Alegre bearing a specific undertaking I am prepared to defend in this House. A group of parliamentarians drawn from Latin America, Europe and other parts of the world gave this undertaking to make it quite clear that we should say no to Plan Colombia and yes to a negotiated and peaceful solution to the conflict.
Herein lies the difference between the European Union and others who have intervened. Arguably, the best way to combat drug trafficking is to dismantle the international networks for the distribution and laundering of dirty money. The best solution to violence is to persevere with peaceful efforts to achieve democracy, negotiating with and dismantling the paramilitary networks linked to the army and to the state apparatus. The best solution to poverty and inequality is to push ahead with social reform to ensure rights for all. The opportunity before us is there for all to see.
Mr President, some confusion has arisen over the current dramatic situation in Colombia. It might be useful to recall that just a few days after his election victory - which incidentally was the greatest and most significant victory by a Colombian President in recent years - President Pastrana met with the top leadership of the FARC, the largest and most long-standing guerrilla group in the Americas. It was the first time in thirty years of conflict that a President-elect came face to face with the leaders of a guerrilla movement on Colombian soil. Three weeks after his investiture, the leadership of the ELN, the second largest guerrilla group in the country and representatives of civil society reached an agreement in the German town of Mainz. Negotiating tables were set up, and a demilitarised zone the size of Switzerland was established under guerrilla control.
Unfortunately however, this whole period has been characterised by a conspicuous absence of peace. Furthermore, violence, murders, extortion, kidnaps and sabotage by left and right-wing armed groups have become more widespread than ever.
Combined with the widespread climate of violence the country is enduring this situation has given rise to considerable scepticism regarding resolution of the conflict. What can the European Union do, faced with such a situation? As stated by the Commission and the Council, the only possible way forward is to support a specific European Union response aimed at promoting the strengthening of institutions, respect for human rights, alternative development, humanitarian aid and social development.
Commissioner, Representative of the Council, let me put it to you: do you really believe that at this critical juncture Colombia can allow itself the luxury of foregoing the aid and resources being assembled thanks to international solidarity? An effort is clearly called for. It is also clear, Mr President, that moderation becomes reprehensible when it shies away from commitment. The European Union cannot and must not enter into any commitment other than a firm commitment to offer strong support for peace.
For peace to be possible, three conditions must be met: cessation of criminal violence, a return to the negotiating table on the part of the guerrillas - President Pastrana has issued an appeal for them to do so and we hope it will be heeded-, and a firm commitment by the government to ensure that all the players in the peace process - every single one of them - reap the benefits of peace, along with civil society. Mr President, I am convinced that generosity, realism, and bold and imaginative proposals are the way forward. Above all, good will is the key to a solution to the Colombian problem which the European Union is able to endorse, as the Council and Commission representatives have stated here today.
Mr President, the European Union should combat the illegal drugs trade and support a genuine peace process in Colombia but it cannot, must not, should not, do so by cooperating with Plan Colombia. This is a barely disguised military strategy, sponsored by the US, whose effect will simply be to escalate the conflict, to aggravate the abuse of human rights and at best displace drug production.
Three quarters of the US contribution to the package is military assistance; only 6% will focus on human rights and only 4% will be put towards helping displaced people. How anyone can argue that this is a plan that will support the peace process is baffling when only 1% of the US contribution is set aside for this specific purpose.
Plan Colombia was not a product of consultation with civil society at a local, national or international level; it was never approved by the Colombian Congress. It has been the object of opposition in every sector of society, local communities, democratically elected governors, the Catholic Church, non-governmental organisations. Support for it would therefore damage the trust and credibility the EU has earned with its projects and in its relations with local communities.
As for aerial spraying, what is proposed is no less than the use of biological weapons. The toxic fungus spray used to kill the coca has been found to have caused fever in local people, to kill cattle and fish and it has been shown to attack the immune system of humans with effects up to and including death. Dr Mondragon, giving evidence in this Parliament earlier this month, showed that the fumigation of 22,000 hectares of illegal crops last year in Colombia did not prevent 38,000 hectares of new cultivation because the problem is one of no alternative for the peasant farmers.
I welcome tonight, Mr Danielsson' s statement that European support will be independent. This Parliament must support his efforts with Swedish NGOs behind the scenes to promote the peace process for all parties involved that was started in Costa Rica. I am very glad that he was representing the Council and not Mr Solana, who scuttled out before the start of the debate, and who so badly misrepresented the EU when at the Madrid meeting last July he made a pre-emptive statement in support of Plan Colombia.
I very much welcome Commissioner Nielson' s commitment tonight to have nothing to do with the military strategy. That is what this Parliament calls for, but he should disown the Commission press statement of September last year which expressed support for the plan.
Mr Salafranca says there is confusion. There is no confusion. It is not an expression of bad faith in President Pastrana and his attempts to pursue the peace process to point out at the same time that he has failed so far to disband the paramilitary groups, to end the abuses by the Colombian Army or to offer proper protection to human rights defenders, 25 of whom have lost their lives in the last three years. Mr Salafranca condemns abuses by left-wing and right-wing groups. He is right to do so but we do not give any succour to the guerrillas, whose abuse of human rights we condemn, when we say that over 75% of human rights abuses are caused by the paramilitaries and the army.
This Plan Colombia is a plan for war not a plan for peace and tonight Europe rejects it completely.
Mr President, I would just like to endorse everything that Mr Howitt has said. Plan Colombia is promoted as a means of combating of drug production and trafficking, but since drug eradication and crop spraying started six years ago, the actual coca plantations have almost trebled, which shows that this is not an effective method. It does not work and it is also an ecological disaster.
Since the drug wars started in the 80s, violence has increased in a terrible way in Colombia. Seventy-five to eighty per cent of the killings are committed by the paramilitary forces to protect big farmers and oil companies. The Colombian Government pretends that it is trying to combat paramilitarianism but in fact it is turning a blind an eye to it. It knows very well that there are clear links between the paramilitaries and the armed forces. If military equipment is increased in accordance with what Plan Colombia is proposing, it will clearly reach the paramilitaries. It will increase the massacres; it will increase the disappearances; it will increase the violations committed against ordinary innocent people. Any plan which includes a military element is not a solution for Colombia. It just exacerbates the situation. Many Member States have a major problem with the military component and it is very cynical to say that we want to help the social area when clearly this plan is a military plan.
Mr President, the European Union is finally realising that there are serious social problems underlying the tragic situation in Columbia, specifically the need for the fair redistribution of wealth and land between the few who have everything and the many who have nothing.
Clinton and Pastrana's 'Plan Columbia' , which reinforces military structures for combating drug trafficking, has the effect of preserving this social imbalance, just as the paramilitaries, loyal allies of the Pastrana army and drug traffickers, preserve it. It is no coincidence that Carlos Castaño is friendly with the government and is head of the drug traffickers and paramilitaries. It is no coincidence, while the paramilitaries are murdering peasant farmers and political and democratic representatives, that, under the pretence of fighting drug trafficking, American spray planes are destroying the harvests with fumigation and forcing peasant farmers to leave their villages. If the European Union genuinely believes in the provisions of its Treaties and its recent Charter on justice and human rights, it must support the social claims of the Colombian people and oppose 'Plan Columbia' , for it is a plan for war, not for peace.
Ladies and gentlemen of the European Union, if no genuine redistribution of land is carried out in Columbia, even European Union aid will end up lining the pockets of the drug traffickers, of the large land owners and multinationals. This tragedy is about the redistribution of land and fair social justice.
Mr President, as many Members have said, speaking on 'Plan Columbia' , this United States military plan, the European Union must intervene autonomously and independently, pursuing a non-military strategy, promoting and safeguarding respect for human rights, humanitarian law and fundamental freedoms and, most importantly, doing something to improve the standard of living of the local communities.
On several occasions, including in recent months, we have drawn up resolutions on human rights in Columbia, resolutions adopted in this Chamber. Well then, I would like to take the opportunity afforded by this debate to condemn another incident: since 15 September 2000, three Italian citizens, engineers employed by a company which makes sweet-making machines, have been in the hands of the National Liberation Army. Together with these three Italian citizens, there are three other Europeans and thousands of Colombians. Not only have they been held prisoner for four months, it has not been possible to communicate with them at all. The Italian authorities are doing everything in their power but there is a certain unwillingness, even on the part of the Colombian Government, to undertake serious negotiations with the National Liberation Army in order to reach a solution.
Now, I feel that we must make human rights our priority, and I would therefore like to take this opportunity to ask the President of Parliament to send a letter to the Colombian authorities calling for respect for human rights and urging the government to make every endeavour to ensure, since it says that it is negotiating with the Liberation Army and the other forces, that any agreement reached will, without fail, include the immediate liberation of all the European and Colombian citizens - both Europeans and non-Europeans - who are deprived of their freedom and are prisoners of the militaries.
Mrs Ghilardotti, the Bureau takes note of your suggestion concerning the letter you wish the President of the European Parliament to send, and will inform her of your request.
Mr President, in my capacity as a Member of the European Parliament and Secretary-General of my party, Eusko Alkartasuna, and because of all it stands for in the Basque country, I want to support a peace process in Colombia. I will not, however, support just any kind of peace process but only one based, in the words of one of the NGOs most closely involved in helping Colombia, on respect for human rights and aimed at genuine sustainable development and social justice for Colombia and the surrounding region. Endorsing a programme as ill conceived as Plan Colombia will not resolve the conflicts, because it does not deal with their roots. Furthermore, it places us in the ridiculous position of having to draw on funds to cushion the effects of that very plan.
Aside from my serious misgivings about plans such as Plan Colombia, I am bound to point out that parties such as Spain' s Partido Popular and the Spanish Socialist Party are totally inconsistent in their attitude. They are putting forward an anti-terrorist approach here today, which is quite contrary to that required to reach a negotiated end to conflicts. However, on the other side of the Atlantic they advocate precisely the opposite approach.
Our Spanish neighbours -or at least those who are seeking solutions in Colombia whilst denying them on European soil - certainly seem to be adopting the 'do as I say and not as I do' approach.
Mr President, the discussion we are having this evening in plenary is evocative of the hearing of the Committee on Development and Cooperation that took place back in September of last year. There is widespread agreement as to the fact that Plan Colombia and these pronouncedly military components pose a threat to the peace negotiations now under way, and will engender an escalation of the conflict in Colombia after more than three decades of civil war, over 300 000 dead, and when we had hoped that it would be possible to engage in dialogue once President Pastrana took office, and resolve the country' s problems, i.e. the conflict.
The point has been made repeatedly today that the world drugs problem must be tackled at its roots. Naturally I agree with this, but the problem of the conflict in Colombia must also be tackled at the roots, and Europe cannot afford to make the same mistakes as the USA, by believing that the drugs trade is at the root of the intensifying violence and conflict, and at the same time, closing its eyes to the unjust social system and difficult political system in Colombia.
Commissioner, Representative of the Council, last September, Parliament called upon the Union to develop an independent strategy for tackling the drugs problem. A month later, in October, the Council declared that the Union supports the peace moves and also wants to attend the negotiations. What we have heard you say today sounds very promising and I believe the Union must continue its work along these lines. It is farcical to believe that we can resolve the conflict in Colombia by deploying military means in order to fight the drugs trade, whilst forgetting the social and political problems facing this country, and it is also a betrayal of the Colombian people, who have already waited so long for peace and stability in their country.
Mr President, ladies and gentlemen, how many times has this Parliament condemned the murder and war taking place in Colombia? How many resolutions have we adopted? That is why I was delighted to hear the kind of statements the Council and the Commission made so eloquently today. But anyone who believes that Plan Colombia - negotiated by the USA with Pastrana, Mr Salafranca Sánchez-Neyra take note - represents another step in the direction of peace, ought to reflect once again on the fact that it will intensify the war and give succour to the military conflict in neighbouring regions, in other states. I do not recall President Cardoso of Brazil consenting to this plan or greeting it with enthusiasm.
The role of the European Union here must be to continue to support the peace process and drive it forward, but also to encourage the government in Colombia to restore the rule of law, which is conspicuous by its absence. There is no real separation of powers, there is corruption - we know all that is there - and it is not the task of the European Union - and I am very grateful to you for making this point - to add fuel to the fire, but rather to play a positive and committed role in this peace process. That too is our mission.
Mr President, pursuant to Rule 122 of the Rules of Procedure and following the personal criticisms levelled against me, I should like to reply to the remarks made by Mr Kreissl-Dörfler and Mr Howitt.
I think I made myself quite clear, even though I always make every effort to put my ideas forward as courteously as possible and with every consideration for my colleagues. I always try to refrain from personal criticism. Mr Kreissl-Dörfler, I challenge you to tell me at which point in my speech I supported the military dimension of Plan Colombia. Please do so. At no time have supported it and I wish to make it abundantly clear that I am totally opposed to it. Indeed, as Mrs Ferrer stated, my political group totally condemns this plan' s military dimension.
Mr Howitt, I maintain my belief and my statement that President Pastrana acted in the best of faith. If you feel he acted in bad faith, you should have made that clear before Parliament' s plenary session.
I only need to respond to a few of the speeches. To Mr Howitt I would say, referring to a press statement half a year ago, that the position of the Commission is the one I have stated tonight. We have our own plan. We have our own philosophy and we will cooperate with all parts of society in Colombia to strengthen the role of peace. We do not need to relate to Plan Colombia. What we are doing forms no part of it.
To Mrs Sauquillo I would clarify what the planning is on an indicative basis and how we hope be able to spend the EUR 105 million from the Commission: EUR 40 million to projects in the sphere of social and economic development and combating poverty. This includes a series of decentralised initiatives in the areas of health, education, development of agricultural and traditional production, and coastal fishing. EUR 30 million in support of alternative development, EUR 25 million in support of administrative and judicial reform and EUR 10 million in actions to support the promotion and defence of human rights.
Over and above this we are envisaging a level of around EUR 10 million per year, part of which we expect to be ECHO activities. I mentioned the displaced persons whose numbers keep growing, so we have a clear commitment to continue ECHO' s presence there. We are expecting to stay at the level we have been at in recent years as far as NGO cofinancing is concerned. This has been at a level of EUR 2.4 million; it could be a little more or a little less. We have activities amounting to EUR 1.3 million over recent years for programmes to protect the environment and tropical forests.
Many of these activities will be carried out in cooperation with or through different NGOs. It is essential for us to do this if possible with Colombian NGOs and I will be asking European NGOs when they engage in these tasks to find partners in Colombia as in other cases and create partnerships. This will in fact strengthen the message that we are trying to get across. Some other activities aim to stimulate the government to do what we think is right: to concentrate more on poverty, to take more seriously the social aspects of these conflicts. Here the government of Colombia is the partner we need in our attempts to shape a peaceful development there.
It is not just an issue of whether or not we are using NGOs. This will depend very much on the subject and activity from case to case. But the transformation and the strengthening of a peaceful civil society, which is part of the solution and an element in the solution, can only be stimulated by a stronger involvement of NGOs.
Thank you very much, Commissioner Nielson.
I have received the following motions for resolutions, pursuant to Rule 40(5) of the Rules of Procedure:
B5-0087/2001 by Mr Miranda, on behalf of the Committee on Development and Cooperation, on Plan Colombia and support for the peace process in Colombia;
B5-0088/2001 by Mr Salafranca Sánchez-Neyra and Mrs Ferrer, on behalf of the PPE-DE Group, on support for the peace process in Colombia.
Mr President, I wish to ask for clarification on two points. Firstly, is it in accordance with the Rules of Procedure and acceptable to submit an alternative motion for a resolution to a motion tabled by a committee? This is an issue I wish to see clarified. Secondly, I wish to ask whether this second motion for a resolution stands or whether it has been withdrawn. I would like clear information on this matter.
Mr Miranda, according to the case law - forgive my use of the term - of this House, alternative motions to the motions tabled by a committee may be submitted. This in no way contravenes our customs or practices and the political groups' rights of initiative remain inviolate; with regard to your second question, however, I am not in a position to give you an answer at the present time, but according to the information available to the Bureau, nothing has been withdrawn.
I should like to say in reply to Mr Miranda' s question that my political group is indeed considering withdrawing that proposal so as to be in a position to support the amended proposal by the Committee on Development and Cooperation.
Thank you very much, Mr Salafranca, for that clarification.
Mr President, just for the record: it is my understanding that, after a careful process of negotiation between the PSE and the PPE, the PPE will be withdrawing their resolution. If there is any change to that, this Parliament needs to be notified far in advance of tomorrow.
Secondly, to be absolutely clear and not to extend the debate, at no point did I suggest Mr Salafranca accused President Pastrana of bad faith. But in his attempts to mute criticism of the Colombian Government, I think he thinks we think that President Pastrana has bad faith. We are not suggesting that. He has good faith, but his government has not delivered the goods.
Mr Howitt, I am not going to reopen the debate on this issue.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 8.45 p.m. and resumed at 9 p.m.)
Rail transport
The next item is the joint debate on the following reports:
(A5-0013/2001) by Mr Jarzembowski, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 91/440/ECC on the development of the Community's railways [C5-0643/2000 - 1998/0265(COD)];
(A5-0014/2001) by Mr Swoboda, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Directive 95/18/EC on the licensing of railway undertakings [C5-0644/2000 - 1998/0266(COD)] and on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the allocation of railway infrastructure capacity, the levying of charges for the use of railway infrastructure and safety certification [C5-0645/2000 - 1998/0267(COD)].
Mr President, ladies and gentlemen - who I see are rather thin on the ground - following tough, but fair, negotiations between the French Council Presidency and representatives of the European Parliament, we, Parliament that is, managed, on the evening of 22 November, to make clear progress in the Conciliation Procedure on the three fundamental directives on railway liberalisation - namely those concerning the further development of the railways, the licensing of railway undertakings and the allocation of railway infrastructure capacity - such progress being towards the further opening-up of the railway sector.
I will summarise the progress made in three points, and I would like to welcome you Madam Vice-President. We were able to get the Council' s agreement on three points.
Firstly, it was agreed that all railway undertakings should definitively be granted rights of access to the entire rail networks of all Member States for international freight transport, by 2008 at the latest. In so doing, we ensured that from this point onwards, all Member States will be obliged not just to open the marked-out routes of the so-called new trans-European rail freight network, but also their network in its entirety, to the railway companies from the other EU States.
Secondly, the exemption clause - originally planned by Austria - which would have enabled Member States to evade the strict European requirements emanating from the respective national regulation authority, has been dropped. As I see it, this means that across the EU, the national railway companies or their associated agencies will be the last ones to be entrusted with the licensing of railway undertakings, the allocation of railway infrastructure capacity, or railway infrastructure charging, rather this will fall to agencies of a truly independent nature. So these are the two crucial components: the opening-up of all networks for cross-border traffic and the establishment of an independent regulatory authority in all Member States, so as to guarantee fair competition.
Permit me just to say a few words about Mr Swoboda' s report. The third crucial component to be achieved in my view, is that we managed, by means of a new provision, to make a start on the long-term goal of applying the 'user pays principle' when it comes to the cost of railway infrastructure usage. In this way, we have ensured that infrastructure charges can be raised in the long term with a view to cost-effectiveness, so that the construction, maintenance and also development is funded by the user, and not by the tax payer at the end of the day. In other words, as I see it, we will still need, in the long run, to implement the separation of rail service operations from those of infrastructure management. But in any event, we need the network to be maintained by the users. That is why we must make it our long-term goal to cover costs through charges.
As I see it, in taking these three essential steps, we are already breaking down the national, fixed railway structures and creating new possibilities for competition between the railway undertakings. Parliament has fought for this, in conjunction with the Commission. The Commission was not exactly enthusiastic to begin with, but it fought alongside us in the end, in a bid to achieve this liberalisation, and I would therefore like to say a special thank you to the Vice-President for her cooperation in the Conciliation Procedure.
I believe that as a result, Parliament, together with the Council and the Commission, has established the framework for an attractive railway sector, which will offer a wider range of customer-orientated, cross-border freight services in the future. After all, what we want is to modernise the railway sector by means of competition, so that, ultimately, more freight is transferred from road to rail. This is because it is absolutely vital, on environmental protection grounds, to get freight off the roads and onto the railways over long distances.
Incidentally, the course taken by the Conciliation Procedure has again borne out the importance of the codecision procedure, and we have only had codecision rights in the transport sector since the Treaty of Amsterdam. Without the codecision procedure we would not have managed to break down the Council' s position. If you recall, the French President-in-Office of the Council had believed that following the first reading of the Council' s common position, all negotiations would come to an end, and we would have to accept the situation. But no, a fair Conciliation Procedure enabled us to make progress and achieve a single market, at least for cross-border freight traffic, with effect from the year 2008 at the latest.
Permit me just to look ahead for a moment. It is simply not enough to only ever produce laws, directives and regulations, nor is it enough just to have them transposed into national law. My group calls upon the existing railway undertakings - and I see one is represented up on the platform, for which I am grateful - to take the necessary precautions now, so that they are in a position to make use of the new provisions when the European law that we are now in the process of adopting has to be transposed in the year 2003. Thus, for example, the Deutsche Bundesbahn, perhaps in conjunction with the Dutch national railways or other railways, should truly exploit the opportunity to make cross-border freight traffic a reality. I believe this is where the traditional railways must really rise to the challenge of pushing through the opening-up of the market that we have created.
If, however, the traditional railways do not exploit the new opportunities presented by liberalisation, then many industrial enterprises will consider doing business directly with small railway companies, using European law. They will be entitled to do so. There are 180 licensed railway companies in Germany, and they are licensed to operate wherever they wish, even if they have only operated on a regional basis hitherto. I therefore believe we should prevail upon all parties concerned, the railway companies and industry, to take the necessary precautionary measures without delay, and make use of the competition, so that more freight can be transferred from road to rail.
Mr President, Commissioner, ladies and gentlemen, yes, it was a difficult birth, but in the end it was a successful birth. As with any birth, there were people to assist. Sometimes there are also people who get in the way, but in this case I should like to mention only those who assisted, in particular Commissioner de Palacio, who, as transport commissioner, was a very great help to us in finding a good solution. I want to stress this in particular, in recognition of her outstanding work.
The French transport minister, too, who at first perhaps tried - unsuccessfully - to intimidate us a bit, in the end reached a very good compromise with us. I should also like to thank Vice-President Imbeni in particular, who led the parliamentary delegation very circumspectly and very precisely, and also our committee Chairman, Mr Hatzidakis, who backed us in word and deed and showed confidence in the rapporteurs.
I am also saying it was a difficult birth because it took a long time, longer than it should have. But since it is constantly being said that Parliament is so slow and hesitant and fast track or other procedures are required, I should like to point out that we had the first reading on 10 March 1999, but did not receive the common position until 13 April, over a year later, and that despite the urgency impressed on the committees by Mr Jarzembowski and myself. But we then quickly dealt with the common position on 5 July and adopted the corresponding amendment that same day. After that, the Council again took a relatively long time to make its comments.
I should like to stress that Parliament works quickly when it needs to, and especially when there is close cooperation as between myself and Mr Jarzembowski. It is the Council that always has great difficulty in reaching a common position.
So what does this railway package contain? I believe there are some very important steps, namely the specific steps it contains, but also the forward-looking stance that goes with them. Firstly, what I would call a bespoke liberalisation, a liberalisation that is not untrammelled, that does not go beyond what sensible and reasonable experts think, but is purposeful. I, too, Mr Jarzembowski and a few others, would have liked to have seen something more. We could have been bolder. Be that as it may, the first steps have been taken and they should be followed through, because I also believe that what we have in the text here can, should and, indeed, ought to be put into effect sooner than we have agreed, which for me is the minimum.
Secondly, regarding the cost structure. It is true that, on the one hand, we said, for the short term - and following the Commission' s example - that only marginal costs could be asked for, in other words what an additional train costs on a particular route. But in the long term the aim must be to cover costs completely. Of course, this means covering costs not only on rail, but on the road as well. Proper account must therefore also be taken of environmental costs, which - even if Mr Jarzembowski still does not quite believe it, he is already half convinced - are certainly appreciably higher for road than for rail.
Thirdly, we have not abolished the derogation for individual Member States. It hurts, but we can live with it, and I think we shall get over it in time. I shall, too, and I also thank you for your support in getting a particular principle introduced, or reintroduced, namely that, to a limited extent and where there is good reason for doing so, public services can have priority, of course not to hinder the most important part of traffic, namely commercial traffic, freight traffic, which is the most important since that is what we particularly want to shift from road to rail. We have also managed to get the duration of the framework agreements for railways to use the infrastructure set such that the investments that railway undertakings make will really pay off and actually be made.
Overall, I believe it is a well-rounded package with good provisions. You might say we can go home content tomorrow after the votes. We have all played our part. But not so. Two things are most important. Firstly, the Commissioner has helped us in as much as she has quite clearly stated that further steps will be proposed by the Commission. As I said, I also hope that they will be bespoke and purposeful, which is very important.
The second point, which is also quite important, is that, as I have already mentioned, we must gradually arrive at a system for internalising external costs, i.e. they must be considered for road and rail side by side. That will do away with some of the distortion that still persists, namely the unfair treatment of rail as compared to road. Far-reaching changes will not be achieved over night. So there is no need for hauliers to be afraid. But the railways will and must gradually be given justice and with it, indirectly, the support that is in fact merely the creation of a situation that is fair.
But the question of labour law and working hours is also important. Here, too, the treatment is unfair. Here, too, the Commissioner has promised, and the Council has already decided in principle, to help us to put an end to the unfair undercutting of tariffs and prices in the Member States of the European Union - a particularly common practice by the Willi Betz company - in order to arrive at a fairer system in this particular field with regard to labour law and working hours, another area where the railways are disadvantaged compared to the legal and especially the actual circumstances on the roads.
Of course, there must be investment in the railways. It is not enough to say OK we now have a fine system, but nobody invests. This investment is necessary. I say that especially because of the impending enlargement. If enlargement means having a lot more heavy lorries on our roads, there will be opposition. If enlargement means we get a transport system that is a little fairer and also friendlier to the environment, it will meet with greater acceptance. That is how I understand the railway package that we are proposing today - that we get a transport system that is a little kinder to the environment and a little more just.
Mr President, Mr Vice-President of the Commission, since 1994, when I was elected to the European Parliament, I have heard many a debate on the frightful problems facing the European railways and I imagine that many such debates were also held before I was elected.
Despite the fact that we have known about the problem for years, I think that the compromise now being debated as a result of the conciliation between the European Parliament and the Council is perhaps the first major decisive step towards the creation of a proper new, unified rail transport network and towards much needed liberalisation - much needed in my view, Mr President, because this is how we can support the competitiveness of the European railways, which have been on the decline for years without our being able to do anything substantial about it.
Surely, everyone involved in this issue will want to give praise where praise is due, i.e. to the European Parliament and, of course, the Commission, for the simple reason that they have been urging the Council for years to take the action which it has, I think, now been forced to take - action which will certainly benefit European citizens, consumers, rail passengers and rail freight customers. I remember that when a compromise was reached between the 15 ministers, the Helsinki Council felt that it had come to the end of the line as far as the liberalisation of the railways and the new institutional framework are concerned. It is significant, I think, that Parliament, with the Commission's help, has managed to change Council's mind, giving us a far better compromise than the Helsinki compromise.
I do not intend to go into the details, because the two rapporteurs, who know the subject inside out and whom I should like to congratulate on the results of the compromise, have already done so; I should merely like to reiterate how important the clause on further liberalisation of rail transport is and to point out that, generally speaking, there will be no exemptions or derogations for the Member States - unless absolutely necessary because of the nature of the Member States or their position on the map.
I should like to close, Mr President, with a wish: that from now on the Council will operate with greater transparency, that it will talk to the rapporteurs early on, that it will attend European Parliament committees not simply to strengthen the role of the European Parliament but so that faster decisions can be taken, faster than the 16 kilometres an hour which is the present average speed of the railways.
Mr President, I should like to begin by congratulating all those who made the agreement we are discussing this afternoon possible. Firstly the two rapporteurs, Mr Jarzembowski and Mr Swoboda, then the French Presidency and finally the Commission, more particularly the Commissioner, who is present this afternoon. She is to be congratulated amongst other reasons because, thanks to her presence on the Conciliation Committee, a number of significant factors were introduced allowing Parliament to emerge with the feeling of having won a specific victory, namely the document we are debating today, and not with the sense of having lost a battle over international passenger transport and national freight transport. Rather, it felt the decision had been postponed for strategic reasons. I therefore feel we are enjoying a very positive and constructive atmosphere, in which we can tackle tasks such as that before us today. Undoubtedly, the agreement represents a historic step forward in line with other developments we are currently involved in or are about to embark on and are going through Parliament, such as enlargement and the final introduction of the single currency.
Mr President, this decision does indeed open up the network, and as soon as it is opened, its management and rationalisation will be within our grasp. We need not concern ourselves about the time-scale of events, because the logic of events will allow us to move forward. That independent authority is important in the agreement. We are of course referring to the railways, attempting to promote them. Mr Jarzembowski said that the objective was for the user to pay the cost. True, that is the strategic objective, but at the moment we need to promote trains and therefore we should not rush things. At the outset, we need to offer incentives for transporting freight by train. To date, trains have not proved a viable way of transporting freight. Our freight trains travel 50% slower than trains in the United States and we have not yet been able to make a competitive offer. We need to improve the freight network, and the companies themselves have to be competitive as regards overcoming the difficulties of rail transport. Companies must be enabled to find a solution to sending their products from the company to the railway and once the destination is reached, from the railway to the company.
Unless this is achieved, we shall not move forward as we ought. We are all certainly aware that the proposals before us represent a net benefit to the environment. We must therefore express our appreciation to all those who have made this agreement possible and congratulate Parliament on its unanimity.
Mr President, Commissioner, the compromise reached in the legislative consultation between Parliament and the Council on the development of rail transport is one of the most important results to have been achieved in the transport sector during the Finnish and French presidential terms. I would like, on behalf of my group, to thank the rapporteurs, Mr Jarzembowski and Mr Swoboda, for their reports on the railway package as well as the Conciliation Committee, for their excellent work, which can be considered to be a breakthrough in this important issue.
Our group is in favour of improved competitiveness in the railways and liberalisation. The legislative consultation between Parliament and the Council resulted in a satisfactory package that meant the job of developing rail transport could be tackled with vigour. The development of rail transport will remain on the agenda in the future, as the Commission is promising a second railway package to include further liberalisation and the aspect of safety. I consider the safety aspects of railways, as with other forms of transport, to be particularly important. The utilisation of the best technology that promotes safety, and its wider application, must become a key point of focus.
The development of rail transport is vital to solve the problems of traffic congestion. It will ease the problem of both road and, furthermore, air traffic congestion. At the same time, however, we have to ensure that the trans-European transport networks also extend to more sparsely populated and remote regions. As has been stated here, environmental considerations also powerfully advocate the development of the railways. In the future, we will have to carefully observe how this railways package will be implemented in practice, and there must be further liberalisation in the light of the experience we gain from that. Special attention has to be paid to the coordination of different forms of transport as well as the overall functioning of the network.
Mr President, Commissioner, rapporteurs, congratulations. A great deal of work has been done, and as you know, the Group of the Greens holds the development of rail transport dear. That applies to both public transport and freight. Ultimately, we have had to take measures in order to stimulate the development of rail, railway licences and railway infrastructure by, among other things, opting for liberalisation in this case.
I would point out that we have a duty, in view of some forms of liberalisation elsewhere, jointly to keep monitoring safety and the social aspects which are related to liberalisation. We are, to a certain extent, in favour of efficient transport, but we are mainly in favour of environmentally friendly transport. I would like to make one critical comment, and that is that the environmental advantages of rail compared to road transport are dwindling fast. This can be put down to one simple reason. Parliament has taken decisions on the Euro I to V standards and limit values for a truck fleet which is rapidly being rejuvenated, and it is now up to us to quickly improve the emission limit value and the energy efficiency of rail transport. Otherwise, the advantage which we mentioned a moment ago will no longer apply. Research has now provided adequate evidence of this.
Against this background, I believe that it is fair to say - we have asked questions and have received answers in this connection - that a great deal of fine-tuning is still required, and I would now like to see the sector make a political gesture. We have taken the political decision, but we now want to see the sector send us a signal that it is about to launch into further development.
Mr President, my group is keen on removing unnecessary border restrictions in railway traffic. Moreover, from the point of view of the environment, space occupation, safety and working conditions, we would like to see a great deal of freight, which is currently being transported by road, transferred to rail. This removal can best be achieved by reaching sound agreements among the EU Member States.
This is why we consented to the agreements made by the Council in December 1999 at the end of the Finnish Presidency. These agreements provided for through trans-national corridors and for sufficient exemption and transitional provisions in order to lift possible drawbacks in good time. Unfortunately, the majority of Parliament believed that this arrangement was inadequate and that instead, liberalisation and privatisation should be brought more to the fore.
This opinion fits in with a fashion trend which has led to a neo-liberal stampede against public services, public companies and organised employees, especially in the sectors of postal services, rail and energy supply. Those were companies that could prove to us that we can organise our economy in a more democratic, environmentally-friendly and less profit-orientated manner, but that are now being forced to attend to the pursuit of profit and competition.
Advocates of liberalisation consider rail as an awkward state monopoly with irritating and demanding trade unions. But the alternative could lead to chaos and conflict of interests and to new monopolies without any democratic control. Liberalisation could, of course, benefit private companies that can gain more freedom and more opportunities to tap into fresh income, but that does not guarantee a choice in favour of more environmentally-friendly modes of transport. Considerable disadvantages could arise, on the other hand, within existing railway companies, for their staff and for the democratic decision-taking with regard to their future transport policy.
Consequently, in this case my group was more on the side of the Council than the majority of this Parliament. Therefore, if it had been up to my group, this conciliation would not have taken place. Despite this, I took part in it, taking the view that irreconcilable positions would block a positive outcome, and that it is also not a good idea for the Finnish compromise to be withdrawn.
Although I have voted against the direction previously opted for by Parliament on 22 November, I called on the parliamentary delegation to reach a compromise. When that was achieved, I abstained from voting out of regard for this procedure, just as the majority of my group will do tomorrow at the final vote. The outcome of this conciliation will lead to more liberalisation than we deem useful, but less than threatened to be the case initially. Moreover, I fear that this conciliation package will soon be overtaken by liberalisation plans from the European Commission which go even further, and which my group will be unable to endorse.
Mr President, Madam Vice-President, ladies and gentlemen, a radical reform of the railways was absolutely necessary, particularly in order to reverse the current trend which is, unfortunately, to do everything by road, with, consequently, a negative impact on rail freight services. However, beyond this reality, which is certainly used as a pretext, the final proposals in this report go far beyond what we were hoping for. The only major issue here, though, is not the three, five or seven years that it has taken to obtain this result. For we still have one major concern and that is the desire that some people have expressed to liberalise the sector completely. This is unacceptable to us.
We should be cautious, as this liberalisation of the transport of goods will have an adverse effect on both local planning and social cohesion, particularly if the service provision no longer has any respect for the concept of a comprehensive rail network and the idea of providing a service for the population as a whole.
Moreover, an important, if not crucial, test for the continuation of the concept of public service will be the opening up of the passenger service market, which some see as part and parcel of the same process. In short, will this total liberalisation of rail transport services have any consideration for the concept of public service, rather like the case of the postal service? I fear not, as the principle of profitability will then automatically come to the fore, a principle directly opposed to that of public service.
Ladies and gentlemen, the same applies to the notion of safety. Of course, the infrastructure must be safe and must be a matter for the authorities, but operators cannot achieve a lawless and fiercely competitive market without the risk of bottlenecks or a serious accident which would compromise everything that has been done.
To sum up, whilst we recognise the need for Europe-wide investment in order to give the rail industry the boost it needs, we are still extremely concerned about this incipient liberalisation. We hope to see proper assessment made before implementing the next stages, as we are aware there are other options which can and must be explored.
Mr President, it is to 'railway speak' that we owe numerous figures of speech. For example 'the train has departed' is what we say when we arrive late. Unfortunately the same can be said of our train. The package of three proposals for directives concerning the railway infrastructures, to which we will give our assent tomorrow, is long overdue. The ultimate outcome of the lengthy negotiations within the Conciliation Committee, has in fact come ten years too late. The statistics bear this out, I am sorry to say. There has been a massive decline in the amount of freight transported by rail over the last few years, and there is every reason to believe that it will be very difficult to reverse the trend in the foreseeable future.
If we call to mind that we accomplished the single market for freight in 1970, and the internal market in 1992/1993, then since this is now the year 2001, we are clearly going to reach our destination late, added to which, our train is travelling on a go-slow stretch. Setting a deadline of 2003 for the opening-up of the trans-European rail freight network certainly sounds reasonably committed, as does a deadline of 2008 for national freight traffic, but this is surely sending out the wrong signals. When you consider that the question of committing eastern freight traffic to the rail has not even been properly addressed then clearly this is yet another area which will set us back.
There are other, better signals too, a green light as it were. We must not overlook what has been achieved in the way of positive results. Thus, for example, the creation of independent regulatory authorities does at least give the go-ahead for more competition, and we can only hope that the necessary reforms do not get stuck on the sidings. The exemption provisions for certain Member States are, after a great deal of to-ing and fro-ing - and not including the small country of Luxembourg - only really for the benefit of the truly peripheral Member States, and at least the project for improving the railways and freight transport is up and running. Interoperability is the next item on the agenda, and we are currently setting the points for more intermodality. At some stage it will be all systems go for Europe' s rail passengers, and not just on Europe' s roads. We must not lose hope and with that in mind I would like to say a big thank you to both rapporteurs and to the Commissioner, whose combined efforts have already been mentioned today and for which they have rightly been commended.
Mr President, ladies and gentlemen, Commissioner, there is talk in this Chamber of who the winners in this conciliation are. In my view, it is the citizens of Europe who are the winners. Once we have successfully implemented this conciliation, we shall also have opportunities to create a better environment in Europe, and in that way we are serving all citizens.
I see the environment as one important reason why we must get to grips with the issues relating to railways. We know, of course, that road transport is increasing at the expense of rail transport and that it has been doing so for a long time. We must reverse that trend. It is also important that we should create opportunities for combining forms of transport so that it is possible, over long distances for example, to use both road and rail transport. Another problem, of course, has been the high rail charges which have presented obstacles to more efficient railway traffic. The railways' organisational structure is also at fault. I think we have achieved a good conciliation we can rightly congratulate ourselves on, even if we might sometimes wish it could have gone further.
Where the marginal cost charges are concerned, I also think this is a good conciliation. In this way, it will be possible even for long-distance operators to compete. This is important in Europe, where distances are long. The regulator, who is to be appointed under the terms of the conciliation and who is to oversee the system, is also an important factor because it is important to create confidence in the railways and in the solution we have now arrived at.
I think, then, that we have a good result and I want to thank everyone involved. Finally, I hope that we can all make sure that it is turned into a reality.
Mr President, Commissioner, ladies and gentlemen, the era of the railway in Europe is underway, and not before time. It certainly is high time that we developed Europe' s railways properly and, more importantly, allocated resources to this task. At last, we can be confident, we can meet the expectations of all citizens and believe that the shift from road to rail is underway. The conciliation on what is called the 'railway package' will have allowed us to lay the foundation stone. At the moment, we have to provide substantial investment for railways to meet our expectations and be recognised as the means of transport that produces the least pollution and helps to reduce greenhouse gas emissions.
I shall continue to remind you of the worrying predictions made by scientists regarding the climate change that is, to a great extent, caused by road transport. Glaciers are being melted at a faster rate than steel rails are hardening in the mould. Although we welcome the decision made at the France-Italy Summit to build a new railway between Lyons and Turin, the European Union should be far bolder in its infrastructure plans. In some cases, the question still arises as to whether it is better to build a new motorway rather than considering rail. I am thinking specifically about the Moselle valley freight tunnel, the so-called 'A32' project. The European Union must lead the way to ensure that rail becomes the preferred means of transport for all citizens as well as the natural and even the only means of transporting goods.
Mr President, Commissioner, what is positive about this compromise is that obstacles to cross-border freight traffic will be dismantled in the foreseeable future, which definitely improves our chances of being able to transfer freight from the roads to the railways. Our guiding principle must be to create a truly level playing field on the competition front, through harmonisation and by taking comparable cost components into account. But then there is more to competition than a debate about lowest costs and highest profits, it is also about striving for sustainability, social competence, user-friendliness, quality and service. Why should a private-sector supplier be a priori any better at this than one under public ownership? We have a duty to explain what we understand by general public services, and whether we think they can be provided more effectively by publicly owned operators than private operators, or less so.
I believe that having equal conditions of access for all will not prove profitable in every case. Private companies must make a profit or else face their demise. Publicly owned companies can, in fact, sustain losses in areas where this is necessary for social reasons, on account of their redistribution potential. It will not do for the profits to be absorbed by the private sector and the losses to be borne by society. What we need is for the public and private suppliers of services in a European internal market to adopt an approach that is in the interests of the common good. This will require uniform framework conditions. Experience will show whether the nascent liberalisation of the European railways will mean better services for rail users.
Certain Member States have already implemented more far-reaching liberalisation measures, with very mixed results. Germany - I am sorry to have to say this gentlemen from the Deutsche Bundesbahn - is a prime example of how not to go about it. Stretches of track have been shut down en masse at regional level, there have been railway station closures, ever-increasing cycle times, repair workshop closures, and drastic cuts in staffing levels. This has nothing to do with competing for services to the general public.
Commissioner, Mr President, ladies and gentlemen, in common with the vast majority of Members of this House, I too believe that the outcome of the Conciliation Procedure on the reports concerning the railway package has enabled us to take a big step towards opening up the market in international freight transport. The reports by Mr Swoboda and Mr Jarzembowski set the right tone. The separation of rail service operations from those of infrastructure management is pre-requisite to the liberalisation of the European railways. I would like to offer my heartfelt thanks to all concerned for the difficult, but ultimately productive, work undertaken within the Conciliation Committee.
As is apparent from all the other areas that have already undergone liberalisation, competition has a positive effect on the area concerned. In freight transport, the advantages are tangible and plain for all to see. If the European railways can improve their competitive position vis-à-vis other modes of transport, especially road transport, this will have a positive impact on the environment and will also help solve the serious problems attending road transport.
In order to achieve these goals, and in fact this is logical, competition must not stop at respective national borders. It must be able to flourish on a Community-wide basis. Only in this way will the railways become a real alternative. Parliament has scored a major success in achieving this goal, all be it with transitional periods. The same conditions must apply to passenger transport as apply to freight transport. The problems emanating from the other modes of transport - road transport for example - are not just caused by heavy goods vehicles, but also by passenger transport, of course.
The railway will only be able to win back shares in the transport market if it becomes a viable alternative, and what that means these days is an international outlook, quality of service and customer orientation. If the railway sets itself this major challenge, it has everything to gain, and all of us with it.
Mr President, Commissioner, if we truly want to improve the environment and allow railways to take the pressure off our over-congested European roads, I believe we should pursue three objectives. Firstly, those responsible for managing the infrastructure and charged with ensuring good use of the latter must be completely separate from and independent of service operators and users. Secondly, the railways must be integrated with other forms of transport to achieve a genuine door to door service. Thirdly, just as there are toll-free motorways so certain sections of the railway track must be free of charge. The cost of transporting a tonne of goods should not be prohibitive. Furthermore, if we really want to change the present situation, free up our roads and achieve genuine environmental improvements, the cost has to favour the railway.
Mr President, all of us here are aware that rail transport plays an important role in the proper development of human activities, protection of the environment and sustainable local planning. That is why I believe that we cannot be satisfied with the results of the conciliation between the European Parliament and the Council. This compromise perpetuates the race to open up the markets and introduce competition in rail transport services, for goods and passengers alike, in order to satisfy the economic rationale of profitability, instead of meeting the requirements of the users and employees in this sector. The report approves the plan to liberalise rail transport, and, more particularly, the plan to make infrastructure managers independent of the State. If this is adopted, there is a risk that rail safety will be jeopardised. However, there could have been other options. Even if historical and national differences exist, coordination of public rail transport services on a European level is not an insurmountable obstacle. Besides, that is what rail workers are calling for. We must move towards establishing public Europe-wide services within the framework of a common policy...
(The President cut the speaker off)
Mr President, Mr Jarzembowski observes in his explanatory statement that we have to strengthen rail transport, to increase the efficiency and competitiveness of railways in order to reverse the downward trend of their share in the market in the last 15 years. He observes that little progress has been made by the Member States in implementing the separation of the rail service operations from those of infrastructure management and we do not see in most countries any effective opening-up of the rail market.
In the United Kingdom considerable credit could well be paid to the former Conservative government for effecting just that, a policy which has been continued by the current Labour government. However, last October the Hatfield train crash took place in Hertfordshire, part of the eastern region which I represent in this Parliament. Four people lost their lives and many were seriously injured. The accident took place on a bend with the train travelling at 115 mph. It appears that the infrastructure authorities were aware of the fracturing of the rail as early as November 1999 and a further report was made in January of last year. No remedial action was taken.
The British transport minister, Lord McDonald, has announced there will be no be no public inquiry. However, named members of Railtrack, the infrastructure company, and of Balfour Beatty possibly face manslaughter charges as a result of this accident.
I turn to the Commissioner, who I am sure is aware of the details of this particular accident, which I would point out is not unique within the European Union, and I would hope that she would be able perhaps to dwell on the consequences of the crash. In the United Kingdom there has been chaos on our railways, there has been plummeting customer confidence in the rail system, remedial work has caused huge financial investment and Railtrack has threatened a delay in work on the Euro Channel Tunnel Phase II programme which is very much part of the integrated European rail system that we all support.
I very much hope that the Commissioner may be able to give some support to the relevant authorities in the United Kingdom. This is not merely a domestic issue. It has European ramifications as far as the Channel Tunnel work is concerned. It may well be that additional support can be given through the TENs programme and I look forward to my discussions with the Commissioner on this extremely serious development.
Mr President, ladies and gentlemen, I should first like to express my satisfaction with the final outcome of the conciliation, along with all or almost all those who have already spoken. It has to be made abundantly clear that this initiative is aimed at saving the rail network, modernising it and adapting it to the new state of affairs. We are hoping that at the dawn of the twenty-first century rail will once again become what it was at the start of the twentieth: a reliable, efficient, fast and - for those times - safe form of transport, stimulating development, and indeed offering guarantees of wealth and territorial balance.
I believe we took a significant step in that direction on 22 November last year. The decisions we are to adopt today aim to improve the quality of the service. Contrary to the views expressed by some honourable Members, I believe that the problem with rail transport nowadays is not whether it should be public or private, although it is generally public. The problem is that it does not work. Let us be clear about this. There would certainly be scope for discussing some of the measures put forward here if we were dealing with a rail network which worked. The trouble is that given the current situation, where a public service is guaranteed by public undertakings with a monopoly in the area of the Member States of the Union, it does not work. It simply does not work in the present situation of compartmentalised and divided national rail networks. What we are seeking to do is in fact to effect a change - I would go so far as to say a revolutionary change - where the railways are concerned.
Ladies and gentlemen, what we have achieved today through this debate and what I hope we will achieve tomorrow - I have no doubt that you will vote for the agreed text - is not simply opening up the network, but setting up something new and different. We are setting up a European rail network which does not yet exist, to replace 15 national juxtaposed networks. It is a revolutionary change, and we need to be aware of what we are seeking to achieve.
Some people have complained that we spent too much time on this, others that we rushed things. I would like to say that we might well all have liked to move forward faster. However, it is fair to say that in the short time - just over a year - since I took over responsibility for this area, determined progress has been made and the whole process has accelerated. Furthermore, the codecision procedure has worked very well. In particular, I would like to thank the whole Parliament for the work undertaken, especially by Mr Imbeni and the rapporteurs, Mr Swoboda and Mr Jarzembowski.
Nevertheless, I should also like to thank the Finnish Presidency for its contribution at the time, and particular thanks are due to the French Presidency. In that case, the French transport minster was a knowledgeable railway enthusiast. It was suggested that this would make it harder for us to achieve our aim. On the contrary, it helped us to reach the point we find ourselves at today.
Concerns have been expressed regarding enlargement. Clearly, this will result in the European rail network we are currently setting up being extended beyond the current borders of the Union as they are redrawn.
The key components are opening up the whole network and separating functions, as Mr Jarzembowski has rightly pointed out. However, there is also the crucial and decisive issue of levies. Many of you, ladies and gentlemen, have raised this issue. The White Paper will cover the matter of non-discriminatory levies for infrastructure. In this regard, the conclusions of the Costa report are to be included in the White Paper, and I am grateful to Parliament for this. I should add that in addition to discussing what has already been achieved and will be completed today and tomorrow, we are going to deal with road transport and the action we need to take for the future. I must reassure Mr Swoboda that the measures he referred to, aimed at achieving fair competition within road transport and between road transport and other types of transport have already been put forward or are about to be.
In addition, this year we intend to present the directive on rail safety some members of Parliament were concerned about. I trust I can rely on your support regarding the adoption of the directive on interoperability. Furthermore, we plan to draw up a communication opening up national freight transport and international passenger transport to the market, as I stated when both of these directives were being processed. The communication should even be ready before the end of the year. However, in addition to this communication we plan to present a new directive, amending 91/440/EEC, to open up access to the national freight network and international passenger transport. Furthermore, there will be an amendment to Directive 96/48/EC concerning the interoperability of the European high-speed railway system.
As I said earlier, we will present a second rail transport package before the end of the year, and I hope it will be processed quickly. Safety is a key factor, as is environmental improvement - both affect the citizens directly. Nonetheless, I should like to share with you some final thoughts on some of the issues that have been raised here.
There has been talk of privatisation, because liberalisation is to take place. It has been said that public services will not be guaranteed. We must not confuse the issue, ladies and gentlemen. What we are concerned with today is opening up a trans-European network and a trans-European railway to competition, and ensuring that properly licensed European operators may be either public or private.
Furthermore, nobody is talking about privatisation of any sort. There is no question of privatising the operators and especially not the infrastructure. On the contrary, investment in the infrastructure will be called for. The situation is that in some countries not a single euro has been invested in infrastructure over the last thirty years. Safety provisions will require that conditions be such that safety can be guaranteed. This applies not only to the rolling stock but also to the fixed infrastructure. To reiterate my previous remarks, public service is not, unfortunately, properly assured at present, which is exactly why we are striving to improve it.
A moment ago Mr Ortuondo Larrea said that two other issues had to be dealt with: intermodal transport and balancing other forms of transport with road transport. This very morning I read a press note from one of the employers in the road haulage sector. It complained about the White Paper, regretting that it was too rail-orientated. This kind of thing is always happening. The situation we have to cope with is abundantly clear: a 40% increase in demand for freight transport in the next ten years. Not all of that 40% should go to the roads. It has to be absorbed by forms of transport other than the roads. We must go on assuring growth, quality of life, employment and the welfare of the citizens of the European Union. This can be achieved through specific measures of this nature. It will, of course, have to be complemented by a joint study of the various forms of transport, of competition amongst them, intermodality, interlinking, and interoperation. The end result will be a more efficient system which will benefit our economy and our citizens.
Trade relations with certain industrialised countries
The next item is the debate on the report (A5-0004/2001) by Mrs Erika Mann, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council regulation concerning "the implementation of projects promoting cooperation and commercial relations between the EU and the industrialised countries of North America, the Far East and Australasia" [COM(2000) 381 - C5-0455/2000 - 2000/0165(CNS)].
Mr President, ladies and gentlemen, Commissioner and Members of the Commission, at this late hour, I would like to use the speaking time available to me to give you a brief introduction to the Commission proposal for a Council regulation concerning the implementation of projects promoting cooperation and commercial relations between the EU and the industrialised countries of North America, the Far East and Australasia, together with my report on it.
Apart from the rather misleading formulation of the title, which mentions the industrialised countries and which does not of course include all the industrialised countries in the world, but only those with which we do not have any free-trade areas, cooperation or partnership agreements, I would expressly like to thank the Commission for its proposal for a regulation. As I see it, this is not the only area where it has done some splendid work, bearing in mind all the difficult political debates on this issue that have taken place in the Council, and also the cooperation with the European Parliament, which has perhaps not always been easy, no, it has done something else rather wonderful in that is has actually brought the many and varied, small-scale existing projects and programmes to be found in the aforementioned countries together in a single budget line, thereby creating a legal basis as well. I would therefore like to take this opportunity to say a heartfelt thank you to the Commission for the excellent cooperation we have had.
The Commission proposal for a Council regulation under consideration seeks to create a solid legal and budgetary framework to underpin actions taken under the various bilateral agreements signed between the EU and the six industrialised countries mentioned. These actions are currently financed from a number of different budget lines and some have to be undertaken as pilot schemes or preparatory actions due to the absence of a legal basis for the budget lines in question.
In producing this proposal for a regulation, the Commission has now created a legal basis. In drafting the proposal, the Commission aimed to ensure that Member States retain the primary responsibility for export promotion. Community action is thus restricted to measures that complement the endeavours of the Member States and other EU public bodies, and - as we always put it so nicely - thereby create European added value.
The proposal provides for regular reports to be made in future to the European Parliament and the Council. We have amended it slightly in several places and we have also inserted the stipulation that the regulation is to expire at the end of December 2005. In addition, I have tabled an amendment which I hope the Commission and Council will support, requesting the Commission to submit a new proposal as early as the year 2003, in which it might like to outline the overall framework for a new trade policy and philosophy. This would also solve the dilemma that we are still facing, namely the fact that we have no positive definition of trade policy whatsoever in our Treaty. Instead we only define it in a negative way by excluding what it does not cover. I would be grateful if the Commission could use this positive definition in future.
I believe the post-Nice Process lends itself extremely well to this, and in this connection I would also ask the Commission to always keep in mind that Parliament is not happy with the current wording of Article 133. This should come as no surprise to you, Commissioner Patten, rather I assume that, naturally, you are familiar with Parliament' s view of the matter. Incidentally, I would also be grateful if you would include your position in this new wording, i.e. your position in relation to one of the countries, namely the United States, which you have now set out - indeed you have provided a very comprehensive overview of our relations with the United States. I would also like the ruminations that are currently taking place within the Commission, especially on the part of Commissioner Lamy - who would like a policy statement to be produced in the sphere of trade policy at some stage - to be included in a review in the year 2003.
The projects, which are now to be financed in concrete terms under this budget line, encompass cooperation projects, business-related training programmes and programmes for promoting trade relations. These include the above-mentioned programmes concerning the United States, and especially those set up with Japan.
On a final note, I would like to say another big thank you for all the experimental projects you have tested out in relation to the various countries. It would be beneficial if you could draw conclusions from this, and summarise what you think could be passed on to programmes with other countries, what, in your opinion, may not have proved as successful or what you think does not stand a chance of surviving the post-2005 period. If you carry out this review, then as I see it, we will have an excellent foundation on which to base a real trade policy and philosophy. In the light of globalisation and the next world trade round, you will then have established an excellent basis to my mind. Once again, I would like to thank you warmly for this.
Mr President, a number of existing budget lines have proved useful when financing Community action involving cooperation and trade relations within the framework of the various bilateral agreements signed by the European Union and industrialised third countries. Nevertheless, the ever-increasing challenges faced by European companies call for a more clearly defined legal framework and for a single budget line. It would then be possible to develop these operations in a more coherent and coordinated manner and bring added value to the activities undertaken by the Member States.
The regulation put forward by the Commission is therefore very timely, and Mrs Mann' s excellent report is even more so. On behalf of my group I would like to congratulate Mrs Mann on her work, thanks to which, the Commission' s proposal is now much more coherent and effective. My group also tabled a number of amendments to this proposal. These were aimed chiefly at making decision-making processes more transparent by involving the European Parliament in the programming and definition of the various subprogrammes to be undertaken in the partner countries. Our amendments were also intended to ensure greater transparency for the activities of those involved, both the European Union and the associated countries, in connection with programmes involving cooperation and commercial relations. In particular, my group has requested the Commission to submit the relevant documentation after decisions have been taken concerning definition of the nature of the objectives of the various programmes and the timetable for invitations to tender. As we see it, this is the only way to improve efficiency and access to these programmes by European citizens and companies.
Lastly, I should like to refer with regret to the fact that Parliament was unable to adopt this report - the Mann report - at last December' s part-session. Had the report been adopted the programme could have entered into force quickly, as planned. Let us hope that it will, nevertheless, serve its purpose.
Mr President, it is sometimes easier to offer congratulations at such a late hour, but when you have a report like this in your hand, you could offer them at any time of day. I think Mrs Mann has produced an absolutely outstanding piece of work. I would like to focus once more on two particular points. One is the issue of transparency and the other is the problem of a trade doctrine which still endures.
On the matter of transparency, I would urge the Commission, in particular, to throw its weight behind Amendments Nos 9 to 11. I think that is precisely the line we should be taking, in other words, not only should Parliament be kept duly informed, but since so much has been made of transparency under the European transparency initiative, a fully comprehensive array of documents should also be made available on the Internet, so that they can be called up any time, and can, in their turn, help enhance the credibility of what we all stand for, namely the development of a new Europe.
What is extremely interesting - and you certainly cannot say that of every report - is the justification part that has been appended. This brings me to the second issue, that of the fundamental organisation of trade policy. It certainly has not become any easier to get the message across that what trade means to us, when it is properly organised, is increased prosperity, worldwide I might add. After Seattle and Davos, we have grown increasingly aware that we are dealing with irrational opponents of globalisation. It is all a matter of having the right rules. What it comes down to is fine-tuning, and to some extent, to information too. If only all those who do not have a good word to say about globalisation could recognise, for example, how strong Europe has already become in the sphere of foreign direct investments, as is evident from this report, or indeed in all kinds of other areas. What we need to do is set about convincing them. It is to be hoped that the Commission, in particular, will quickly get to grips with these fundamental issues, so that we can submit corresponding programmes setting out the basic principles, well in advance of 2005 and use them to win the public over.
Mr President, I would like to thank Mrs Mann for her work, but she has managed to make a totally technical report out of what is a rather political issue. In fact, the question of trade and trade relations between the EU and the industrialised countries, particularly the US, is a very hot topic. So it is a pity that she missed the opportunity to address it in a more political way. However, the proposal to establish a single budget line could simplify the work of the European Parliament as a whole and increase transparency. I do not therefore have a problem with her technical proposals nor indeed the Commission' s proposals.
It is a pity, however, that we failed to discuss whether we needed more export promotion and, if so, what for, and to go into this whole question in more detail. Instead she used the opportunity to expound a rather theoretical framework on trade which is her own rather than anyone else' s.
She also failed to deal with issues such as coherency with development issues and the very strong trade complex that we had. But once again simplifying the work of Parliament and the Commission is to be welcomed and therefore we will not be opposing this report.
Mr President, Commissioner, I rise in my capacity as Vice-President of the Japan delegation and welcome the new draft regulation, which at last creates a fundamental legal basis, all be it one which will initially only run to the year 2005, for the projects on promoting cooperation and trade relations. Firstly, I would like to echo Mrs Mann' s commendation of the Commissioner for the excellent cooperation we have had, but I would especially like to join the group of delegates present here today in praising your work, Mrs Mann, because it was no easy task and I know it has been a tripartite business, involving the Commission, the Member States and Parliament. We must try to find a reasonable basis, because we will only make progress in this matter if we work together.
I believe that we have, in this new draft regulation, a solid basis for a political and economic debate with the industrialised states. That is why I do not want to restrict it to trade alone. I believe it is important to achieve a closer association with the industrialised countries of North America, the Far East and Australasia, and to step up our exchange activities. This is necessary if we are to press home to people again- including MEPs - the significance of Asia. I believe there are still some marked differences in this respect. There are some excellent programmes when it comes to Japan. I believe the Executive Training Programme in Japan is exemplary and could be adopted elsewhere, indeed there is now a similar project in Korea which is in its pilot phase. The Gateway to Japan project is also outstanding as a trade promotion project. Other industrialised countries could emulate it. Conversely, I believe we delegates should consider taking our example from the relations between the legislative bodies, the American Congress for example, and Asia, because contact between the European Parliament and Asia is not firmly established enough yet.
I therefore believe we should seize on this example, in a bid to build closer relations between the two houses of the Japanese parliament and the European Parliament, and just as the Americans do, working from a legal basis, so should we use the same opportunities with regard to Asia.
Permit me to close with a brief remark. Even though we have adopted this kind of division of responsibility, partly for reasons of experience, on account of the different legal basis, we should be aware, nonetheless, that we have very different styles of working. Take for example my area, Asia, which keeps me extremely busy. I believe we should underpin the ASEM Process much more firmly in political and parliamentary terms. One thing we must be sure to do is hold a conference for parliamentarians before the next ASEM meeting. So regardless as to what the legal situation is, Europe and Asia must grow closer together.
Mr President, I want to congratulate Mrs Mann on her carefully prepared work and have great pleasure in supporting it. The importance, as Mrs Mann has emphasised and the Commission proposed, of a single budget line, is not just about simplifying Parliament' s work. It is so that we can properly evaluate and vote on what money we are spending on which projects so that the Commission and Parliament can jointly consider what is best value for money and how we need to spend money in the future.
The emphasis Mrs Mann has given to the importance of clarity about the division of responsibility between the Community and the Member States in the field of export promotion is also crucial. There is some sensitivity about this and clarity about the budget line and the legal base are not only going to help us to do our work in a more logical way but also reassure the Member States that there is a proper allocation of responsibilities.
I want to comment very briefly on two other matters. I was very pleased as President of the delegation between this Parliament and the US Congress that the transatlantic legislators' dialogue merited a mention in the budget report. You know, colleagues, how much emphasis this Parliament has put on the TLD. And Mrs Mann' s report mentioned, among the many other excellent projects, the European Institute in Washington supported by the Commission. It is just one example, but an excellent one, of how cooperation, not only financial but political, industrial and commercial, can pay very considerable dividends.
I am delighted to support Mrs Mann and as I am finishing my speech with one second to spare, I hope I will receive a bit of applause for that.
Mr President, Commissioner Patten, I too this time must depart from my usual custom and praise my colleague, Mrs Mann, for she certainly deserves it. In these eighteen months I have been a Member of the European Parliament, I have become familiar with the fact that Mrs Mann is well versed in a number of areas and particularly transatlantic relations; and this report is an indication of that also. I disagree with Mrs Ahern, who seems to have left the Chamber already, that the report is not sufficiently political. There are actually very political elements contained, for example, in the explanatory statement, which I, at least, enjoyed reading. Of course, the tone is not one of party politics.
I warmly support the targeted programme of measures to make the general commercial policy of the EU and its Member States more effective. Closer cooperation might even be regarded as an inevitability when we take into account the amendments made at Nice to Article 133 and those many speeches which were made during the night at Nice in favour of a solution that would also go much further. I agree with the rapporteur, too, that the post-Nice agenda should include finding a new approach to the EU' s commercial policy. The rapporteur' s opinion on the processes of globalisation is also to be supported, and especially her opinion regarding a closer common competition policy, which concerns my own committee in particular - the Committee on Economic and Monetary Affairs. The deadline set for the Commission to submit proposals to Parliament must also receive our support, as too should the use of the 'sunset' clause in this regulation. These dates set should not, however, mean that the Commission should not have an ongoing obligation to keep Parliament up to date on the progress of the action programme.
Of all the actions covered by the proposal I would in particular like to emphasise the importance of cooperation projects with the United States of America. For example, TABD, the TransAtlantic Business Dialogue, has, as far as I can see, worked well and succeeded in preventing trade disputes and bringing about coordinated views in areas requiring a swift reaction. A good example is the Istanbul World Radio Conference last spring. Transatlantic trade is still the thread of life as far as the global economy is concerned, and the importance of cooperation in this area must not be underrated. We have to remember that there is also a strongly political element connected with this cooperation, the basis for which was created in 1995 with the signing of the New Transatlantic Agenda. Furthermore, Parliament wants to be involved in this work and has therefore attempted to seal its relationship with the US Congress in the spirit of the transatlantic dialogue that my colleague, Mrs Read, also mentioned earlier.
Mr President, I have taken part earlier in the day in two debates on the Middle East and the Mediterranean and now we move on to slightly easier terrain, perhaps, but a very important subject indeed.
Let me begin first by thanking Parliament for the support that it has given to this Commission proposal, firstly by allocating a budget for the implementation of this regulation in line with the Commission' s request for 2001 of EUR 15.6 million. We are extremely grateful to Parliament for that.
Secondly, I would like to thank Parliament for adopting unanimously, as I hope it will, the favourable report from the rapporteur, Ms Mann. I take this is as a strong token of Parliament' s broad endorsement of the Commission' s proposal regarding the industrialised countries. At this stage may I express our warm gratitude to Ms Mann, and indeed to her colleague Ms Read, for their consistent, constructive support for the development of our transatlantic relationship. Since I am visiting the United States, Canada, Japan and Australia during the course of the next three months, I am very pleased that we have made this progress this evening.
Our relations with the industrialised countries have significantly deepened, and indeed broadened, in recent years. We are moving away from a narrow focus on trade to comprehensive relationships encompassing everything from the Common Foreign and Security Policy, justice and home affairs, education and culture, environmental issues, science and research and, which I regard as particularly important, people-to-people exchanges.
In the case of the United States and Canada, these comprehensive relationships are already a reality, while other partners like Japan, the Republic of Korea, New Zealand and Australia are keen to develop similar relationships. The cornerstones of these relationships are the common values and the similar interests that we share.
So while we see on the one hand an increasing demand for closer cooperation with some of our most important partners, on the other, we have lacked the legal framework to be able to follow things up. Indeed, we currently only have legal bases for actions with Canada and Japan. The latter is limited to market access activities and it expires at the end of this year. For the United States, we do not have a legal basis at all, compelling us to implement projects under the new transatlantic agenda as pilot projects or preparatory actions which do not require a legal base but which are limited in time to either two or three years.
The Commission proposal under discussion aims to resolve this situation by establishing a solid and common legal base which can underpin our relations with the industrialised countries. A common legal base is appropriate since our relations with all these countries are based on common values and shared interests. It is also appropriate because it would enable the Commission to develop similar programmes to the extent possible with all or some of these countries. In addition, if linked to a single budget line as we have proposed, we would have clear administrative advantages. We would greatly improve efficiency by aiming for economies of scale and create optimal flexibility. Improved budget transparency both for Parliament, and I must say for the Council, would also be achieved.
Finally, a common legal base linked to a single budget line is in line with the Commission' s policy of limiting the number of small legal bases and budget lines. I would like to emphasise the importance the Commission attaches to this proposal. The benefits of a common, legal and budgetary framework to support our relationships with the industrialised countries are clear. I am confident that our first report to Parliament on the results of the implementation of this regulation which we present in a couple of years' time will prove that to Parliament' s satisfaction.
Let me turn to the 14 amendments adopted by Parliament. I am delighted to say that the Commission can accept 11 of them. Ms Mann and Mr Ferrer, referred in particular to Amendment No 5. Amendments Nos 4 and 5 refer to the division of responsibility between the Community and Member States on market access and export promotion. Ms Read pointed out that the Member States are very sensitive to this issue. Accepting these two amendments would result in a substantial shift away from Member States, well beyond what we agreed for the Japan market access regulation a few years ago. Although I am not afraid of having occasional disagreements with the Council, I would advise against the adoption of these two amendments.
Amendment No 14 of the Budget Committee would be a derogation from the 1999 comitology decision and therefore is not acceptable either. At any rate, on that amendment, I do not believe that it is the number of participants in committee meetings that should really matter to us or to Parliament, it is how many of them are reimbursed by Community funds. This is a horizontal issue which should find a general solution instead of being addressed in every regulation and I hope we can proceed on that basis.
Again, I would like to thank the rapporteur very warmly for her constructive and intelligent help in developing our relationship with some of our closest friends around the world. We are, in this particular instance, correcting an anomaly and filling an important gap as Mr Jarzembowski pointed out a few moments ago. So I thank Parliament for their understanding and I trust that it will not take too violent exception to the fact that there are three of the 14 amendments which I would advise against.
Thank you very much, Mr Patten.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Energy efficiency labelling
The next item is the debate on the report (A5-0006/2001) by Mrs McNally, on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a Regulation of the European Parliament and of the Council on a Community Energy Efficiency Labelling Programme for Office and Communication Technology Equipment [COM(2000) 18 - C5-0061/2000 - 2000/0033(COD)].
Mr President, this report concerns the proposed adoption by the European Union of the United States' energy star programme as it applies to office and communication technology equipment. This, colleagues, is not the sexiest title on this week' s agenda, perhaps, but it is directly linked to the future of our planet and to the possibility of even more devastating weather events, mass movements of people and crop failure.
Our irresponsible and profligate use of energy, with its consequential emissions of C02 and other environmental hazards must stop. Ironically enough, it is in the United States, where the energy star scheme originated, that we have recently seen the absurd spectacle of power cuts in California, largely because of the incredible increase in the use of computers and other office equipment with the accompanying need for air-conditioning within a framework of quite bizarre and unwise deregulation. Things would have been even worse without the energy star programme.
This scheme, which is voluntary, was introduced in 1992 and is now very widespread. It has been officially adopted in Australia and Japan for example. Members may in fact have seen the energy star logo on computers bought in the EU, although this means nothing yet since the technology has to be specially activated, which is done only in the United States.
This evening we are discussing the draft regulation which will implement the US/EU agreement on which we shall vote in the next session. It is a voluntary scheme and it is hoped that between now and 2015 savings of 10 terawatt hours and 5 million tonnes of C02 emissions will be achieved in the EU through this scheme.
I now enter the world of science fiction and explain that to be energy-efficient, computers must go to sleep, but they must wake up instantly when they are required to do so. When they are asleep their electricity consumption is cut on average from 100 watts to 5 watts. Given the number of computers in homes, schools, workplaces, etc., you can see how the savings mount up from the good sleeping habits of those machines. Until now, the European Union has produced its own energy efficient standards, often mandatory and the European Parliament has taken seriously its responsibility as a co-legislator to see that such standards are sufficiently stringent. That is why there would be very serious reservations from Parliament about adopting this US energy star scheme if that were to be our only measure and especially if there were no provisions in the agreement for regular review of the results, with the objective, of course, of always being at the leading edge of the relevant technologies.
Luckily that is not the case however, and the Commission is to be given powers to negotiate improvements in the technical specifications. And it has been made quite clear to the US authorities in a side letter to the agreement that the European Parliament, which would have been a co-legislator with the Council for similar measures at European level, will be consulted by the Commission on matters concerning technical specifications.
In the amendments to my report, we make it clear that further measures are certainly needed, including the glaringly obvious one of switching the machines off sometimes and withdrawing particularly inefficient machines from the market, either voluntarily or, if necessary, with legislation.
I am quite sure that the Council will see the wisdom of these amendments and of the regular and earlier monitoring of the energy star scheme as one, but only one, component of our energy efficient action plan. We believe the current legal base is the correct one and we join the Commission in their suggestions.
As rapporteur, I would like to thank the Commission for their cooperation and help and of course thank my colleagues, especially Mrs Müller, who drafted a very useful opinion from the Environment Committee. We all hope that the energy star scheme is a success and we look forward to watching computers throughout Europe going to sleep at the correct time.
Mr President, ladies and gentlemen, in general, the Commission' s proposal for a regulation on a voluntary labelling programme is to be welcomed, and Mrs McNally has produced an excellent report on it. Consumption labelling is, in my view, an important free-market instrument for promoting the use of energy-efficient equipment. The energy-star label should help to promote energy efficient standby equipment. The energy-saving potential of this equipment cannot be underestimated, and by introducing such a label the European Union will be providing the impetus needed to encourage people to use energy more sparingly.
Saving energy goes hand in hand with reducing carbon dioxide emissions, as agreed under the Climate Protection Agreement. I think it is all the more likely to succeed if applied just about globally to office equipment. This would give us a joint labelling scheme, not only with the USA but also, indirectly, with Japan and some other countries. In this way, we would be taking account of the global market, which would help remove barriers to trade. The fields of telecommunications and information technology would seem to be particularly important in this respect.
I think it is of the utmost importance for national experts on energy policy, as well as other interested parties, to be involved in setting up the European Union Energy Star Board, so that national interests can be properly represented. The Energy Star Board will be required to draw up a report on the market penetration of products bearing the Energy Star logo. Given the rapid pace of technological development in office and telecommunications equipment, I think yearly intervals would be appropriate. That is the only way to ensure that the label is only used to distinguish those products which consume markedly less energy than the average for all similar equipment on the market. Against this background, I urge you to support my opinion, which is appended to this report and which was adopted in the Committee on Industry, External Trade, Research and Energy.
Mr President, Commissioner, ladies and gentlemen, I would like to echo the thanks extended to the rapporteur, Mrs McNally, but also to Mrs Emilia Müller, the rapporteur of the Committee on the Environment, Public Health and Consumer Policy. Saving energy and reducing greenhouse gases such as carbon dioxide are important EU goals. It is not always possible to achieve these goals without effort and without sacrificing certain comforts, but sometimes it is quite a simple matter. Sometimes, all it takes is to deploy the technical means, which are already in existence, yet people do not always have the political will to do this with any vigour.
Eleven per cent of electricity consumption in private households in the country I come from, Germany, is caused by standby losses. Add to that the private and public spheres and the losses total 20 TWh per year, which corresponds to the output of two large power stations that we are simply running for no purpose. So although no demands are made on the capacity of the piece of equipment, it still consumes energy. Now of course the easiest thing to do - as Mrs McNally has already said - would be to switch the piece of equipment off when it is not in use. That would be one way of resolving the problem in many spheres, for example, we should simply do more to encourage the public to get into this habit with their television sets. But in quite a few spheres, it is no longer possible to switch equipment off at all, and it is particularly important for computers, by their very nature, to quickly fall into 'sleep mode' , as Mrs McNally puts it, and also 'wake up' instantaneously, because you sometimes need to be able to log onto a computer straightaway, and do not want to have to slowly coax it into life.
There are technical problems to be dealt with, but they can in fact be solved by technical means, without wasting energy. There are new and innovative techniques designed to reduce the no-load losses almost to zero; they just have to be incorporated. None of this is problematic from a technical viewpoint any longer. That is why it is a positive thing to be discussing the Energy Star scheme and to label equipment that incorporates these new technical possibilities and is highly energy-efficient. It is the right way to go, which is why the PPE-DE Group supports the Commission' s proposal, as well as the report by Mrs McNally.
However, I feel we need to go further still. When I took on the responsibility as shadow rapporteur for the PPE-DE Group, I made enquiries of experts in the various organisations, non-governmental organisations, Ministries and in the Commission, but I also asked people who are confronted with this issue on a daily basis, for example a computer dealer who is a friend of mine. I asked him what he thought of Energy Star and he replied that he thought it was a good thing. He said there were technical problems to begin with, because the computers went into 'sleep mode' alright, but failed to 'wake up' again quickly enough. He felt that although we have now solved all the technical problems, no one is interested in whether or not a computer has an Energy Star, and he did not think it was a selling point. That is why I think we should consider whether or not we should just apply the principle we are advocating here, i.e. giving highly efficient equipment a positive label, or whether we should also aim to rid the market of the worst offending products, which are highly inefficient, and simply refuse to allow them access to the market after a transitional period. I feel that is something else to think about - Mrs McNally' s report makes the same point - and then we would have a comprehensive energy efficiency programme in this sphere. Hence my appeal to you to adopt these amendments.
Mr President, I would like to thank Mrs McNally sincerely for her excellent work, as this issue is a very important one. We are all agreed on this matter. The present trend in matters of energy efficiency is not always the best possible alternative, however. For example, the aim for household appliances should be that all power-consuming circuits should be switched off. But this is not possible in all cases: modern equipment often lacks an on/off button, as was mentioned here earlier on, making it utterly impossible to switch it off, even if the consumer wants to. Many machines have a small red lamp that glows constantly to show that the equipment is still on and that it is consuming energy to some extent. If we imagine the infinitesimally small amount of one watt per hour per appliance in a household this volume of energy consumption is multiplied very quickly. With just a thousand appliances the figure reaches one kilowatt per hour, and with a million, one megawatt per hour, at which point we are talking about much larger volumes of energy consumption. On the other hand, a quiescent current has its positive side, when, for example, the air in the room has to be heated. In the northern regions of the Union, rooms, houses and buildings are heated and the heat produced from appliances and bulbs cuts heating costs. But then again, in warm conditions, especially in the southernmost countries of the Union, where rooms must be kept cool with air-conditioning, the costs resulting from quiescent currents are doubled.
The general aim must be to promote the use of technology that consumes less energy; for example, the use of glow bulbs in equipment should always be avoided when they can be replaced with LEDs. Furthermore, there must be more focus on consumer information than is the case at present. It is difficult for the consumer to appreciate that equipment that is cheap to buy but an 'energy guzzler' will prove expensive in the course of time. Energy efficiency labelling must be standardised in such a way that all consumers of any age, including children and the elderly, understand how much energy a piece of equipment consumes. The information must be easily intelligible to all. Merely to mention wattage means nothing to many people. The manufacturers of equipment must explain, for example, in the instructions for use, how to save energy using the equipment in question.
Mr President, I must first thank Mrs McNally for her excellent report. I would also like to thank Parliament for its broad support for this proposal. In the Commission' s view this proposal will make a significant contribution to improving energy efficiency and therefore to controlling demand, which the Green Paper identifies as crucial to assuring a reliable supply. We are also called upon to reduce consumption and spend less, making better use of what we have available. In addition, I should like to thank Mrs Müller for her opinion on behalf of the Committee on the Environment, Public Health and Consumer Policy.
A substantial improvement in the efficiency of end use of electricity is required if we are to meet the European Union' s commitment to reduce CO2 emissions by the year 2010. Office technology equipment represents a significant percentage of energy consumption in the service sector and offers wide scope for energy saving. The Commission has therefore put forward the Energy Star Programme as a key measure to reduce the consumption of energy by office technology equipment. It completes the measures adopted by other end use sectors such as domestic electrical appliances and lighting.
Since 1994 the Commission has been working on the introduction of this programme with the full support of Community industry and independent experts. The Energy Star Programme is voluntary and makes use of a marketing device: a quality label enabling buyers to identify products which consume energy most efficiently.
Furthermore, thanks to the adoption of the programme the Community will be doing more than introducing a programme for labelling office equipment - which has proved very successful where it has been implemented - and putting in place a viable measure to reduce CO2 emissions. We shall be able to seize the opportunity of applying a standard which is in practice acquiring international significance. What we are engaged in is important not only for us but because of its impact in other parts of the world. In this context, I believe it is essential for us to become joint leaders at international level together with the United States.
Mr President, I am aware that Parliament was not very happy with the procedures followed in connection with the conclusion and signature of this agreement. However, we were bound by the procedures laid down in Article 300 of the Treaty, and I am delighted to note that Parliament feels that the advantages of the agreement outweigh such differences of opinion. Furthermore, at Parliament' s request, in a letter annexed to the agreement, we have informed the other party, namely the United States. We shall ensure that Parliament is kept informed of the review of the technical specifications, a point raised by Mrs McNally and with which we totally agree.
As regards the amendments, I am in a position to say that we can accept all the amendments tabled by Parliament, with the exception of Amendment No 9. The Commission agrees that the energy efficiency of office equipment must be monitored, but it does not feel that we should call for a special unit to be set up, as stated in the aforementioned amendment, if only because the necessary resources will not be forthcoming. I therefore ask you to reconsider the matter, ladies and gentlemen. If this amendment were omitted, I think we could adopt the proposal at first reading and make faster progress. The final decision rests with Parliament of course. Please take this into account. I can assure you that no further resources will be made available, so in the end it will not serve any useful purpose.
On the other hand, we do in principle accept Amendments Nos 5, 11, and 15. Concerning Amendments Nos 11 and 15, we accept that the Commission should present a report to the Council and to Parliament. However, the Commission feels that the best time to do so would be after three years had elapsed, as was the case for the first assessment of the Energy Star Programme
That concludes my summary of our position. Once again, I should like to express my thanks to the honourable Members who have taken the floor, and especially to Mrs McNally for her splendid work. I trust we shall all reach agreement at the earliest opportunity, if possible at first reading.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Recognition of professional qualifications
The next item is the debate on the report (A5-0012/2001) by Mr Wieland, on behalf of the Parliamentary Delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Directives 89/48/EEC and 92/51/EEC on the general system for the recognition of professional qualifications and supplementing Directives 77/452/EEC, 77/453/EEC, 78/686/EEC, 78/687/EEC, 78/1026/EEC, 78/1027/EEC, 80/154/EEC, 80/155/EEC, 85/384/EEC, 85/432/EEC, 85/433/EEC and 93/16/EEC concerning the professions of nurse responsible for general care, dental practitioner, veterinary surgeon, midwife, architect, pharmacist and doctor [C5-0680/2000 - 1997/0345(COD)].
Mr President, ladies and gentlemen, as Mrs McNally said earlier, her report was not a particularly sexy matter. I think reports grow less sexy the later it gets, but I do not want to offend Mr Ferri, whose turn it is next.
This draft directive amends and supplements a total of 10 directives, some of which date back to 1977. The President has saved me some time by already enumerating the professions concerned. Why did this report require so much care, including a time- and energy-consuming Conciliation Procedure, even though many may perhaps say the honourable Members are acting as though the world is being turned upside down, when it is basically just a matter of detail? Why did the vast majority of us insist on this Conciliation Procedure? There are essentially three reasons.
Firstly, apart from architects and, in some respects, veterinary surgeons, they are all health-care professions in the widest sense. In everyday life, you can seek restitution for loss or damage suffered, but a human being is not a Golf, a Skoda or a Citroën that you can take to a professional or even an amateur mechanic to tinker about with. In such cases you can make a claim to make good the loss. But when it comes to health, the damage cannot normally be made good. That is why we have compensation for pain and suffering. From my own practice as a lawyer, I know of no one who would not gladly have repaid such compensation if the damage to his health could in that way have been reversed.
If I may digress slightly, I think the whole procedure is a good example of why the Council ought in future to meet in public. From Greece to Ireland and from Italy to Finland, our citizens would have been very interested in much of what was said there and would have thought, "What are our governments proposing here? We want better safeguards!" There is therefore a lot of interest in these matters.
Secondly, and this brings me to my second concern, we have the internal market. Wherever a diploma has been obtained, we want it to be used in the context of the free movement of people and services. Of course, the Member State on the other side and the citizen is interested first of all in asking anyone who wants to pack his bags and go to another Member State straight after his exams about the training he has received. Likewise, if somebody decides to go to another Member State 10 or even 30 years after taking his exams, the citizens and the host Member States want to know what the person has been doing in the last years since his exams. Has he undertaken further training? Has he kept himself abreast of developments?
This brings me to my third reason. Parliament is keen that we should produce readable texts. I have already mentioned that I am a lawyer. When I was reading up on this matter, I have to say it was like going from one disaster to another. What we produce here is basically rubbish so far as the interested public is concerned. We must produce consolidated texts more quickly in future. For these various reasons, Parliament accepted 11 amendments with a large majority, and my only regret on going to conciliation was that I did not ask for that majority to be checked, because that would have shown that well over 400 of us were in favour.
I must therefore also thank Mrs Gebhardt, with whom I worked closely to achieve that large majority, and who had confidence even though the conciliation delegation had three EVP members, that being how things turned out by the rules of the House. I will not bore you with the details - deadlines for transposition, the matter of qualifications obtained in third countries, replacement of the word "similar" by the word "equivalent" and the conclusion of Italian pharmacist studies.
Briefly, three more basic principles. Firstly, the Commission has said that it will produce consolidated texts in future. I can only urge all rapporteurs to call for this soon to be done in their own fields, too. Secondly, lifelong learning. We must not just keep on talking about it, we must make it a requirement. I believe we have reached a good compromise. For reasons of subsidiarity, we have not produced any legislation, but we had our way with the preamble. Thirdly and lastly, the specialised training course for general practitioners was extended to three years. France was persuaded to increase it from two and a half to three years, while we have conceded to Member States Belgium and Finland that this special type can also be accepted with a longer basic training.
I can therefore say that conciliation produced a good outcome, and I would ask you to vote in favour. But I should also like to say that we very much regret that the Commission was unfortunately not on our side from the outset on the points we were calling for and on which the Council finally gave way.
Mr President, Commissioner, ladies and gentlemen of the late shift, anyone who wants to do good work in politics must find the willpower and the patience to persevere. Mr Wieland possesses both qualities in good measure. With him as rapporteur, it was therefore almost a pleasure for myself and my colleagues to work towards the outcome that is now before us. We can be slightly proud of that. We have managed for the first time to get something that is normally only talked about enshrined in European law. I mean the necessity for lifelong learning.
In the field of medicine, we shall in future not only have rules and criteria for the recognition of diplomas, examination certificates and other attestations of competence. We are now saying for the first time that passing the final professional examination is not enough, but that training must continue, in the interests of patients in particular, but also in the interests of doctors and nursing staff.
Given the very rapid pace of technological and scientific progress in medicine, lifelong learning in one' s chosen profession is particularly important. But we must not be content that it now appears in this recognition directive. Rather, our legislation should be a contribution to making this initial success and with it lifelong learning into one of the mainstays of working life for everyone in Europe.
I should like to mention another point that has always concerned me in connection with the recognition of professional qualifications. I will dress it up in a question that has still not been answered by this directive: why are we so reluctant to recognise qualifications obtained outside the European Union? This question troubles me when I see how markets are becoming globalised and how easily we allow capital to move around. Our citizens are able to bring goods and money with them from every corner of the world, but very personal assets in the form of professional knowledge and skills are not freely transferable. There is something wrong there. We must put it right quickly.
I therefore ask the Commission to abandon two arguments when preparing future recognition directives. First, that it affects only a small number of EU citizens. Second, that the Treaty provides only a limited basis in law. Things will go a lot better then, you will see.
Mr President, I would like to join with my colleagues in thanking the rapporteur for his ongoing and diligent work on this issue which may not grab the headlines, but is of extreme importance to each and every one of the people that we represent here in this Parliament. In particular, the areas that we are talking about in this present raft of recognition of qualifications, are areas where we have experienced huge shortages within the EU in the recent past. Also there have been cases highlighted where barriers were put in place and people who wanted to move from one Member State to the other could not have the qualifications recognised.
One of the important issues raised within the discussions at conciliation and also within the report itself is in clearing up some of the wording used. In particular there is the question of replacing the word "similar" with the word "equivalent" . I am presently dealing with a case in Ireland where someone who has trained as a physiotherapist in one Member State cannot get their qualification recognised in Ireland because of the formal academic aspect even though in every other country in the European Union work experience is recognised as the equivalent of the academic qualifications.
On top of that, there is also a necessity for us to make sure, once the legislation is passed at a European level, that the Member States strictly enforce the legislation and open up the opportunities that are available. Too often we have seen hidden barriers put in place to prevent people from one profession or another moving to a country to operate. If we are truly to bring about the idea of the single market, and if we are truly to live up to the principles of the freedom of movement of persons, than we must dismantle these barriers, which we can see are not so much at a European Union institution level but are actually at Member State level and indeed in some Member States at the level of certain individual professions. We need rigorous enforcement of all legislation so any complaints can be dealt with quickly.
I would commend this report to the House and ask it to support it.
Mr President, on behalf of the Commission, I would like to extend warm thanks to the Members of your Parliament who have taken part in the debate, for all the sound work they have done. In particular, I would like to single out Mr Wieland as the person who drafted the report and who has managed to bring the entire process to a successful end. The Commission is delighted that the Council and the European Parliament have reached agreement.
The Commission can identify with the result which, after all, aims to facilitate the recognition of qualifications and to improve legal certainty. With this, Parliament has reached a result with the Council which is in the interest of all those clutching qualifications and looking for jobs elsewhere in Europe. It will be of great benefit to the mobility of employees, and that is important.
As I already stated, I would particularly like to thank Mr Wieland, but also other Members who have worked with him, for all the sound work they have done in order to reach this agreement. Mr President, I would like to extend general thanks to your Parliament for the fruitful cooperation with both the Council and the Commission.
Thank you for your kind words, Mr Bolkestein.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Multidisciplinary Group on Organised Crime
The next item is the report (A5-0398/2000) by Mr Ferri, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the report of the Multidisciplinary Group on Organised Crime - Joint Action on mutual evaluations [10972/2/1999 - C5-0039/2000 - 1999/0916(COS)]
Mr President, Commissioner, ladies and gentlemen, Mr Wieland, this resolution of mine may not be as sexy as it could be, for justice is usually naked, or at least, attempts are made to strip it of its effectiveness. In reality, I see this motion for a resolution as being quite an effective, substantial initial step in that it is practical. In any case, I would like to start by making the point that the Member States, often out of a misconstrued sense of power, attempt to block what can appear to be a renunciation of sovereignty, particularly in the field of criminal justice. Therefore, combining Community sovereignty and the sovereignty of the Member States in this area is not easy.
The mechanism for mutual evaluation by the Member States set forth in the 1997 Amsterdam Joint Action Plan, which - albeit somewhat behind schedule - has become operative, allows us to carry out the first stage. The first five countries have been selected: Denmark, Ireland, Greece, Luxembourg and the Netherlands, and a Committee of three experts has been set up. The group evaluating a country may not contain members who are nationals of that country and so the action is, so to speak, quite unrestricted.
These initial assessments have revealed, first and foremost, that there is often a lot of political involvement in legal matters, particularly as regards requests for judicial cooperation on urgent measures, confiscation of property and searches, and this takes different forms, either involving the Ministry of Justice or different judicial authorities from that requesting assistance, etc.
Of course, certain positive elements have also been noted, such as a computer system from the Netherlands known as KRIS, which has been used as a model. We are, of course, fighting extremely sophisticated organised criminal networks which use advanced technology. Methods change and so we also have to learn to deal with crime in different ways.
The reports from Italy, Belgium, Spain and Finland are also ready, but as yet unofficially. However, we hope that there will be a monitoring system for the evaluation mechanism, to be the responsibility, in the long run, of the Court of Justice. Parliament has advocated this on several occasions too.
In actual fact, in this regard, it is most important to stress that a number of approximation rules need to be proposed. I refer, for example, to dual criminality, which often holds up the ordinary, quicker passage of justice; I refer to the situation where a crime has been committed which is not a crime in the other Member States. For example, Luxembourg once refused to comply with the requests made by the judicial authority of another country because the act was not a crime under Luxemburgish law. There are therefore various impediments, and if we do not succeed in eliminating them, judicial cooperation will, in effect, be nothing but a word.
Therefore, in order to make it effective, another resolution has already been prepared on the mutual recognition of final decisions. I have referred to it in this motion for a resolution as well in order to provide a mosaic, a complete raft of actions intended precisely to make this judicial cooperation more effective. We all realise the urgent need for an electronic register, a centralised documentation instrument recording at least the final decisions, at least within the Community framework. Clearly, it would be extremely useful to be able to quickly have the confirmation of final rulings against defendants or criminals who have already been convicted, at a wider level within Europe, but computerisation would already be a good basis - not necessarily on a huge scale - since information technology should now make it possible for us to achieve significant results quickly.
The motion for a resolution calls for relatively rapid intervention by Eurojust - we have verified it on several occasions - and particularly by the so-called European Public Prosecutor who, at least on matters of serious crime - organised crime, telematic crime, white collar crime, Mafia crime, etc. can effectively take the lead. We therefore call for cooperation from the judicial authorities, public prosecutors and judges of the different Member States as well, which will then become part of the European Public Prosecutor as support at the level of the different States.
In short, it is a proposal supporting the European Judicial Network and what is known as 'good practice' . I would stress this because, when all is said and done, common sense and good practice in applying the various procedures calls, first and foremost, for the direct transmission of requests between judicial authorities.
Mr President, Commissioner, ladies and gentlemen, our guiding objective is the creation of a great European area of freedom, security and justice, in which it is vital that we strengthen the security of European citizens and the fight against organised crime. Following what was agreed in Tampere, it is crucial that we harmonise national legislation on criminal offences and the applicable sanctions in the field of organised crime. In other words, it is essential that we focus our efforts on adopting common definitions, incriminations and sanctions with regard to the approximation of legislation in criminal matters.
This evaluation mechanism, which Mr Ferri has just mentioned and which forms the basis of the excellent report that he presented to the Committee on Citizens' Freedom and Rights, Justice and Home Affairs, was instituted on the basis of the action plan against organised crime approved in Amsterdam in June 1997. This can already be considered, per se, as a significant step forward, reinforced by the establishment of the European Judicial Network and other initiatives to modernise and increase the effectiveness of systems to prevent and combat crime.
Under this evaluation system, although it is envisaged that the Council will adopt the necessary measures after one complete round of evaluations - in other words, three years, with five countries being evaluated per year - we should welcome the decisions taken by some Member States to determine in advance the reforms and improvements considered to be most urgent within their own legal systems, bearing in mind the results of these evaluations. We are all keen to have the results of the evaluations of the remaining countries, one of which is my own country, Portugal, conveyed to us quickly.
I welcome the fact that the matter that has been chosen for the first round of evaluations is that of delays in the operation of the system for mutual legal assistance and in the treatment of urgent requests for the confiscation of property, with particular regard to procedures used in cases of organised crime. The emphasis on the problem of delays is particularly positive. Indeed, we are concerned to see an increase in overall delays in trials and we are fully aware of how damaging this is. Justice which is delayed or which comes too late is, ultimately, always a negation of Justice itself.
Mr President, ladies and gentlemen, Commissioner, on behalf of my group, I support the analysis, conclusions and considerations presented by the rapporteur, and I also share his concern about the problems highlighted by the Multidisciplinary Group. I thank Mr Ferri for his work. In the EU there are 15 different penal codes, a large number of police forces, some of them competing with each other, and 15 legal systems, all deeply marked by their own mentality, tradition and culture. Until the EU' s criminal law systems are harmonised - something which is to be desired - judicial cooperation will continue to operate through a complex and antiquated system of requests for legal assistance, an emotive term for almost all public prosecutors and judges.
But European cooperation is more urgent than ever. For example, 77% of all cases of organised crime in Germany in 1998 had an international connection. There is a great need for the Council to act. In Luxembourg, for example, the Minister of Justice must give his personal authorisation whenever the banking sector is involved. The Netherlands use their own classification of urgency instead of adopting the urgency of the requesting State. The five countries have insufficient staff and inadequate technical and financial resources for dealing with requests for legal assistance. On the positive side, we can mention the Netherlands' KRIS programme, the Irish system and Denmark' s experience with the Nordic countries. Where contact points exist within the Judicial Network, there is good experience and results, but the network has no influence over formal requests for legal assistance. The creation of contact points alone is still no guarantee of the qualitative leap needed in European cooperation. At some contact points, the willingness to make regular exchanges also left much to be desired.
If the Council is serious about successfully fighting cross-border crime, which simply disregards democracy and the rules of the legal economy, the recommendations of the rapporteur and the committee must be translated into action. I do not want to go over the details of what Mr Ferri has already said, but it does mean that the candidate countries need to be fully involved in the strategy for fighting organised crime at an early stage. The Judicial Network must be further expanded, for example with internet pages about the various legal systems, with videoconferencing facilities and, finally, Eurojust should become a meaningful adjunct to EUROPOL and OLAF.
Mr President, I would like to thank the rapporteur for the work that he has done on a very difficult and complex issue. He has brought some logic and sense to it but while giving praise, I have some criticisms and some points that I cannot agree with. On any of these issues we must be very careful that we do not come out in a rush of Christian frenzy, thinking that we are going to solve all of the problems of all of the crime in the European Union simply by setting up another institution or another office with more staff, and coordinating and harmonising more power into a central authority.
There are already examples of where cooperation and coordination work. We have Europol, and other institutions like this, where different agencies in different Member States working together can achieve results. We also have the opportunity to assess other Member States and take the best practices from them and use those as a common minimum standard for all Member States. However, we still have differences of law within the Member States. We still have different legal systems, for instance. In Ireland and Britain we still work under the old common law system whereas on the mainland of Europe you have the civil law system. It is very difficult, perhaps impossible, to marry these two together, so we must always work on the basis of three tenets of how things should operate.
Number one: effectiveness, number two: speed, and number three: justice; and we must not forget the word 'justice' . People should have the right to defend themselves when they are accused or allegations made against them. Perhaps it is only a problem of interpretation, but some of the suggestions for the fast-track approach seem to be saying we have to cut through some of the present legal impediments for instance with regard to the right of appeal.
I am particularly happy that Ireland gets honourable mention because of the Criminal Assets Bureau. I would encourage each and every Member of this House and every Member State to look at how the Criminal Assets Bureau operates in Ireland and how successful it has been since its establishment.
One proposal which I oppose - and we have asked for a separate vote - is on the question of a European Public Prosecutor' s Office. I am totally opposed to a European Public Prosecutor' s Office with its powers extending over the territory of all the Member States.
Finally, sanctioning Member States is a very dangerous area. We already have experience of how it can go wrong and how difficult it is to reverse. It is better to rely on cooperation; the carrot works a lot better than the stick.
Mr President, ladies and gentlemen, the Commission would like to congratulate Mr Ferri on the excellent report he has presented, which contains a very astute and clear-sighted analysis of the problems we face in the field of judicial cooperation and presents an ambitious and exacting vision of the efforts required to overcome these problems. The Commission broadly supports the analysis and the vision laid out by the rapporteur. We agree, in particular, with the approach that consists of stating that improving judicial cooperation - or even, to use Mr Ferri' s words, "a radically new joint effort" - must never be seen as a weakening of the sovereignty of the Member States. Instead, this should be seen as a tool, and perhaps the most important tool, for making this sovereignty effective in the face of the sophistication and power of organised crime, which today poses an extremely serious threat to the structures of democratic government, to the very functioning of the rules of the legitimate economy and to respect for citizens' rights.
We are clearly on the way to achieving this, but it must be emphasised that this progress has been made not as a result of regulatory instruments - because many of these instruments are no longer in force: for example, the conventions have not been systematically ratified by the Member States - but mainly because, in the meantime, practical mechanisms have been created, such as, for example, the mechanism for mutual evaluation. This has given tangible proof of the need to find a new model and, in certain cases, has already led to Member States introducing the necessary amendments to their own legislation.
This process of professionals in the field exchanging information, whether it is carried out in the framework of mutual evaluation, in contacts within the judicial network or, quite soon, I hope, in the framework of cooperation within Eurojust, is crucial and must be pursued. Parliament is now being consulted on the renewal of the Grotius programme, which is an important tool for enhancing cooperation between legal professionals and similarly, on the project of creating a European network for judicial training, which will facilitate the development of closer cooperation links between magistrates' colleges in the various Member States.
Of the suggestions and requests made by the rapporteur, I wish to highlight just three aspects: firstly, Mr Ferri referred to the need to amend Article 35 of the Treaty on European Union so that the Court of Justice of the European Communities is given the power to decide whether the Member States comply with their obligations. This loophole in judicial control is, in my opinion, linked to the nature of Title VI of the Treaty on European Union itself, which remains heavily impregnated with an intergovernmental spirit. I wish to emphasise that it would perhaps be more productive, at the appropriate time, to call for a more categorical and complete arrangement, either using the working method or the institutional framework method of the 'third pillar' , according to the Community method, which would thus ensure greater control by the Court of Justice, as well as decision-making processes that involve greater participation by the European Parliament itself. I do, nevertheless, harbour some doubts as to the prospect of being able to adopt measures for punishing Member States that do not comply with their obligations.
One of the measures recommended by the draft resolution is the creation of a European Public Prosecutor's Office, with jurisdiction over the whole Union. As Parliament knows, at the last Intergovernmental Conference, the Commission proposed that the Treaty should provide for an independent European Public Prosecutor, but with the specific and sole aim of safeguarding the Community' s financial interests. This proposal was not accepted in Nice and the Commission will certainly take this decision by the Council into account, having already moved ahead with improving the arrangements and means necessary for OLAF to be able to fulfil its duties. By the same token, we hope that the creation of the Eurojust network will also be something that contributes to this aim, which was not achieved in Nice.
As to the issue of extradition, I wish to assure Mr Ferri that I share the concerns expressed in his report with regard to the simplification and acceleration of extradition procedures, which are, in fact, the theme of the third stage of mutual evaluation. This is why the Commission has included a specific initiative on the adoption of fast-track arrangements for extradition in its programme for 2001.
I wish to close, Mr President, by stating that I share the concern expressed by the rapporteur that, in this field, all legislative initiatives must be implemented with respect for individual rights and fundamental freedoms and that this respect for citizens' rights and freedoms is inextricably linked to the fight against organised crime. At a time when the Union has proclaimed the Charter of Fundamental Rights, it is our duty to seek to act in such a way that the progress made in the field of judicial cooperation, the mutual recognition of judgments, the coordination of crime-fighting activities by the police and the courts and the simplification of extradition procedures accord with the principles that we advocate and that they are not achieved at the expense of the rights of individuals. The construction of an area of freedom, security and justice cannot by achieved by using the lowest common denominator where respect for citizens' rights and freedoms is concerned.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 11.35 p.m.)